Exhibit 10.32

 

 

 

 

SALE AND SERVICING AGREEMENT

 

among

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2004-1,

as Issuer,

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Trust Depositor,

 

 

HARLEY-DAVIDSON CREDIT CORP.,

as Servicer

 

and

 

 

BNY MIDWEST TRUST COMPANY,

as Indenture Trustee

 

 

Dated as of February 1, 2004

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE ONE  DEFINITIONS

 

 

Section 1.01.

Definitions

 

 

Section 1.02.

Usage of Terms

 

 

Section 1.03.

Section References

 

 

Section 1.04.

Calculations

 

 

Section 1.05.

Accounting Terms

 

ARTICLE TWO  TRANSFER OF CONTRACTS

 

 

Section 2.01.

Closing

 

 

Section 2.02.

Conditions to the Closing

 

 

Section 2.03.

Conveyance of Subsequent Contracts

 

ARTICLE THREE  REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01.

Representations and Warranties Regarding the Trust Depositor

 

 

Section 3.02.

Representations and Warranties Regarding the Servicer

 

ARTICLE FOUR  PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

 

Section 4.01.

Custody of Contracts

 

 

Section 4.02.

Filing

 

 

Section 4.03.

Name Change or Relocation

 

 

Section 4.04.

Costs and Expenses

 

ARTICLE FIVE  SERVICING OF CONTRACTS

 

 

Section 5.01.

Responsibility for Contract Administration

 

 

Section 5.02.

Standard of Care

 

 

Section 5.03.

Records

 

 

Section 5.04.

Inspection

 

 

Section 5.05.

Trust Accounts

 

 

Section 5.06.

Enforcement

 

 

Section 5.07.

Trustees to Cooperate

 

 

Section 5.08.

Costs and Expenses

 

 

Section 5.09.

Maintenance of Security Interests in Motorcycles

 

 

Section 5.10.

Successor Servicer/Lockbox Agreements

 

 

Section 5.11.

Separate Entity Existence

 

ARTICLE SIX  THE TRUST DEPOSITOR

 

 

Section 6.01.

Covenants of the Trust Depositor.

 

 

Section 6.02.

Liability of Trust Depositor; Indemnities

 

 

Section 6.03.

Merger or Consolidation of, or Assumption of the Obligations of, Trust
Depositor; Certain Limitations

 

 

Section 6.04.

Limitation on Liability of Trust Depositor and Others

 

 

Section 6.05.

Trust Depositor Not to Resign

 

ARTICLE SEVEN  DISTRIBUTIONS; RESERVE FUND

 

 

Section 7.01.

Monthly Distributions

 

 

Section 7.02.

Fees

 

 

Section 7.03.

Advances; Realization of Carrying Charge

 

 

Section 7.04.

Interest Reserve Account.

 

 

Section 7.05.

Distributions; Priorities.

 

 

Section 7.06.

Reserve Fund.

 

 

Section 7.07.

Establishment of Pre-Funding Account.

 

 

Section 7.08.

Reacquisition of Contracts for Breach of Representations and Warranties.

 

 

Section 7.09.

Reassignment of Reacquired Contracts

 

 

Section 7.10.

Seller’s Reacquisition Option

 

ARTICLE EIGHT  EVENTS OF TERMINATION; SERVICE TRANSFER

 

 

i

--------------------------------------------------------------------------------


 

 

Section 8.01.

Events of Termination

 

 

Section 8.02.

Waiver of Event of Termination

 

 

Section 8.03.

Service Transfer

 

 

Section 8.04.

Successor Servicer to Act; Appointment of Successor Servicer

 

 

Section 8.05.

Notification to Securityholders

 

 

Section 8.06.

Effect of Transfer

 

 

Section 8.07.

Database File

 

 

Section 8.08.

Successor Servicer Indemnification

 

 

Section 8.09.

Responsibilities of the Successor Servicer

 

 

Section 8.10.

Limitation of Liability of Servicer

 

 

Section 8.11.

Merger or Consolidation of Servicer

 

 

Section 8.12.

Servicer Not to Resign

 

 

Section 8.13.

Appointment of Subservicer

 

ARTICLE NINE  REPORTS

 

 

Section 9.01.

Monthly Reports

 

 

Section 9.02.

Officer’s Certificate

 

 

Section 9.03.

Other Data

 

 

Section 9.04.

Annual Report of Accountants.

 

 

Section 9.05.

Annual Statement of Compliance from Servicer

 

 

Section 9.06.

Monthly Reports to Noteholders

 

ARTICLE TEN  TERMINATION

 

 

Section 10.01.

Sale of Trust Assets.

 

ARTICLE ELEVEN  MISCELLANEOUS

 

 

Section 11.01.

Amendment.

 

 

Section 11.02.

Protection of Title to Trust.

 

 

Section 11.03.

Governing Law

 

 

Section 11.04.

Notices

 

 

Section 11.05.

Severability of Provisions

 

 

Section 11.06.

Assignment

 

 

Section 11.07.

Third Party Beneficiaries

 

 

Section 11.08.

Counterparts

 

 

Section 11.09.

Headings

 

 

Section 11.10.

No Bankruptcy Petition; Disclaimer and Subordination

 

 

Section 11.11.

Limitation of Liability of Owner Trustee and Indenture Trustee.

 

 

Section 11.12.

Nonconfidentiality of Tax Treatment and Tax Structure.

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Assignment

 

Exhibit B

Form of Closing Certificate of Trust Depositor

 

Exhibit C

Form of Closing Certificate of Seller/Servicer

 

Exhibit D

Form of Opinion of Counsel for Trust Depositor regarding general corporate
matters (including perfection opinion)

 

Exhibit E

Form of Opinion of Counsel for Trust Depositor regarding the “true sale” nature
of the transaction

 

Exhibit F

Form of Opinion of Counsel for Trust Depositor regarding non-consolidation

 

Exhibit G

Form of Certificate Regarding Reacquired Contracts

 

Exhibit H

List of Contracts

 

Exhibit I

Form of Monthly Report to Noteholders and the Certificateholder

 

Exhibit J

Seller’s Representations and Warranties

 

Exhibit K

Lockbox Bank and Lockbox Account

 

Exhibit L

Form of Subsequent Transfer Agreement

 

 

iii

--------------------------------------------------------------------------------


 

SALE AND SERVICING AGREEMENT, dated as of February 1, 2004, among
Harley-Davidson Motorcycle Trust 2004-1 (together with its successors and
assigns, the “Issuer” or the “Trust”), Harley-Davidson Customer Funding Corp.
(together with its successor and assigns, the “Trust Depositor”), BNY Midwest
Trust Company (solely in its capacity as Indenture Trustee together with its
successors and assigns, the “Indenture Trustee”) and Harley-Davidson Credit
Corp. (solely in its capacity as Servicer together with its successor and
assigns, “Harley-Davidson Credit” or the “Servicer”).

 

WHEREAS the Issuer desires to acquire from the Trust Depositor an initial and
subsequent pool of fixed-rate, simple interest motorcycle conditional sales
contracts and promissory note and security agreements relating to
Harley-Davidson and Buell motorcycles and motorcycles not manufactured by
Harley-Davidson or Buell (collectively, the “Contracts”) purchased by
Harley-Davidson Credit and subsequently sold by Harley-Davidson Credit to the
Trust Depositor;

 

WHEREAS the Trust Depositor is willing to transfer and assign the Contracts to
the Issuer pursuant to the terms hereof; and

 

WHEREAS the Servicer is willing to service the Contracts pursuant to the terms
hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 


ARTICLE ONE

DEFINITIONS


 


SECTION 1.01.        DEFINITIONS.  WHENEVER USED IN THIS AGREEMENT, THE
FOLLOWING WORDS AND PHRASES, UNLESS THE CONTEXT OTHERWISE REQUIRES, SHALL HAVE
THE FOLLOWING MEANINGS:


 

“Addition Notice” means, with respect to any transfer of Subsequent Contracts to
the Issuer pursuant to Section 2.03 and the Trust Depositor’s corresponding
prior purchase of such Contracts from the Seller, a notice, which shall be given
at least 10 days prior to the related Subsequent Transfer Date, identifying the
aggregate Principal Balance of the Subsequent Contracts to be transferred.

 

“Advance” means, with respect to any Distribution Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Distribution Date
pursuant to Section 7.03.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership

 

1

--------------------------------------------------------------------------------


 

of voting securities, by contract or otherwise; and the terms “controlling” or
“controlled” have meanings correlative to the foregoing.

 

“Aggregate Principal Balance” will equal the sum of the Principal Balances of
each outstanding Contract and the Pre-Funded Amount, if any.  At the time of
initial issuance of the Securities, the initial aggregate principal amount of
the Securities will equal the initial Pool Balance plus the initial Pre-Funded
Amount.

 

“Aggregate Principal Balance Decline” means, with respect to any Distribution
Date, the amount by which the Aggregate Principal Balance as of the close of
business on the last day of the Due Period relating to the Distribution Date
immediately preceding such Distribution Date (or as of the Initial Cutoff Date
in the case of the first Distribution Date) exceeds the Aggregate Principal
Balance as of the close of business on the last day of the Due Period relating
to such Distribution Date.

 

“Agreement” means this Sale and Servicing Agreement, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Available Monies” means, with respect to any Distribution Date, the sum of the
Available Interest and the Available Principal for such Distribution Date.

 

“Available Interest” means, with respect to any Distribution Date, the total
(without duplication) of the following amounts received by the Servicer on or in
respect of the Contracts during the related Due Period: (i) all amounts received
in respect of interest on the Contracts, (ii) the interest component of all Net
Liquidation Proceeds, (iii) the interest component of the aggregate of the
Reacquisition Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08, (iv) all Advances made by the Servicer pursuant to Section 7.03,
(v) the interest component of all amounts paid by the Trust Depositor in
connection with an optional reacquisition of the Contracts pursuant to Section
7.10, (vi) all amounts received in respect of Carrying Charges transferred from
the Interest Reserve Account pursuant to Section 7.03, and (vii) all amounts
received in respect of interest, dividends, gains, income and earnings on
investment of funds in the Trust Accounts as contemplated in Section 5.05(d).

 

“Available Principal” means, with respect to any Distribution Date, the total
(without duplication) of the following amounts received by the Servicer on or in
respect of the Contracts during the related Due Period: (i) all amounts received
in respect of principal on the Contracts, (ii) the principal component of all
Net Liquidation Proceeds, (iii) the principal component of the aggregate of the
Reacquisition Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08, and (iv) the principal component of all amounts paid by the Trust
Depositor in connection with an optional reacquisition of the Contracts pursuant
to Section 7.10.

 

“Average Delinquency Ratio” means, for any Distribution Date, the arithmetic
average of the Delinquency Ratios for such Distribution Date and the two
immediately preceding Distribution Dates.

 

2

--------------------------------------------------------------------------------


 

“Average Loss Ratio” means, for any Distribution Date, the arithmetic average of
the Loss Ratios for such Distribution Date and the two immediately preceding
Distribution Dates.

 

“Base Prospectus” means the Prospectus dated February 17, 2004 relating to the
Harley-Davidson Motorcycle Trusts.

 

“Buell” means Buell Motorcycle Company.

 

“Business Day” means any day other than a Saturday or a Sunday, or another day
on which banking institutions in the city of Chicago, Illinois, Wilmington,
Delaware or New York, New York are authorized or obligated by law, executive
order, or governmental decree to be closed.

 

“Calculation Day” means the last day of each calendar month.

 

“Carrying Charges” means, with respect to any Distribution Date, the sum of (i)
the product of (x) the weighted average of the Class A-1 Rate, the Class A-2
Rate and the Class B Rate for the related Interest Period and (y) the
undisbursed funds (excluding investment earnings) in the Pre-Funding Account (as
of the last day of the related Due Period) and (ii) the Indenture Trustee Fee
for the related Distribution Date, minus (iii) the amount of any investment
earnings on funds in the Pre-Funding Account which was transferred to the
Interest Reserve Account, as well as interest earnings on amounts in the
Interest Reserve Account with respect to such Distribution Date.

 

“Certificate” means the Trust Certificate (as such term is defined in the Trust
Agreement), representing 100% of the beneficial equity interest in the Trust and
issued pursuant to the Trust Agreement.

 

“Certificate Register” shall have the meaning specified in the Trust Agreement.

 

“Certificateholder” shall have the meaning specified in the Trust Agreement.

 

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner.

 

“Class A Note Monthly Principal Distributable Amount” means, with respect to any
Distribution Date, the Class A Note Percentage of the Principal Distributable
Amount for such Distribution Date.

 

“Class A Note Percentage” means, (i) for each Distribution Date to but excluding
the Distribution Date on which the principal amount of the Class A-2 Notes is
reduced to zero, 95.00%; (ii) for the Distribution Date on which the principal
amount of the Class A-2 Notes is reduced to zero, such percentage which
represents the fraction of the Principal Distributable Amount necessary to
reduce the principal amount of the Class A-2 Notes to zero; and (iii) for each
Distribution Date thereafter, 0%.

 

3

--------------------------------------------------------------------------------


 

“Class A Note Principal Carryover Shortfall” means, as of the close of any
Distribution Date, the excess of the Class A Note Principal Distributable Amount
with respect to the immediately preceding Distribution Date over the amount in
respect of principal for the Class A Notes that is actually deposited in the
Note Distribution Account on such preceding Distribution Date.

 

“Class A Note Principal Distributable Amount” means, with respect to any
Distribution Date, the sum of the Class A Note Monthly Principal Distributable
Amount with respect to such Distribution Date and the Class A Note Principal
Carryover Shortfall as of the close of the immediately preceding Distribution
Date; provided, however, that the Class A Note Principal Distributable Amount
shall not exceed the outstanding principal amount of the Class A Notes; and
provided, further, that the Class A Note Principal Distributable Amount (i) on
the Class A-1 Final Distribution Date shall not be less than the amount that is
necessary (after giving effect to other amounts to be deposited in the Note
Distribution Account for payment on the Class A-1 Notes on such Distribution
Date and allocable to principal) to reduce the outstanding principal amount of
the Class A-1 Notes to zero, and (ii) on the Class A-2 Final Distribution Date
shall not be less than the amount that is necessary (after giving effect to
other amounts to be deposited in the Note Distribution Account for payment on
the Class A-2 Notes on such Distribution Date and allocable to principal) to
reduce the outstanding principal amount of the Class A-2 Notes to zero.

 

“Class A Notes” means, collectively, the Class A-1 Notes and the Class A-2
Notes.

 

“Class A-1 Final Distribution Date” means the October 2008 Distribution Date.

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register, as such term is defined in the Indenture.

 

“Class A-1 Rate” means 1.40% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

 “Class A-2 Final Distribution Date” means the November 2011 Distribution Date.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

“Class A-2 Rate” means 2.53% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

“Class B Final Distribution Date” means the November 2011 Distribution Date.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register, as such term is defined in the Indenture.

 

4

--------------------------------------------------------------------------------


 

“Class B Note Monthly Principal Distributable Amount” means, with respect to any
Distribution Date, the Class B Note Percentage of the Principal Distributable
Amount for such Distribution Date.

 

“Class B Note Percentage” means, (i) for each Distribution Date to but excluding
the Distribution Date on which the principal amount of the Class A-2 Notes is
reduced to zero, 5.00%; and (ii) for the Distribution Date on which the
principal amount of the Class A-2 Notes is reduced to zero, that percentage that
equals 100% minus the Class A Note Percentage for such Distribution Date; and
(iii) 100% thereafter.

 

“Class B Note Principal Carryover Shortfall” means, as of the close of any
Distribution Date, the excess of the Class B Note Principal Distributable Amount
with respect to the immediately preceding Distribution Date over the amount in
respect of principal for the Class B Notes that is actually deposited in the
Note Distribution Account on such preceding Distribution Date.

 

“Class B Note Principal Distributable Amount” means, with respect to any
Distribution Date, the sum of the Class B Note Monthly Principal Distributable
Amount with respect to such Distribution Date and the Class B Note Principal
Carryover Shortfall as of the close of the immediately preceding Distribution
Date; provided, however, that the Class B Note Principal Distributable Amount
shall not exceed the outstanding principal amount of the Class B Notes; and
provided, further, that the Class B Note Principal Distributable Amount on the
Class B Final Distribution Date shall not be less than the amount that is
necessary (after giving effect to other amounts to be deposited in the Note
Distribution Account for payment on the Class B Notes on such Distribution Date
and allocable to principal) to reduce the outstanding principal amount of the
Class B Notes to zero.

 

“Class B Rate” means 2.00% per annum (computed on the basis of a 360-day year of
twelve 30-day months).

 

“Clearing Agency” shall have the meaning specified in the Indenture.

 

“Closing Date” means February 25, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in the “granting clause” of the
Indenture.

 

“Collection Account” means a trust account as described in Section 5.05
maintained in the name of the Indenture Trustee and which shall be an Eligible
Account.

 

“Computer File” means the computer file generated by the Servicer which provides
information relating to the Contracts and which was used by the Seller in
selecting the Contracts sold to the Trust Depositor pursuant to the Transfer and
Sale Agreement (and any Subsequent Purchase Agreement) and transferred to the
Trust by the Trust Depositor pursuant to this

 

5

--------------------------------------------------------------------------------


 

Agreement (and any Subsequent Transfer Agreement), and includes the master file
and the history file as well as servicing information with respect to the
Contracts.

 

“Contract Assets” has the meaning assigned in Section 2.01 (and 2.03, as
applicable in the case of Subsequent Contracts) of the Transfer and Sale
Agreement.

 

“Contract File” means, as to each Contract, (a) the original copy of the
Contract, including the executed conditional sales contract or promissory note
and security agreement or other evidence of the obligation of the Obligor, (b)
the original title certificate to the Motorcycle and, where applicable, the
certificate of lien recordation, or, if such title certificate has not yet been
issued, an application for such title certificate, or other appropriate evidence
of a security interest in the covered Motorcycle; (c) the assignments of the
Contract; (d) the original copy of any agreement(s) modifying the Contract
including, without limitation, any extension agreement(s) and (e) documents
evidencing the existence of physical damage insurance covering such Motorcycle.

 

“Contract Rate” means, as to any Contract, the annual rate of interest with
respect to such Contract.

 

“Contracts” means the motorcycle conditional sales contracts or promissory note
and security agreements described in the List of Contracts and constituting part
of the Trust Corpus (as such list may be supplemented from time to time to
reflect transfers of Subsequent Contracts), and includes, without limitation,
all related security interests and any and all rights to receive payments which
are collected pursuant thereto after the Initial Cutoff Date or, with respect to
any Subsequent Contracts, any related Subsequent Cutoff Date, but excluding any
rights to receive payments which are collected pursuant thereto on or prior to
the Initial Cutoff Date, or with respect to any Subsequent Contracts, any
related Subsequent Cutoff Date.

 

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be principally
administered, which office at the date of the execution of this Agreement is
located at the address set forth in Section 11.04.

 

“Cram Down Loss” means, with respect to a Contract, if a court of appropriate
jurisdiction in an insolvency proceeding shall have issued an order reducing the
Principal Balance of such Contract, the amount of such reduction (with a “Cram
Down Loss” being deemed to have occurred on the date of issuance of such order).

 

“Cumulative Loss Ratio” means, as of any Distribution Date, the fraction
(expressed as a percentage) computed by the Servicer by dividing (i) the
aggregate Net Liquidation Losses for all Contracts since the related Cutoff Date
through the end of the related Due Period by (ii) the sum of (A) the Principal
Balance of the Contracts as of the Initial Cutoff Date plus (B) the Principal
Balance of any Subsequent Contracts as of the related Subsequent Cutoff Date
plus (C) the Pre-Funded Amount.

 

6

--------------------------------------------------------------------------------


 

“Cutoff Date” means either or both (as the context may require) the Initial
Cutoff Date and any Subsequent Cutoff Date.

 

“Defaulted Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) all or some portion of any payment under the
Contract is 120 days or more delinquent, (ii) repossession (and expiration of
any redemption period) of a Motorcycle securing a Contract or (iii) the Servicer
has determined in good faith that an Obligor is not likely to resume payment
under a Contract.

 

“Delinquency Amount” means, as of any Distribution Date, the Principal Balance
of all Contracts that were delinquent 60 days or more as of the end of the
related Due Period (including Contracts in respect of which the related
Motorcycles have been repossessed and are still in inventory).

 

“Delinquent Interest” means, for each Contract and each Determination Date as to
which the full payment due in the related Due Period has not been paid before
the 30th day after the scheduled payment dated therefor (any such payment being
“delinquent” for purposes of this definition), all interest accrued on such
Contract from the Due Date in the Due Period one month prior to the Due Period
in which the payment is delinquent.

 

“Delinquency Ratio” means, for any Distribution Date, the fraction (expressed as
a percentage) computed by dividing (a) the Delinquency Amount during the
immediately preceding Due Period by (b) the Principal Balance of the Contracts
as of the beginning of the related Due Period.

 

“Delta Loan” means a loan made by the Seller pursuant to the program designated
as the Delta Program.

 

“Determination Date” means the fourth Business Day following the conclusion of a
Due Period during the term of this Agreement.

 

“Distribution Date” means the fifteenth day of each calendar month during the
term of this Agreement, or if such day is not a Business Day, the next
succeeding Business Day, with the first such Distribution Date hereunder being
March 15, 2004.

 

“Due Date” means, with respect to any Contract, the day of the month on which
each scheduled payment of principal and interest is due on such Contract,
exclusive of days of grace.

 

“Due Period” means a calendar month during the term of this Agreement, and the
Due Period related to a Determination Date or Distribution Date shall be the
calendar month immediately preceding such date; provided, however, that with
respect to the Initial Determination Date or Initial Distribution Date, the Due
Period shall be the period from the Initial Cutoff Date to and including
February 29, 2004.

 

7

--------------------------------------------------------------------------------


 

“Eligible Account” means a segregated direct deposit account maintained with the
Indenture Trustee, acting in its fiduciary capacity, or a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short-term deposit or commercial paper rating of at least A-1+ by
Standard & Poor’s and P-1 by Moody’s.

 

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

 

(a)           direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America;

 

(b)           demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by Federal or State banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term senior unsecured debt obligations (other than such obligations
the rating of which is based on the credit of a Person other than such
depository institution or trust company) thereof shall have a credit rating from
the Rating Agency in the highest investment category granted thereby;

 

(c)           commercial paper, master notes, promissory notes, demand notes or
other short term debt obligations having, at the time of the investment or
contractual commitment to invest therein, a rating from the Rating Agency in the
highest investment category granted thereby;

 

(d)           investments in money market funds having a rating from the Rating
Agency in the highest investment category granted thereby (including funds for
which the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates is investment manager or advisor);

 

(e)           notes or bankers’ acceptances issued by any depository institution
or trust company referred to in clause (b);

 

(f)            repurchase obligations with respect to any security that is a
direct obligation of, or fully guaranteed as to timely payment by, the United
States of America or any agency or instrumentality thereof the obligations of
which are backed by the full faith and credit of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (b); and

 

(g)           any other investment with respect to which the Issuer or the
Servicer has received written notification from the Rating Agencies that the
acquisition of such investment as an Eligible Investment will not result in a
withdrawal or downgrading of the ratings on the Notes.

 

8

--------------------------------------------------------------------------------


 

“Event of Termination” means an event specified in Section 8.01.

 

“Excess Amounts” shall mean Available Monies after distributions made in
accordance with Section 7.05.

 

“Final Distribution Date” means the Class A-1 Final Distribution Date, the Class
A-2 Final Distribution Date or the Class B Final Distribution Date, as the case
may be.

 

“Funding Period” means the period beginning on the Closing Date and ending on
the first to occur of (a) the Distribution Date on which the amount on deposit
in the Pre-Funding Account (after giving effect to any transfers therefrom in
connection with the transfer of Subsequent Contracts to the Trust on such
Distribution Date) is less than $150,000, (b) the date on which an Event of
Termination occurs, (c) the date on which an Insolvency Event occurs with
respect to the Trust Depositor and (d) the close of business on the date which
is 90 days from and including the Closing Date.

 

“Harley-Davidson Financial” means Harley-Davidson Financial Services, Inc., a
Delaware corporation.

 

“Holder” means, with respect to a (i) Certificate, the Person in whose name such
Certificate is registered in the Certificate Register and (ii) Note, the Person
in whose name such Note is registered in the Note Register.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee.

 

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

 

“Indenture Trustee Fee” means, with respect to any Distribution Date,
one-twelfth of the product of .002% and the sum of (i) the Principal Balance of
the Contracts as of the beginning of the related Due Period and (ii) the
Pre-Funded Amount as of the beginning of such period; provided, however, in no
event shall such fee be less than $200.00 per month.

 

“Independent” when used with respect to any specified Person, means such a
Person who (i) is in fact independent of the Issuer, the Trust Depositor or the
Servicer, (ii) is not a director, officer or employee of any Affiliate of the
Issuer, the Trust Depositor or the Servicer, (iii) is not a person related to
any officer or director of the Issuer, the Trust Depositor or the Servicer or
any of their respective Affiliates, (iv) is not a holder (directly or
indirectly) of more than 10% of any voting securities of Issuer, the Trust
Depositor or the Servicer or any of their respective Affiliates, and (v) is not
connected with the Issuer, the Trust Depositor or the Servicer as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

 

“Initial Class A-1 Note Balance” means $379,000,000.

 

9

--------------------------------------------------------------------------------


 

“Initial Class A-2 Note Balance” means $214,750,000.

 

“Initial Class B Note Balance” means $31,250,000.

 

“Initial Contracts” means those Contracts conveyed to the Trust on the Closing
Date.

 

“Initial Cutoff Date” means as of the close of business on February 10, 2004.

 

“Insolvency Event” means, with respect to a specified Person, (i) the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction in respect of such Person in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or state, bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days; (ii) the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 60 days; or (iii) the commencement by such Person of a
voluntary case under the federal bankruptcy laws, as now or hereinafter in
effect, or any other present or future federal or state, bankruptcy, insolvency
or similar law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or other similar official for such Person or for any substantial part of its
property, or the making by such Person of an assignment for the benefit of
creditors or the failure by such Person generally to pay its debts as such debts
become due or the taking of corporate action by such Person in furtherance of
any the foregoing.

 

“Interest Period” means, with respect to any Distribution Date, the period from
and including the fifteenth day of the month of the Distribution Date
immediately preceding such Distribution Date (or, in the case of the first
Distribution Date, from and including the Closing Date) to but excluding the
fifteenth day of the month of such Distribution Date.

 

“Interest Rate” means the Class A-1 Rate, the Class A-2 Rate or the Class B
Rate, as applicable.

 

“Interest Reserve Account” means the account designated as the Interest Reserve
Account in, and which is established and maintained pursuant to, Section 7.04
hereof.

 

“Interest Reserve Amount” means, as of any date of determination, the amount on
deposit in the Interest Reserve Account on such date, and as of the Closing Date
shall be $455,046.62.

 

“Investment Earnings” means, with respect to any Distribution Date, the
investment earnings (net of losses and investment expenses) on amounts on
deposit in the Trust Accounts, other than the Pre-Funding Account, to be
deposited into the Collection Account on such Distribution Date pursuant to
Section 5.05(b).

 

10

--------------------------------------------------------------------------------


 

“Issuer” means the Harley-Davidson Motorcycle Trust 2004-1.

 

“Late Payment Penalty Fees” means any late payment fees paid by Obligors on
Contracts after all sums received have been allocated first to regular
installments due or overdue and all such installments are then paid in full.

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Contract by operation of law.

 

“Liquidated Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) 90 days have elapsed following the date of
repossession (and expiration of any redemption period) with respect to the
Motorcycle securing such Contract, (ii) the receipt of proceeds by the Servicer
from the sale of a repossessed Motorcycle securing a Contract, (iii) the
Servicer has determined in good faith that all amounts expected to be recovered
have been received with respect to such Contract, or (iv) all or any portion of
any payment is delinquent 150 days or more.

 

“List of Contracts” means the list identifying each Contract constituting part
of the Trust Corpus, which list shall consist of the initial List of Contracts
reflecting the Initial Contracts transferred to the Trust on the Closing Date,
together with any Subsequent List of Contracts reflecting the Subsequent
Contracts transferred to the Trust on the related Subsequent Transfer Date, and
which list (a) identifies each Contract and (b) sets forth as to each Contract
(i) the Principal Balance as of the applicable Cutoff Date, (ii) the amount of
monthly payments due from the Obligor, (iii) the Contract Rate and (iv) the
maturity date, and which list (as in effect on the Closing Date) is attached to
this Agreement as Exhibit H.

 

“Lockbox” means the Lockbox maintained by a Lockbox Bank identified on Exhibit K
hereto.

 

“Lockbox Account” means the account maintained with the Lockbox Bank and
identified on Exhibit K hereto.

 

“Lockbox Agreement” means the Fifth Amended and Restated Lockbox Administration
Agreement dated as of November 1, 2000 by and among the Lockbox Bank, the
Servicer, the Trust Depositor, Eaglemark Customer Funding Corporation-IV, The
Bank of New York (successor-in-interest to the corporate trust business of
Harris Trust and Savings Bank), BNY Midwest Trust Company and Bank One, National
Association, with respect to the Lockbox Account, unless such agreement shall be
terminated in accordance with its terms, in which event “Lockbox Agreement”
shall mean such other agreement, in form and substance acceptable to the
above-described parties.

 

“Lockbox Bank” means the financial institution maintaining the Lockbox Account
and identified on Exhibit K hereto or any successor thereto.

 

11

--------------------------------------------------------------------------------


 

“Loss Ratio” means, for any Distribution Date, the fraction (expressed as a
percentage) derived by dividing (x) Net Liquidation Losses for all Contracts
that became Liquidated Contracts during the immediately preceding Due Period
multiplied by twelve by (y) the outstanding Principal Balances of all Contracts
as of the beginning of the Due Period.

 

“Mandatory Redemption” means the prepayment, in part, made to the Noteholders
without premium made on the Distribution Date on or immediately following the
last day of the Funding Period in the event that any amount remains on deposit
in the Pre-Funding Account after giving effect to the acquisition of all
Subsequent Contracts, including any such acquisition on such date.

 

“Mandatory Redemption Subaccount” means the subaccount of the Note Distribution
Account into which deposits from the Pre-Funding Account for any Mandatory
Redemption are made.

 

“Modified Required Holders” means (i) prior to the payment in full of the Class
A Notes outstanding, Class A-1 Noteholders and/or Class A-2 Noteholders
evidencing at least 66 2/3% of the aggregate outstanding principal balance of
the Class A Notes and (ii) from and after the payment in full of the Class A
Notes outstanding, Class B Noteholders evidencing at least 66 2/3% of the
aggregate outstanding principal balance of the Class B Notes.

 

“Monthly Report” shall have the meaning specified in Section 9.06.

 

“Monthly Servicing Fee” means, as to any Distribution Date, one-twelfth of the
product of 1.00% and the Principal Balance of the Contracts as of the beginning
of the related Due Period or, with respect to the first Distribution Date of
March 15, 2004, as of the Initial Cutoff Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Motorcycle” means a motorcycle manufactured by Harley-Davidson, Inc. (or in
certain limited instances Buell or certain other manufacturers) securing a
Contract.

 

“Net Liquidation Losses” means, as of any Distribution Date, with respect to all
Liquidated Contracts on an aggregate basis, the amount, if any, by which (a) the
outstanding Principal Balance of all Liquidated Contracts plus accrued and
unpaid interest thereon at the Contract Rate to the date on which such
Liquidated Contracts became Liquidated Contracts exceeds (b) the Net Liquidation
Proceeds for such Liquidated Contracts.

 

“Net Liquidation Proceeds” means, as to any Liquidated Contract, the proceeds
realized on the sale or other disposition of the related Motorcycle, including
proceeds realized on the repurchase of such Motorcycle by the originating dealer
for breach of warranties, and the proceeds of any insurance relating to such
Motorcycle, after payment of all reasonable expenses incurred thereby, together,
in all instances, with the expected or actual proceeds of any recourse rights
relating to such Contract as well as any post-disposition proceeds or other
amounts in respect of a Liquidated Contract received by the Servicer.

 

12

--------------------------------------------------------------------------------


 

“Noteholder” shall have the meaning specified in the Indenture.

 

“Note Depository Agreement” shall have the meaning specified in the Indenture.

 

“Note Distributable Amount” means, with respect to any Distribution Date, the
sum of the Note Principal Distributable Amount and the Note Interest
Distributable Amount for such Distribution Date.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 5.05.

 

“Note Interest Carryover Shortfall” means, with respect to any Distribution Date
and a Class of Notes, the excess, if any, of the sum of the Note Interest
Distributable Amount for such Class for the immediately preceding Distribution
Date plus any outstanding Note Interest Carryover Shortfall for such Class on
such preceding Distribution Date, over the amount in respect of interest that is
actually deposited in the Note Distribution Account with respect to such Class
on such preceding Distribution Date, plus, interest on such excess to the extent
permitted by applicable law, at the related Interest Rate for the related
Interest Period.

 

“Note Interest Distributable Amount” means, with respect to any Distribution
Date and a Class of Notes, the sum of the Note Monthly Interest Distributable
Amount and the Note Interest Carryover Shortfall for such Class of Notes with
respect to such Distribution Date.

 

“Note Monthly Interest Distributable Amount” means, with respect to any
Distribution Date for any Class of Notes, interest accrued from and including
the fifteenth day of the month of the preceding calendar month to, but
excluding, the fifteenth day of the calendar month in which such Distribution
Date occurs (or in the case of the first Distribution Date, interest accrued
from and including the Closing Date to but excluding such Distribution Date) at
the related Interest Rate for such Class of Notes on the outstanding principal
amount of the Notes of such Class on the immediately preceding Distribution
Date, after giving effect to all payments of principal to Noteholders of such
Class on or prior to such preceding Distribution Date (or, in the case of the
first Distribution Date, on the original principal amount of such Class of
Notes).

 

“Note Pool Factor” means with the respect to any Class of Notes as of the close
of business on any Distribution Date, a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes (after giving effect to any
reductions thereof to be made on such Distribution Date) divided by the original
outstanding principal amount of such Class of Notes.

 

“Note Principal Carryover Shortfall” means the Class A Note Principal Carryover
Shortfall and the Class B Note Principal Carryover Shortfall.

 

“Note Principal Distributable Amount” means the Class A Note Principal
Distributable Amount and the Class B Note Principal Distributable Amount.

 

“Note Register” shall have the meaning specified in the Indenture.

 

13

--------------------------------------------------------------------------------


 

“Notes” means the Class A-1 Notes, the Class A-2 Notes and the Class B Notes, in
each case as executed and authenticated in accordance with the Indenture.

 

“Obligee” means the Person to whom an Obligor is indebted under a Contract.

 

“Obligor” means a Motorcycle buyer or other person who owes payments under a
Contract.

 

“Officer’s Certificate” means a certificate signed by the Chairman, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered, including any certificate delivered
under any of the Transaction Documents required to be executed by a Servicing
Officer.  In the case of an Officer’s Certificate of the Servicer, at least one
of the signing officers must be a Servicing Officer.  Unless otherwise
specified, any reference herein to an Officer’s Certificate shall be to an
Officers’ Certificate of the Servicer.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Trust Depositor or the Servicer) acceptable to the Indenture Trustee or the
Owner Trustee, as the case may be.

 

“Outstanding Amount” shall have the meaning specified in the Indenture.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

 

“Paying Agent” means as described in Section 1.01 of the Indenture and Section
3.10 of the Trust Agreement.

 

“Person”  means any individual, corporation, estate, limited liability company,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Pool Balance” means as of any date, the Principal Balance of Contracts as of
the close of business on such date.

 

“Pre-Funded Amount” means as of any date, the amount on deposit in the
Pre-Funding Account at the close of business on such date.

 

“Pre-Funding Account” means the account designated as the Pre-Funding Account
in, and which is established and maintained pursuant to Section 7.07.

 

14

--------------------------------------------------------------------------------


 

“Principal Balance” means (a) with respect to any Contract as of any date, an
amount equal to the unpaid principal balance of such Contract as of the close of
business on the Initial Cutoff Date or related Subsequent Cutoff Date, as
applicable, reduced by the sum of (x) all payments received by the Servicer as
of such date allocable to principal and (y) any Cram Down Loss in respect of
such Contract; provided, however, that (i) if (x) a Contract is reacquired by
the Seller pursuant to Section 5.01 of the Transfer and Sale Agreement and
Section 7.08 hereof because of a breach of representation or warranty, or if (y)
the Seller gives notice of its intent to reacquire the Contracts in connection
with an optional termination of the Trust pursuant to Section 5.02 of the
Transfer and Sale Agreement and Section 7.10 hereof, in each case the Principal
Balance of such Contract or Contracts shall be deemed as of the related
Determination Date to be zero for the Due Period in which such event occurs and
for each Due Period thereafter and (ii) from and after the Due Period in which a
Contract becomes a Liquidated Contract, the Principal Balance of such Contract
shall be deemed to be zero; and (b) where the context requires, the aggregate of
the Principal Balances described in clause (a) for all such Contracts.

 

“Principal Distributable Amount” means, with respect to any Distribution Date,
the Aggregate Principal Balance Decline for such Distribution Date.

 

“Prospectus” means the Base Prospectus together with the Supplement.

 

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, which
are held by the Indenture Trustee in any Trust Account and with respect to which
(a) the Indenture Trustee has noted its interest therein on its books and
records, and (b) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC as enacted in Illinois, without acting in collusion
with a securities intermediary in violating such securities intermediary’s
obligations to entitlement holders in such assets, under Section 8-504 of such
UCC, to maintain a sufficient quantity of such assets in favor of such
entitlement holders), and (c) either (i) such investments are in the possession,
or are under the control, of the Indenture Trustee, or (ii) such investments,
(A) if certificated securities and in bearer form, have been delivered to the
Indenture Trustee, or in registered form, have been delivered to the Indenture
Trustee and either registered by the issuer thereof in the name of the Indenture
Trustee or endorsed by effective endorsement to the Indenture Trustee or in
blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities entitlements (within the
meaning of Section 8-102 of the UCC as enacted in Illinois) representing
interests in securities or other financial assets (or interests therein) held by
a securities intermediary (within the meaning of said Section 8-102), a
securities intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s securities account
with such securities intermediary.  Any such Qualified Eligible Investment may
be purchased by or through the Indenture Trustee or any of its affiliates.

 

15

--------------------------------------------------------------------------------


 

“Rating Agency” means each of Moody’s and Standard & Poor’s, so long as such
Persons maintain a rating on the Notes; and if either Moody’s or Standard &
Poor’s no longer maintains a rating on the Notes, such other nationally
recognized statistical rating organization selected by the Trust Depositor.

 

“Reacquisition Price” means, with respect to a Contract to be reacquired
hereunder as of the last day of any Due Period an amount equal to (a) the
Principal Balance of such Contract as of such day, plus (b) accrued and unpaid
interest at the Contract Rate on such Contract through the end of such Due
Period.

 

“Record Date” means, with respect to any Distribution Date, the close of
business on the day immediately preceding such date.

 

“Reimbursement Amount” has the meaning assigned in Section 7.03 hereof.

 

“Required Holders” means (i) prior to the payment in full of the Class A Notes
outstanding, Class A-1 Noteholders and Class A-2 Noteholders evidencing more
than 50% of the aggregate outstanding principal balance of the Class A Notes and
(ii) from and after the payment in full of the Class A Notes outstanding, Class
B Noteholders evidencing more than 50% of the aggregate outstanding principal
balance of the Class B Notes.

 

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.06 hereof.

 

“Reserve Fund Initial Deposit” means $4,336,731.74.

 

“Reserve Fund Deposits” means all moneys deposited in the Reserve Fund from time
to time including, but not limited to, the Reserve Fund Initial Deposit as well
as any monies deposited therein pursuant to Section 7.05(a), all investments and
reinvestments thereof, earnings thereon, and proceeds of the foregoing, whether
now or hereafter existing.

 

“Reserve Fund Trigger Event” means the occurrence with respect to any
Distribution Date (i) the Average Delinquency Ratio for such Distribution Date
is equal to or greater than (a) 2.50% with respect to any Distribution Date
which occurs within the period from the Closing Date to, and inclusive of, the
first anniversary of the Closing Date, (b) 3.00% with respect to any
Distribution Date which occurs within the period from the day after the first
anniversary of the Closing Date to, and inclusive of, the second anniversary of
the Closing Date, or (c) 3.50% with respect to any Distribution Date which
occurs within the period from the day after the second anniversary of the
Closing Date to, and inclusive of, the third anniversary of the Closing Date or
(d) 4.00% with respect to any Distribution Date occurring after the third
anniversary of the Closing Date; (ii) the Average Loss Ratio for such
Distribution Date is equal to or greater than (a) 3.00% with respect to any
Distribution Date which occurs within the period from the Closing Date to, and
inclusive of, the second anniversary of the Closing Date or (b) 2.75% with
respect to any Distribution Date which occurs following the second anniversary
of the Closing Date;  or (iii) the Cumulative Loss Ratio for such Distribution
Date is equal to or greater than (a) 1.25%

 

16

--------------------------------------------------------------------------------


 

with respect to any Distribution Date which occurs within the period from the
Closing Date to, and inclusive of, the first anniversary of the Closing Date,
(b) 2.00% with respect to any Distribution Date which occurs within the period
from the day after the first anniversary of the Closing Date to, and inclusive
of, the second anniversary of the Closing Date, (c) 2.50% with respect to any
Distribution Date which occurs within the period from the day after the second
anniversary of the Closing Date to, and inclusive of, the third anniversary of
the Closing Date, or (d) 2.75% with respect to any Distribution Date occurring
after the third anniversary of the Closing Date.

 

A Reserve Fund Trigger Event shall be deemed to have terminated with respect to
a Distribution Date if no Reserve Fund Trigger Event shall exist with respect to
three consecutive Distribution Dates (inclusive of the respective Distribution
Date).

 

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee) and with respect to the Indenture Trustee, the chairman
and any vice chairman of the board of directors, the president, the chairman and
vice chairman of any executive committee of the board of directors, every vice
president, assistant vice president, the secretary, every assistant secretary,
cashier or any assistant cashier, controller or assistant controller, the
treasurer, every assistant treasurer, every trust officer, assistant trust
officer and every other authorized officer or assistant officer of the Trustee
customarily performing functions similar to those performed by persons who at
the time shall be such officers, respectively, or to whom a corporate trust
matter is referred because of knowledge of, familiarity with, and authority to
act with respect to a particular matter.

 

“Securities” means the Notes, or any of them.

 

“Securityholders” means the Holders of the Notes.

 

“Seller” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, in its capacity as Seller of Contract Assets under the Transfer and
Sale Agreement and any Subsequent Purchase Agreement.

 

“Servicer” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, until any Service Transfer hereunder and thereafter means the
Successor Servicer appointed pursuant to Article VIII below with respect to the
duties and obligations required of the Servicer under this Agreement.

 

“Service Transfer” has the meaning assigned in Section 8.03(a).

 

“Servicing Fee” means, on any Determination Date, the sum of (a) the Monthly
Servicing Fee payable on the related Distribution Date, (b) Late Payment Penalty
Fees received by the Servicer during the related Due Period, and (c) extension
fees received by the Servicer during the related Due Period.

 

17

--------------------------------------------------------------------------------


 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Contracts whose name
appears on a list of servicing officers appearing in an Officer’s Certificate
furnished to the Indenture Trustee by the Servicer, as the same may be amended
from time to time.

 

“Shortfall” means, with respect to a Distribution Date, the excess (if any), of
the sum of the amounts payable pursuant to clauses (v) through (viii) of Section
7.05 over Available Monies for such Distribution Date minus the amounts payable
pursuant to clauses (i) through (iv) of Section 7.05 on such Distribution Date.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

“Specified Reserve Fund Balance” means, with respect to any Distribution Date,
an amount equal to the greater of:

 

(a)           2.00% of the Principal Balance of the Contracts in the Trust as of
the last day of the related Due Period; provided, however, in the event a
Reserve Fund Trigger Event occurs and is continuing for three consecutive
Distribution Dates (inclusive of the respective Distribution Date), the
Specified Reserve Fund Balance shall be equal to 6.00% of the Principal Balance
of the Contracts in the Trust as of the last day of the immediately preceding
Due Period; and

 

(b)           1.00% of the aggregate of the Initial Class A-1 Note Balance,
Initial Class A-2 Note Balance and Initial Class B Note Balance;

 

provided, however, in no event shall the Specified Reserve Fund Balance be
greater than the aggregate outstanding principal balance of the Securities.  As
of any Distribution Date, the amount of funds actually on deposit in the Reserve
Fund may, in certain circumstances, be less than the Specified Reserve Fund
Balance.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, or any successor thereto.

 

18

--------------------------------------------------------------------------------


 

“Subsequent Contracts” means all Contracts transferred to the Trust pursuant to
Section 2.03.

 

“Subsequent Cutoff Date” means the date specified as such for Subsequent
Contracts in the related Subsequent Transfer Agreement.

 

“Subsequent List of Contracts” means a list, in the form of the initial List of
Contracts delivered on the Closing Date, but listing each Subsequent Contract
transferred to the Trust pursuant to the related Subsequent Transfer Agreement.

 

“Subsequent Purchase Agreement” means, with respect to any Subsequent Contracts,
the agreement between the Seller and the Trust Depositor pursuant to which the
Seller will transfer the Subsequent Contracts to the Trust Depositor, the form
of which is attached to the Transfer and Sale Agreement as Exhibit C.

 

“Subsequent Reserve Fund Amount” means the amount on each Subsequent Transfer
Date equal to 1.00% of the aggregate balance of the Subsequent Contracts
conveyed to the Trust.

 

“Subsequent Transfer Agreement” means the agreement described in Section 2.03(b)
hereof.

 

“Subsequent Transfer Date” means any date during the Funding Period on which
Subsequent Contracts are transferred to the Trust.

 

“Successor Servicer” means a servicer described in Section 8.03(b).

 

“Supplement” means the Prospectus Supplement dated February 17, 2004.

 

“Transaction Documents” means this Agreement, the Transfer and Sale Agreement,
the Lockbox Agreement, the Indenture, the Trust Agreement, the Administration
Agreement, the Note Depository Agreement, any Subsequent Transfer Agreement and
any Subsequent Purchase Agreement.

 

“Transfer and Sale Agreement” means the Transfer and Sale Agreement dated as of
the date hereof by and between the Seller and the Trust Depositor, as amended,
supplemented or otherwise modified from time to time.

 

“Trust” means the trust created by the Trust Agreement, comprised of the Trust
Corpus.

 

“Trust Accounts” means, collectively, the Collection Account, the Pre-Funding
Account, the Note Distribution Account, the Reserve Fund and the Interest
Reserve Account, or any of them.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical

 

19

--------------------------------------------------------------------------------


 

property, book-entry securities, uncertificated securities or otherwise),
including the Reserve Fund Initial Deposit, and all proceeds of the foregoing.

 

“Trust Agreement” means the Trust Agreement, dated as of January 30, 2004,
between the Trust Depositor and the Owner Trustee.

 

“Trust Corpus” has the meaning given to such term in Section 2.01(a) hereof (and
in Section 2.03(a) hereof in respect of Subsequent Contracts and related assets
transferred to the Trust pursuant to Subsequent Transfer Agreements).

 

“Trust Depositor” has the meaning assigned such term in the preamble hereunder
or any successor thereto.

 

“Trust Estate” shall have the meaning specified in the Trust Agreement.

 

“Trustees” means the Owner Trustee and the Indenture Trustee.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
or priority of the security interests in any collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect on
or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority or availability of such remedy.

 

“Uncollectible Advance” means with respect to any Determination Date and any
Contract, the amount, if any, advanced by the Servicer pursuant to Section 7.03
which the Servicer has as of such Determination Date determined in good faith
will not be ultimately recoverable by the Servicer from insurance policies on
the related Motorcycle, the related Obligor or out of Net Liquidation Proceeds
with respect to such Contract.  The determination by the Servicer that it has
made an Uncollectible Advance, or, that any Advance proposed to be made would be
an Uncollectible Advance, shall be evidenced by an Officer’s Certificate
delivered to the Trustees.

 

“Underwriters” means J.P. Morgan Securities Inc., ABN AMRO Incorporated, BNP
Paribas Securities Corp. and Citigroup Global Markets Inc.

 

“United States” means the United States of America.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President” who is a duly elected officer of such Person.

 

“WTC” means Wilmington Trust Company, in its individual capacity.

 

20

--------------------------------------------------------------------------------


 


SECTION 1.02.        USAGE OF TERMS.  WITH RESPECT TO ALL TERMS IN THIS
AGREEMENT, THE SINGULAR INCLUDES THE PLURAL AND THE PLURAL THE SINGULAR; WORDS
IMPORTING ANY GENDER INCLUDE THE OTHER GENDERS; REFERENCES TO “WRITING” INCLUDE
PRINTING, TYPING, LITHOGRAPHY AND OTHER MEANS OF REPRODUCING WORDS IN A VISIBLE
FORM; REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS INCLUDE ALL
AMENDMENTS, MODIFICATIONS AND SUPPLEMENTS THERETO OR ANY CHANGES THEREIN ENTERED
INTO IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND NOT PROHIBITED BY THIS
AGREEMENT; REFERENCES TO PERSONS INCLUDE THEIR PERMITTED SUCCESSORS AND ASSIGNS;
AND THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION.”


 


SECTION 1.03.        SECTION REFERENCES.  ALL SECTION REFERENCES, UNLESS
OTHERWISE INDICATED, SHALL BE TO SECTIONS IN THIS AGREEMENT.


 


SECTION 1.04.        CALCULATIONS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL
INTEREST RATE AND BASIS POINT CALCULATIONS HEREUNDER WILL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND TWELVE 30-DAY MONTHS AND WILL BE CARRIED OUT TO AT LEAST
THREE DECIMAL PLACES.


 


SECTION 1.05.        ACCOUNTING TERMS.  ALL ACCOUNTING TERMS USED BUT NOT
SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES.


 


ARTICLE TWO

TRANSFER OF CONTRACTS


 


SECTION 2.01.        CLOSING.  (A)  ON THE CLOSING DATE, THE TRUST DEPOSITOR
SHALL TRANSFER, ASSIGN, SET OVER AND OTHERWISE CONVEY TO THE TRUST BY EXECUTION
OF AN ASSIGNMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO, WITHOUT RECOURSE
OTHER THAN AS EXPRESSLY PROVIDED HEREIN, (I) ALL THE RIGHT, TITLE AND INTEREST
OF THE TRUST DEPOSITOR IN AND TO THE INITIAL CONTRACTS LISTED ON THE INITIAL
LIST OF CONTRACTS DELIVERED ON THE CLOSING DATE (INCLUDING, WITHOUT LIMITATION,
ALL SECURITY INTERESTS AND ALL RIGHTS TO RECEIVE PAYMENTS WHICH ARE COLLECTED
PURSUANT THERETO AFTER THE INITIAL CUTOFF DATE, INCLUDING ANY LIQUIDATION
PROCEEDS THEREFROM, BUT EXCLUDING ANY RIGHTS TO RECEIVE PAYMENTS WHICH WERE
COLLECTED PURSUANT THERETO ON OR PRIOR TO THE INITIAL CUTOFF DATE), (II) ALL
RIGHTS OF THE TRUST DEPOSITOR UNDER ANY PHYSICAL DAMAGE OR OTHER INDIVIDUAL
INSURANCE POLICY (AND RIGHTS UNDER A “FORCED PLACED” POLICY, IF ANY) OR ANY DEBT
CANCELLATION AGREEMENT RELATING TO ANY SUCH CONTRACT, AN OBLIGOR OR A MOTORCYCLE
SECURING SUCH CONTRACT, (III) ALL SECURITY INTERESTS IN EACH SUCH MOTORCYCLE,
(IV) ALL DOCUMENTS CONTAINED IN THE RELATED CONTRACT FILES, (V) ALL RIGHTS (BUT
NOT THE OBLIGATIONS) OF THE TRUST DEPOSITOR UNDER ANY RELATED MOTORCYCLE DEALER
AGREEMENTS BETWEEN DEALERS (I.E., THE ORIGINATORS OF CERTAIN CONTRACTS) AND THE
SELLER, (VI) ALL RIGHTS OF THE TRUST DEPOSITOR IN THE LOCKBOX, THE LOCKBOX
ACCOUNT AND THE RELATED LOCKBOX AGREEMENT TO THE EXTENT THEY RELATE TO THE
CONTRACTS, (VII) ALL RIGHTS (BUT NOT THE OBLIGATIONS) OF THE TRUST DEPOSITOR
UNDER THE TRANSFER AND SALE AGREEMENT, INCLUDING BUT NOT LIMITED TO THE TRUST
DEPOSITOR’S RIGHTS UNDER ARTICLE V THEREOF, (VIII) THE REMITTANCES, DEPOSITS AND
PAYMENTS MADE INTO THE TRUST ACCOUNTS FROM TIME TO TIME AND AMOUNTS IN THE TRUST
ACCOUNTS FROM TIME TO TIME (AND ANY


 

21

--------------------------------------------------------------------------------


 


INVESTMENTS OF SUCH AMOUNTS), (IX) ALL RIGHTS OF THE TRUST DEPOSITOR TO CERTAIN
REBATES OF PREMIUMS AND OTHER AMOUNTS RELATING TO INSURANCE POLICIES, DEBT
CANCELLATION AGREEMENTS, EXTENDED SERVICE CONTRACTS OR OTHER REPAIR AGREEMENTS
AND OTHER ITEMS FINANCED UNDER SUCH CONTRACTS AND (X) ALL PROCEEDS AND PRODUCTS
OF THE FOREGOING (THE PROPERTY IN CLAUSES (I)-(X) ABOVE, BEING THE “TRUST
CORPUS”).  ALTHOUGH THE TRUST DEPOSITOR AND THE OWNER TRUSTEE AGREE THAT SUCH
TRANSFER IS INTENDED TO BE A TRANSFER OF OWNERSHIP OF THE TRUST CORPUS, RATHER
THAN THE GRANTING OF A SECURITY INTEREST TO SECURE A BORROWING, AND THAT THE
TRUST CORPUS SHALL NOT BE PROPERTY OF THE TRUST DEPOSITOR, IN THE EVENT SUCH
TRANSFER IS DEEMED TO BE OF A MERE SECURITY INTEREST TO SECURE A BORROWING, THE
TRUST DEPOSITOR SHALL BE DEEMED TO HAVE GRANTED THE TRUST A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN SUCH TRUST CORPUS AND THIS AGREEMENT SHALL
CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE LAW.


 


SECTION 2.02.        CONDITIONS TO THE CLOSING.  ON OR BEFORE THE CLOSING DATE,
THE TRUST DEPOSITOR SHALL DELIVER OR CAUSE TO BE DELIVERED THE FOLLOWING
DOCUMENTS TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE:


 

(a)           The initial List of Contracts, certified by the Chairman of the
Board, President or any Vice President of the Trust Depositor, together with an
assignment substantially in the form of Exhibit A hereto.

 

(b)           A certificate of an officer of the Seller substantially in the
form of Exhibit B to the Transfer and Sale Agreement and of an officer of the
Trust Depositor substantially in the form of Exhibit B hereto.

 

(c)           Opinions of counsel for the Seller and the Trust Depositor
substantially in the form of Exhibits D, E and F hereto (and including as an
addressee thereof each Rating Agency).

 

(d)           A letter or letters from Ernst & Young LLP, or another nationally
recognized accounting firm, addressed to the Seller and the Underwriters and
stating that such firm has reviewed a sample of the Initial Contracts and
performed specific procedures for such sample with respect to certain contract
terms and which identifies those Initial Contracts which do not conform.

 

(e)           Copies of resolutions of the Board of Directors of each of the
Seller/Servicer and the Trust Depositor or of the Executive Committee of the
Board of Directors of each of the Seller/Servicer and the Trust Depositor
approving the execution, delivery and performance of this Agreement and the
other Transaction Documents to which any of them is a party, as applicable, and
the transactions contemplated hereunder and thereunder, certified in each case
by the Secretary or an Assistant Secretary of the Seller/Servicer and the Trust
Depositor.

 

(f)            Officially certified, recent evidence of due incorporation and
good standing of each of the Seller and the Trust Depositor under the laws of
Nevada.

 

22

--------------------------------------------------------------------------------


 

(g)           Evidence of proper filing with the appropriate office in Nevada of
a UCC financing statement naming the Seller, as debtor, naming the Trust
Depositor as assignor secured party (and the Trust as secured party) and
identifying the Contract Assets as collateral; and evidence of proper filing
with the appropriate office in Nevada of a UCC financing statement naming the
Trust Depositor, as debtor, naming the Trust as assignor secured party (and the
Indenture Trustee as secured party) and identifying the Trust Corpus as
collateral; and evidence of proper filing with the appropriate office in
Delaware of a UCC financing statement naming the Trust, as debtor, and naming
the Indenture Trustee, as secured party and identifying the Collateral as
collateral.

 

(h)           An Officer’s Certificate listing the Servicer’s Servicing
Officers.

 

(i)            Evidence of deposit in the Collection Account of all funds
received with respect to the Initial Contracts after the Initial Cutoff Date to
the Closing Date, together with an Officer’s Certificate from the Trust
Depositor to the effect that such amount is correct.

 

(j)            The Officer’s Certificate of the Seller specified in Section
2.02(h) of the Transfer and Sale Agreement.

 

(k)           Evidence of deposit in the Reserve Fund of the Reserve Fund
Initial Deposit by the Owner Trustee.

 

(l)            A fully executed Transfer and Sale Agreement.

 

(m)          A fully executed Trust Agreement.

 

(n)           A fully executed Administration Agreement.

 

(o)           A fully executed Indenture.

 


SECTION 2.03.        CONVEYANCE OF SUBSEQUENT CONTRACTS.  (A) SUBJECT TO THE
CONDITIONS SET FORTH IN PARAGRAPH (B) BELOW, THE TRUST DEPOSITOR, SHALL
TRANSFER, ASSIGN, SET OVER AND OTHERWISE CONVEY TO THE TRUST, WITHOUT RECOURSE
OTHER THAN AS EXPRESSLY PROVIDED HEREIN AND THEREIN, (I) ALL THE RIGHT, TITLE
AND INTEREST OF THE TRUST DEPOSITOR IN AND TO THE SUBSEQUENT CONTRACTS LISTED ON
THE SUBSEQUENT LIST OF CONTRACTS (INCLUDING, WITHOUT LIMITATION, ALL SECURITY
INTERESTS AND ALL RIGHTS TO RECEIVE PAYMENTS WHICH ARE COLLECTED PURSUANT
THERETO AFTER THE RELATED SUBSEQUENT CUTOFF DATE, INCLUDING ANY LIQUIDATION
PROCEEDS THEREFROM, BUT EXCLUDING ANY RIGHTS TO RECEIVE PAYMENTS WHICH WERE
COLLECTED PURSUANT THERETO ON OR PRIOR TO SUCH SUBSEQUENT CUTOFF DATE), (II) ALL
RIGHTS OF THE TRUST DEPOSITOR UNDER ANY PHYSICAL DAMAGE OR OTHER INDIVIDUAL
INSURANCE POLICY (INCLUDING A “FORCED PLACED” POLICY, IF ANY) OR ANY DEBT
CANCELLATION AGREEMENT RELATING TO ANY SUCH SUBSEQUENT CONTRACT, AN OBLIGOR OR A
MOTORCYCLE SECURING SUCH SUBSEQUENT CONTRACT, (III) ALL SECURITY INTERESTS IN
EACH SUCH MOTORCYCLE, (IV) ALL DOCUMENTS CONTAINED IN THE RELATED CONTRACT
FILES, (V) ALL RIGHTS (BUT NOT THE OBLIGATIONS) OF THE TRUST DEPOSITOR UNDER ANY
RELATED MOTORCYCLE DEALER AGREEMENTS BETWEEN DEALERS (I.E., THE ORIGINATORS OF
CERTAIN SUBSEQUENT CONTRACTS) AND THE


 

23

--------------------------------------------------------------------------------


 


SELLER, (VI) ALL RIGHTS OF THE TRUST DEPOSITOR IN THE LOCKBOX, THE LOCKBOX
ACCOUNT AND THE RELATED LOCKBOX AGREEMENT TO THE EXTENT THEY RELATE TO SUCH
SUBSEQUENT CONTRACTS, (VII) ALL RIGHTS (BUT NOT THE OBLIGATIONS) OF THE TRUST
DEPOSITOR UNDER THE TRANSFER AND SALE AGREEMENT RELATED TO SUCH SUBSEQUENT
CONTRACTS (TO THE EXTENT NOT ALREADY CONVEYED UNDER SECTION 2.01(A)), INCLUDING
BUT NOT LIMITED TO THE TRUST DEPOSITOR’S RELATED RIGHTS UNDER ARTICLE V THEREOF,
AS WELL AS ALL RIGHTS, BUT NOT THE OBLIGATIONS, OF THE TRUST DEPOSITOR UNDER THE
SUBSEQUENT PURCHASE AGREEMENT RELATED TO SUCH SUBSEQUENT CONTRACTS, (VIII) THE
REMITTANCES, DEPOSITS AND PAYMENTS MADE INTO THE TRUST ACCOUNTS FROM TIME TO
TIME AND AMOUNTS IN THE TRUST ACCOUNTS FROM TIME TO TIME RELATED TO SUCH
SUBSEQUENT CONTRACTS (TO THE EXTENT NOT ALREADY CONVEYED UNDER SECTION 2.01(A))
(AND ANY INVESTMENTS OF SUCH AMOUNTS), (IX) ALL RIGHTS OF THE TRUST DEPOSITOR TO
CERTAIN REBATES OF PREMIUMS AND OTHER AMOUNTS RELATING TO INSURANCE POLICIES,
DEBT CANCELLATION AGREEMENTS, EXTENDED SERVICE CONTRACTS OR OTHER REPAIR
AGREEMENTS AND OTHER ITEMS FINANCED UNDER SUCH SUBSEQUENT CONTRACTS AND (X) ALL
PROCEEDS AND PRODUCTS OF THE FOREGOING (THE PROPERTY IN CLAUSES (I)-(X) ABOVE,
UPON SUCH TRANSFER, BECOMING PART OF THE “TRUST CORPUS”).  ALTHOUGH THE TRUST
DEPOSITOR AND THE OWNER TRUSTEE AGREE THAT SUCH TRANSFER IS INTENDED TO BE A
TRANSFER OF OWNERSHIP, RATHER THAN THE GRANTING OF A SECURITY INTEREST TO SECURE
A BORROWING, AND THAT THE TRUST CORPUS FOLLOWING SUCH TRANSFER SHALL NOT BE
PROPERTY OF THE TRUST DEPOSITOR, IN THE EVENT SUCH TRANSFER IS DEEMED TO BE OF A
MERE SECURITY INTEREST TO SECURE A BORROWING, THE TRUST DEPOSITOR SHALL BE
DEEMED TO HAVE GRANTED THE OWNER TRUSTEE FOR THE BENEFIT OF THE TRUST A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH TRUST CORPUS AND THIS
AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE LAW.


 

(b)           The Trust Depositor shall transfer to the Trust the Subsequent
Contracts and the other property and rights related thereto described in
paragraph (a) above only upon the satisfaction of each of the following
conditions on or prior to the related Subsequent Transfer Date:

 

(i)            The Trust Depositor shall have provided the Owner Trustee, the
Indenture Trustee, the Underwriters and the Rating Agencies with a timely
Addition Notice and shall have provided any information reasonably requested by
any of the foregoing with respect to the Subsequent Contracts;

 

(ii)           the Funding Period shall not have terminated;

 

(iii)          the Trust Depositor shall have delivered to the Owner Trustee a
duly executed written assignment (including an acceptance by the Owner Trustee)
in substantially the form of Exhibit L hereto (the “Subsequent Transfer
Agreement”), which shall include a Subsequent List of Contracts listing the
Subsequent Contracts;

 

(iv)          the Trust Depositor shall have deposited or caused to be deposited
in the Collection Account all collections received with respect to the
Subsequent Contracts after the related Subsequent Cutoff Date;

 

24

--------------------------------------------------------------------------------


 

(v)           as of each Subsequent Transfer Date, neither the Seller nor the
Trust Depositor was insolvent nor will either of them have been made insolvent
by such transfer nor is either of them aware of any pending insolvency;

 

(vi)          the applicable Subsequent Reserve Fund Amount for such Subsequent
Transfer Date shall have been deposited by the Indenture Trustee from the
Pre-Funding Account to the Reserve Fund;

 

(vii)         each Rating Agency shall have notified the Trust Depositor, the
Owner Trustee and the Indenture Trustee that following such transfer the Class
A-1 Notes and Class A-2 Notes will be rated in the highest rating category by
such Rating Agency and the Class B Notes will be rated at least its rating as of
the Closing Date by Standard & Poor’s and Moody’s;

 

(viii)        such addition will not result in a material adverse tax
consequence to the Trust or the Certificateholder as evidenced by an Opinion of
Counsel to be delivered by the Trust Depositor to the Owner Trustee, Indenture
Trustee, the Rating Agencies and the Underwriters;

 

(ix)           the Trust Depositor shall have confirmed the satisfaction of each
condition precedent specified in this paragraph (b);

 

(x)            the Trust Depositor shall have delivered to the Rating Agencies
and the Underwriters one or more opinions of counsel (or bring-downs of opinions
of counsel delivered on the Closing Date) with respect to the transfer of the
Subsequent Contracts substantially in the form of the opinions of counsel
delivered to such Persons on the Closing Date;

 

(xi)           no selection procedures believed by the Trust Depositor to be
adverse to the interests of the Noteholders shall have been utilized in
selecting the Subsequent Contracts;

 

(xii)          the Trust Depositor shall have delivered to the Rating Agencies
evidence that (A) the weighted average contract rate of the Contracts
collectively, following the transfer of the Subsequent Contracts, is not less
than 9.70% and (B) that the weighted average calculated remaining term to
maturity of the Contracts collectively, following the transfer of the Subsequent
Contracts, does not exceed 76 months;

 

(xiii)         each of the representations and warranties made by the Seller
pursuant to Section 3.01 of the Transfer and Sale Agreement with respect to the
Subsequent Contracts shall be true and correct as of the related Subsequent
Transfer Date, and the Seller shall have performed all obligations to be
performed by it hereunder on or prior to such Subsequent Transfer Date;

 

25

--------------------------------------------------------------------------------


 

(xiv)        the Seller or the Servicer shall, at its own expense, on or prior
to the Subsequent Transfer Date indicate in its Computer File that the
Subsequent Contracts identified on the Subsequent List of Contracts in the
Subsequent Transfer Agreement have been transferred to the Issuer pursuant to
this Agreement and the Transfer and Sale Agreement; and

 

(xv)         the Seller shall have taken any action required to maintain the
first perfected ownership interest of the Issuer in the Trust Estate and the
first perfected security interest of the Indenture Trustee in the Collateral.

 

(c)           The Trust Depositor covenants to transfer (at or prior to the end
of the Funding Period) to the Trust pursuant thereto Subsequent Contracts with
an aggregate Principal Balance equal to $191,326,825.85; provided, however, that
in complying with such covenant, the Trust Depositor agrees to make no more than
one separate transfer of Subsequent Contracts per monthly period (as measured by
the corresponding Distribution Dates).  In the event that the Trust Depositor
shall fail to deliver and transfer to the Trust any or all of such Subsequent
Receivables by the date on which the Funding Period ends and the Pre-Funded
Amount is greater than $150,000 on such date, the Trust Depositor shall cause to
be deposited into the Collection Account the amount then on deposit in the
Pre-Funding Account; provided, however, that the foregoing shall be the sole
remedy of the Trust, the Owner Trustee, the Indenture Trustee and the
Securityholders with respect to a failure of the Trust Depositor to comply with
such covenant.

 


ARTICLE THREE

REPRESENTATIONS AND WARRANTIES


 

The Seller under the Transfer and Sale Agreement has made, and upon execution of
each Subsequent Purchase Agreement is deemed to remake, each of the
representations and warranties set forth in Exhibit J hereto and has consented
to the assignment by the Trust Depositor to the Issuer of the Trust Depositor’s
rights with respect thereto.  Such representations speak as of the execution and
delivery of this Agreement and as of the Closing Date in the case of the Initial
Contracts, and as of the applicable Subsequent Transfer Date in the case of the
Subsequent Contracts, but shall survive the transfer and assignment of the
Contracts to the Trust.  Pursuant to Section 2.01 of this Agreement, the Trust
Depositor has assigned, transferred and conveyed to the Issuer as part of the
Trust Corpus its rights under the Transfer and Sale Agreement, including without
limitation, the representations and warranties of the Seller therein as set
forth in Exhibit J attached hereto, together with all rights of the Trust
Depositor with respect to any breach thereof including any right to require the
Seller to reacquire any Contract in accordance with the Transfer and Sale
Agreement.  It is understood and agreed that the representations and warranties
set forth or referred to in this Section shall survive delivery of the Contract
Files to the Owner Trustee or any custodian.

 

26

--------------------------------------------------------------------------------


 

The Trust Depositor hereby represents and warrants to the Trust and the
Indenture Trustee that it has entered into the Transfer and Sale Agreement with
the Seller, that the Seller has made the representations and warranties in the
Transfer and Sale Agreement as set forth in Exhibit J hereto, that such
representations and warranties run to and are for the benefit of the Trust
Depositor, and that pursuant to Section 2.01 of this Agreement the Trust
Depositor has transferred and assigned to the Trust all rights of the Trust
Depositor to cause the Seller under the Transfer and Sale Agreement to reacquire
Contracts in the event of a breach of such representations and warranties.

 


SECTION 3.01.        REPRESENTATIONS AND WARRANTIES REGARDING THE TRUST
DEPOSITOR.  BY ITS EXECUTION OF THIS AGREEMENT AND EACH SUBSEQUENT TRANSFER
AGREEMENT, THE TRUST DEPOSITOR REPRESENTS AND WARRANTS TO THE TRUST, THE
INDENTURE TRUSTEE AND THE NOTEHOLDERS THAT:


 

(a)           Assumption of Seller’s Representations and Warranties.  The
representations and warranties set forth in Exhibit J are true and correct.

 

(b)           Organization and Good Standing.  The Trust Depositor is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the corporate power to own its
assets and to transact the business in which it is currently engaged.  The Trust
Depositor is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would have a material adverse effect on
the business, properties, assets, or condition (financial or other) of the Trust
Depositor or the Trust.

 

(c)           Authorization; Valid Sale; Binding Obligations.  The Trust
Depositor has the power and authority to make, execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and all of the transactions contemplated under this Agreement and the
other Transaction Documents to which it is a party, and to create the Trust and
cause it to make, execute, deliver and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and to cause the Trust to be created.  This Agreement and the related
Subsequent Transfer Agreement, if any, shall effect a valid transfer and
assignment of the Trust Corpus, enforceable against the Trust Depositor and
creditors of and purchasers from the Trust Depositor.  This Agreement and the
other Transaction Documents to which the Trust Depositor is a party constitute
the legal, valid and binding obligation of the Trust Depositor enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

 

27

--------------------------------------------------------------------------------


 

(d)           No Consent Required.  The Trust Depositor is not required to
obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party.

 

(e)           No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate any provision of any existing law or regulation or
any order or decree of any court or of any Federal or state regulatory body or
administrative agency having jurisdiction over the Trust Depositor or any of its
properties or the Articles of Incorporation or Bylaws of the Trust Depositor, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(f)            Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, the other Transaction
Documents to which it is a party or the Notes (1) which, if adversely
determined, would in the opinion of the Trust Depositor have a material adverse
effect on the business, properties, assets or condition (financial or otherwise)
of the Trust Depositor or the Trust or the transactions contemplated by this
Agreement or the other Transaction Documents to which the Trust Depositor is a
party or (2) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Certificate or Notes.

 

(g)           State of Incorporation; Name; No Changes.  The Trust Depositor’s
state of incorporation is the State of Nevada.  The Trust Depositor’s exact
legal name is as set forth in the first paragraph of this Agreement.  The Trust
Depositor has not changed its name, whether by amendment of its Articles of
Incorporation, by reorganization or otherwise, and has not changed the location
of its place of business, within the four months preceding the Closing Date.

 

(h)           Solvency.  The Trust Depositor, after giving effect to the
conveyances made by it hereunder, is Solvent.

 

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date in the case of the Initial Contracts, and as of the
applicable Subsequent Transfer

 

28

--------------------------------------------------------------------------------


 

Date in the case of the Subsequent Contracts, but shall survive the transfer and
assignment of the Contracts to the Trust.

 


SECTION 3.02.        REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICER.  THE
SERVICER REPRESENTS AND WARRANTS TO THE TRUST, THE INDENTURE TRUSTEE AND THE
NOTEHOLDERS THAT:


 

(a)           Organization and Good Standing.  The Servicer is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  The Servicer is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Servicer or the
Trust.  The Servicer is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms hereof other than such licenses the failure to obtain would not
have a material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Servicer or on the ability of the Servicer to
perform its obligations hereunder.

 

(b)           Authorization; Binding Obligations.  The Servicer has the power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Servicer is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Servicer is a party, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party. 
This Agreement and the other Transaction Documents to which the Servicer is a
party constitute the legal, valid and binding obligation of the Servicer
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(c)           No Consent Required.  The Servicer is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Servicer is a party.

 

(d)           No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party
by the Servicer will not violate any provisions of any existing law or
regulation or any order or decree of any court or of any Federal or state
regulatory body or administrative agency having jurisdiction over the Servicer
or any of its properties or the Articles of Incorporation or Bylaws of the
Servicer, or constitute a material breach of any mortgage,

 

29

--------------------------------------------------------------------------------


 

indenture, contract or other agreement to which the Servicer is a party or by
which the Servicer or any of the Servicer’s properties may be bound, or result
in the creation of or imposition of any security interest, lien, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than this Agreement.

 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Servicer threatened, against the Servicer or any of its
properties or with respect to this Agreement, any other Transaction Document to
which the Servicer is a party which, if adversely determined, would in the
opinion of the Servicer have a material adverse effect on the business,
properties, assets or condition (financial or otherwise) of the Servicer or the
Trust or the transactions contemplated by this Agreement or any other
Transaction Document to which the Servicer is a party.

 


ARTICLE FOUR

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS


 


SECTION 4.01.        CUSTODY OF CONTRACTS.  (A) SUBJECT TO THE TERMS AND
CONDITIONS OF THIS SECTION 4.01, THE CONTENTS OF EACH CONTRACT FILE SHALL BE
HELD BY THE SERVICER, OR ITS CUSTODIAN, FOR THE BENEFIT OF, AND AS AGENT FOR,
THE TRUST AS THE OWNER THEREOF AND THE INDENTURE TRUSTEE.


 

(b)           The Servicer agrees to maintain the related Contract Files at its
offices where they are currently maintained, or at such other offices of the
Servicer in the State of Nevada as shall from time to time be identified to the
Trustees by written notice.  The Servicer may temporarily move individual
Contract Files or any portion thereof without notice as necessary to conduct
collection and other servicing activities in accordance with its customary
practices and procedures; provided, however, that the Servicer will take all
action necessary to maintain the perfection of the Trust’s interest in the
Contracts and the proceeds thereof.  It is intended that, by the Servicer’s
agreement pursuant to Section 4.01(a) above and this Section 4.01(b), the
Trustees shall be deemed to have possession of the Contract Files for purposes
of Section 9-313 of the Uniform Commercial Code of the State in which the
Contract Files are located.

 

(c)           As custodian, the Servicer shall have the following powers and
perform the following duties:

 

(i)            hold, or cause the Servicer’s custodian to hold, the Contract
Files on behalf of the Trust, maintain accurate records pertaining to each
Contract to enable it to comply with the terms and conditions of this Agreement,
maintain a current inventory thereof and certify to the Owner Trustee and the
Indenture Trustee annually that it, or its custodian, continues to maintain
possession of such Contract Files;

 

30

--------------------------------------------------------------------------------


 

(ii)           implement policies and procedures in writing and signed by a
Servicing Officer with respect to persons authorized to have access to the
Contract Files on the Servicer’s premises and the receipting for Contract Files
taken from their storage area by an employee of the Servicer for purposes of
servicing or any other purposes;

 

(iii)          attend to all details in connection with maintaining custody of
the Contract Files on behalf of the Trust;

 

(iv)          at all times maintain, or cause the Servicer’s custodian to
maintain, the original of the fully executed Contract and store such original
Contract in a fireproof vault except as may be necessary to conduct collection
and servicing activities in accordance with its customary practices and
procedures; and

 

(v)           as promptly as practicable after the Closing Date (or Subsequent
Transfer Date, as the case may be), and in any event within 60 days thereof,
deliver an Officer’s Certificate to the Owner Trustee and the Indenture Trustee
certifying that as of a date no earlier than the Closing Date (or Subsequent
Transfer Date, as the case may be) it has conducted an inventory of the Contract
Files (which in the case of Subsequent Contracts, need be only of the Contract
Files related to such Subsequent Contracts) and that there exists a Contract
File for each Contract and stating all exceptions to such statement, if any.

 

(d)           In performing its duties under this Section 4.01, the Servicer
agrees to act with reasonable care, using that degree of skill and care that it
exercises with respect to similar contracts for the installment purchase of
consumer goods owned and/or serviced by it, and in any event with no less degree
of skill and care than would be exercised by a prudent servicer of motorcycle
conditional sales contracts and promissory notes and security agreements.  The
Servicer shall promptly report to the Owner Trustee and the Indenture Trustee
any failure by it, or its custodian, to hold the Contract Files as herein
provided and shall promptly take appropriate action to remedy any such failure. 
In acting as custodian of the Contract Files, the Servicer further agrees not to
assert any legal or beneficial ownership interest in the Contracts or the
Contract Files, except as provided in Section 5.06.  The Servicer agrees to
indemnify the Noteholders, the Certificateholder, the Owner Trustee and the
Indenture Trustee for any and all liabilities, obligations, losses, damages,
payments, costs, or expenses of any kind whatsoever which may be imposed on,
incurred by or asserted against the Noteholders, the Certificateholder, the
Owner Trustee and the Indenture Trustee as the result of any act or omission by
the Servicer relating to the maintenance and custody of the Contract Files;
provided, however, that the Servicer will not be liable for any portion of any
such amount resulting from the gross negligence or willful misconduct of any
Noteholder, Certificateholder, the Owner Trustee or the Indenture Trustee.  The
Trustees shall have no duty to monitor or otherwise oversee the Servicer’s
performance as custodian hereunder.

 


SECTION 4.02.        FILING.  ON OR PRIOR TO THE CLOSING DATE, THE SERVICER
SHALL CAUSE THE UCC FINANCING STATEMENT(S) REFERRED TO IN SECTION 2.02(G) HEREOF
TO BE FILED AND FROM TIME TO


 

31

--------------------------------------------------------------------------------


 


TIME THE SERVICER SHALL TAKE AND CAUSE TO BE TAKEN SUCH ACTIONS AND EXECUTE SUCH
DOCUMENTS AS ARE NECESSARY OR DESIRABLE OR AS THE OWNER TRUSTEE OR INDENTURE
TRUSTEE MAY REASONABLY REQUEST TO PERFECT AND PROTECT THE TRUST’S FIRST PRIORITY
PERFECTED INTEREST IN THE TRUST CORPUS AGAINST ALL OTHER PERSONS, INCLUDING,
WITHOUT LIMITATION, THE FILING OF FINANCING STATEMENTS, AMENDMENTS THERETO AND
CONTINUATION STATEMENTS, THE EXECUTION OF TRANSFER INSTRUMENTS AND THE MAKING OF
NOTATIONS ON OR TAKING POSSESSION OF ALL RECORDS OR DOCUMENTS OF TITLE.  ALL
FINANCING STATEMENTS FILED OR TO BE FILED AGAINST THE SELLER IN FAVOR OF THE
TRUST DEPOSITOR OR THE TRUST IN CONNECTION HEREWITH DESCRIBING THE CONTRACT
ASSETS AS COLLATERAL SHALL CONTAIN A STATEMENT TO THE FOLLOWING EFFECT: “A
PURCHASE OF OR SECURITY INTEREST IN ANY COLLATERAL DESCRIBED IN THIS FINANCING
STATEMENT, EXCEPT AS PERMITTED IN THE TRANSFER AND SALE AGREEMENT OR SALE AND
SERVICING AGREEMENT, WILL VIOLATE THE RIGHTS OF THE SECURED PARTY.”


 


SECTION 4.03.        NAME CHANGE OR RELOCATION.  (A) DURING THE TERM OF THIS
AGREEMENT, NEITHER THE SELLER NOR THE TRUST DEPOSITOR SHALL CHANGE ITS NAME,
IDENTITY OR STRUCTURE OR CHANGE ITS STATE OF INCORPORATION WITHOUT FIRST GIVING
AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE TO THE OWNER TRUSTEE AND THE INDENTURE
TRUSTEE.


 

(b)           If any change in either the Seller’s or the Trust Depositor’s
name, identity or structure or other action would make any financing or
continuation statement or notice of lien filed under this Agreement seriously
misleading within the meaning of applicable provisions of the UCC or any title
statute, the Servicer, no later than five days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Trust’s interests in the Trust Corpus and the proceeds thereof.  In
addition, neither the Seller nor the Trust Depositor shall change its state of
incorporation unless it has first taken such action as is advisable or necessary
to preserve and protect the Trust’s interest in the Trust Corpus.  Promptly
after taking any of the foregoing actions, the Servicer shall deliver to the
Owner Trustee and the Indenture Trustee an opinion of counsel reasonably
acceptable to the Owner Trustee and the Indenture Trustee stating that, in the
opinion of such counsel, all financing statements or amendments necessary to
preserve and protect the interests of the Trust in the Trust Corpus and the
Indenture Trustee in the Collateral have been filed, and reciting the details of
such filing.

 


SECTION 4.04.        COSTS AND EXPENSES.  THE SERVICER AGREES TO PAY ALL
REASONABLE COSTS AND DISBURSEMENTS IN CONNECTION WITH THE PERFECTION AND THE
MAINTENANCE OF PERFECTION, AS AGAINST ALL THIRD PARTIES, OF THE TRUST’S RIGHT,
TITLE AND INTEREST IN AND TO THE CONTRACTS (INCLUDING, WITHOUT LIMITATION, THE
SECURITY INTEREST IN THE MOTORCYCLES GRANTED THEREBY).


 


ARTICLE FIVE

SERVICING OF CONTRACTS


 


SECTION 5.01.        RESPONSIBILITY FOR CONTRACT ADMINISTRATION.  THE SERVICER
WILL HAVE THE SOLE OBLIGATION TO MANAGE, ADMINISTER, SERVICE AND MAKE
COLLECTIONS ON THE CONTRACTS AND PERFORM OR CAUSE TO BE PERFORMED ALL
CONTRACTUAL AND CUSTOMARY UNDERTAKINGS OF THE HOLDER OF THE


 

32

--------------------------------------------------------------------------------


 


CONTRACTS TO THE OBLIGOR.  THE OWNER TRUSTEE, AT THE WRITTEN REQUEST OF A
SERVICING OFFICER, SHALL FURNISH THE SERVICER WITH ANY POWERS OF ATTORNEY OR
OTHER DOCUMENTS NECESSARY OR APPROPRIATE IN THE OPINION OF THE OWNER TRUSTEE TO
ENABLE THE SERVICER TO CARRY OUT ITS SERVICING AND ADMINISTRATIVE DUTIES
HEREUNDER.  THE SERVICER IS HEREBY APPOINTED THE SERVICER HEREUNDER UNTIL SUCH
TIME AS ANY SERVICE TRANSFER MAY BE EFFECTED UNDER ARTICLE VIII.


 


SECTION 5.02.        STANDARD OF CARE.  IN MANAGING, ADMINISTERING, SERVICING
AND MAKING COLLECTIONS ON THE CONTRACTS PURSUANT TO THIS AGREEMENT, THE SERVICER
WILL EXERCISE THAT DEGREE OF SKILL AND CARE CONSISTENT WITH THE SKILL AND CARE
THAT THE SERVICER EXERCISES WITH RESPECT TO SIMILAR CONTRACTS SERVICED BY THE
SERVICER, AND, IN ANY EVENT NO LESS DEGREE OF SKILL AND CARE THAN WOULD BE
EXERCISED BY A PRUDENT SERVICER OF MOTORCYCLE CONDITIONAL SALES CONTRACTS AND
PROMISSORY NOTE AND SECURITY AGREEMENTS; PROVIDED, HOWEVER, THAT NOTWITHSTANDING
THE FOREGOING, THE SERVICER SHALL NOT RELEASE OR WAIVE THE RIGHT TO COLLECT THE
UNPAID BALANCE OF ANY CONTRACT EXCEPT THAT WITH RESPECT TO A CONTRACT THAT HAS
BECOME A DEFAULTED CONTRACT, THE SERVICER, CONSISTENT WITH ITS COLLECTION
POLICIES, MAY RELEASE OR WAIVE THE RIGHT TO COLLECT THE UNPAID BALANCE OF SUCH
DEFAULTED CONTRACT IN AN EFFORT TO MAXIMIZE COLLECTIONS THEREON.


 


SECTION 5.03.        RECORDS.  THE SERVICER SHALL, DURING THE PERIOD IT IS
SERVICER HEREUNDER, MAINTAIN SUCH BOOKS OF ACCOUNT AND OTHER RECORDS AS WILL
ENABLE THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE TO DETERMINE THE STATUS OF
EACH CONTRACT.


 


SECTION 5.04.        INSPECTION.  (A) AT ALL TIMES DURING THE TERM HEREOF, THE
SERVICER SHALL AFFORD THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE AND THEIR
RESPECTIVE AUTHORIZED AGENTS REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO
THE SERVICER’S RECORDS RELATING TO THE CONTRACTS AND WILL CAUSE ITS PERSONNEL TO
ASSIST IN ANY EXAMINATION OF SUCH RECORDS BY THE OWNER TRUSTEE OR THE INDENTURE
TRUSTEE, OR SUCH AUTHORIZED AGENTS AND ALLOW COPIES OF THE SAME TO BE MADE.  THE
EXAMINATION REFERRED TO IN THIS SECTION WILL BE CONDUCTED IN A MANNER WHICH DOES
NOT UNREASONABLY INTERFERE WITH THE SERVICER’S NORMAL OPERATIONS OR CUSTOMER OR
EMPLOYEE RELATIONS.  WITHOUT OTHERWISE LIMITING THE SCOPE OF THE EXAMINATION THE
OWNER TRUSTEE OR THE INDENTURE TRUSTEE MAY, USING GENERALLY ACCEPTED AUDIT
PROCEDURES, VERIFY THE STATUS OF EACH CONTRACT AND REVIEW THE COMPUTER FILE AND
RECORDS RELATING THERETO FOR CONFORMITY TO MONTHLY REPORTS PREPARED PURSUANT TO
ARTICLE IX AND COMPLIANCE WITH THE STANDARDS REPRESENTED TO EXIST AS TO EACH
CONTRACT IN THIS AGREEMENT.


 

(b)           At all times during the term hereof, the Servicer shall keep
available a copy of the List of Contracts at its principal executive office for
inspection by the Trustees.

 


SECTION 5.05.        TRUST ACCOUNTS.  (A) ON OR BEFORE THE CLOSING DATE, THE
TRUST DEPOSITOR SHALL ESTABLISH THE TRUST ACCOUNTS, EACH WITH AND IN THE NAME OF
THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS.  THE INDENTURE TRUSTEE
IS HEREBY REQUIRED TO ENSURE THAT EACH OF THE TRUST ACCOUNTS IS ESTABLISHED AND
MAINTAINED AS AN ELIGIBLE ACCOUNT.


 

(b)           The Indenture Trustee shall deposit (or the Servicer shall
deposit, with respect to payments by or on behalf of the Obligors received
directly by the Servicer), without deposit into

 

33

--------------------------------------------------------------------------------


 

any intervening account, into the Collection Account as promptly as practical
(but in any case not later than the second Business Day following the receipt
thereof):

 

(i)            With respect to principal and interest on the Contracts received
after the Initial Cutoff Date or Subsequent Cutoff Date, as applicable (which
for the purpose of this paragraph (b)(i) shall include those monies in the
Lockbox Account allocable to principal and interest on the Contracts), all such
amounts received by the Owner Trustee or Servicer;

 

(ii)           All Net Liquidation Proceeds related to the Contracts;

 

(iii)          The aggregate of the Reacquisition Prices for Contracts
reacquired by the Trust Depositor as described in Section 7.08;

 

(iv)          All Advances made by the Servicer pursuant to Section 7.03(a);

 

(v)           All amounts paid by the Trust Depositor in connection with an
optional reacquisition of the Contracts described in Section 7.10;

 

(vi)          All amounts realized in respect of Carrying Charges transferred
from the Interest Reserve Account as contemplated in Section 7.03(b); and

 

(vii)         All amounts received in respect of interest, dividends, gains,
income and earnings on investments of funds in the Trust Accounts (except the
Reserve Fund and the Pre-Funding Account) as contemplated herein.

 

(c)           The Indenture Trustee shall, if amounts remain on deposit in the
Pre-Funding Account at the expiration of the Funding Period, cause to be
deposited into the Note Distribution Account the amount then in deposit in the
Pre-Funding Account.

 

(d)           If the Servicer so directs, in writing, the Indenture Trustee
shall invest the amounts in the Trust Accounts in Qualified Eligible Investments
that are payable on demand or that mature not later than one Business Day prior
to the next succeeding Distribution Date.  Once such funds are invested, the
Indenture Trustee shall not change the investment of such funds.  Any loss on
such investments shall be deposited in the applicable Trust Account by the
Servicer out of its own funds immediately as realized.  Funds in the Trust
Accounts not so invested must be insured to the extent permitted by law by the
Bank Insurance Fund or the Savings Association Insurance Fund of the Federal
Deposit Insurance Corporation.  Subject to the restrictions herein, the
Indenture Trustee may purchase a Qualified Eligible Investment from itself or an
Affiliate.   Subject to the other provisions hereof, the Indenture Trustee shall
have sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Indenture Trustee or its agent, together with each
document of transfer, if any, necessary to transfer title to such investment to
the Indenture Trustee in a manner which complies with this Section 5.05(d).  All
interest, dividends, gains upon sale and other income from, or earnings on,
investments of funds in the Trust

 

34

--------------------------------------------------------------------------------


 

Accounts (other than the Reserve Fund and the Pre-Funding Account) shall be
deposited in the Collection Account pursuant to Section 5.05(b) and distributed
on the next Distribution Date pursuant to Section 7.05.  The Trust Depositor and
the Trust agree and acknowledge that the Indenture Trustee is to have “control”
(within the meaning of Section 9-106 of the UCC) of collateral comprised of
“Investment Property” (within the meaning of Section 9-102 of the UCC) for all
purposes of this Agreement.

 

(e)           Notwithstanding anything to the contrary herein, the Servicer may
remit payments on the Contracts and Net Liquidation Proceeds to the Collection
Account in next-day funds or immediately available funds no later than 10:00
a.m., Central time, on the Business Day prior to the next succeeding
Distribution Date, but only for so long as the short-term debt security rating
of the Servicer is at least “P-1” by Moody’s and “A-1” by Standard & Poor’s.

 

(f)            The Servicer shall apply collections received in respect of a
Contract as follows:

 

(i)            First, to accrued interest with respect to such Contract;

 

(ii)           Second, to pay any expenses and unpaid late charges or extension
fees (if any) due and owing under such Contract; and

 

(iii)          Third, to principal to the extent due and owing under such
Contract.

 

(g)           Any collections on a Contract remaining after application by the
Servicer in accordance with the provisions of Section 5.05(f) shall constitute
an excess payment (an “Excess Payment”).  Excess Payments constituting
prepayments of principal shall be applied as a prepayment of the Principal
Balance of such Contract.  All other Excess Payments shall be permitted to be
retained by the Servicer.

 

(h)           The Servicer will, from time to time as provided herein, be
permitted to withdraw or request the withdrawal from the Collection Account any
amount deposited therein that, based on the Servicer’s good-faith determination,
was deposited in error.

 


SECTION 5.06.        ENFORCEMENT.  (A) THE SERVICER WILL, CONSISTENT WITH
SECTION 5.02, ACT WITH RESPECT TO THE CONTRACTS IN SUCH MANNER AS WILL MAXIMIZE
THE RECEIPT OF ALL PAYMENTS CALLED FOR UNDER THE TERMS OF THE CONTRACTS.  THE
SERVICER SHALL USE ITS BEST EFFORTS TO CAUSE OBLIGORS TO MAKE ALL PAYMENTS ON
THE CONTRACTS TO THE LOCKBOX ACCOUNT (EITHER DIRECTLY BY REMITTING PAYMENTS TO
THE LOCKBOX, OR INDIRECTLY BY MAKING PAYMENTS THROUGH DIRECT DEBIT, THE
TELEPHONE OR THE INTERNET TO AN ACCOUNT OF THE SERVICER WHICH PAYMENTS WILL BE
SUBSEQUENTLY TRANSFERRED FROM SUCH ACCOUNT TO THE LOCKBOX ACCOUNT).  THE
SERVICER WILL ACT IN A COMMERCIALLY REASONABLE MANNER WITH RESPECT TO THE
REPOSSESSION AND DISPOSITION OF A MOTORCYCLE FOLLOWING A DEFAULT UNDER THE
RELATED CONTRACT WITH A VIEW TO REALIZING PROCEEDS AT LEAST EQUAL TO THE
MOTORCYCLE’S FAIR MARKET VALUE.  IF THE SERVICER DETERMINES THAT EVENTUAL
PAYMENT IN FULL OF A CONTRACT IS UNLIKELY, THE SERVICER WILL FOLLOW ITS NORMAL
PRACTICES AND PROCEDURES TO RECOVER ALL AMOUNTS DUE UPON THAT CONTRACT,
INCLUDING REPOSSESSING AND DISPOSING OF THE RELATED MOTORCYCLE AT A PUBLIC OR
PRIVATE SALE OR TAKING OTHER ACTION PERMITTED BY APPLICABLE LAW.  THE SERVICER
WILL BE ENTITLED TO RECOVER


 

35

--------------------------------------------------------------------------------


 


ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY IT IN LIQUIDATING A CONTRACT
AND DISPOSING OF THE RELATED MOTORCYCLE.


 

(b)           The Servicer may sue to enforce or collect upon Contracts, in its
own name, if possible, or as agent for the Trustees.  If the Servicer elects to
commence a legal proceeding to enforce a Contract, the act of commencement shall
be deemed to be an automatic assignment of the Contract to the Servicer for
purposes of collection only.  If, however, in any enforcement suit or legal
proceeding it is held that the Servicer may not enforce a Contract on the ground
that it is not a real party in interest or a holder entitled to enforce the
Contract, the Owner Trustee (or the Indenture Trustee) on behalf of the Trust
shall, at the Servicer’s expense, take such steps as the Servicer deems
reasonably necessary to enforce the Contract, including bringing suit in its
name or the names of the Noteholders under the Indenture and the
Certificateholder as owner of the Trust.

 

(c)           The Servicer shall exercise any rights of recourse against third
persons that exist with respect to any Contract in accordance with the
Servicer’s usual practice.  In exercising recourse rights, the Servicer is
authorized on the Trust’s behalf to reassign the Defaulted Contract or the
related Motorcycle to the Person against whom recourse exists at the price set
forth in the document creating the recourse; provided, however, the Servicer in
exercising recourse against any third persons as described in the immediately
preceding sentence shall do so in such manner as to maximize the aggregate
recovery with respect to the Contract; and provided further, however, that
notwithstanding the foregoing the Servicer in its capacity as such may exercise
such recourse only if such Contract (i) was not required to be reacquired by the
Seller pursuant to the Transfer and Sale Agreement or (ii) was required to be
reacquired by the Seller and the Seller has defaulted on such reacquisition
obligation.

 

(d)           The Servicer will not permit any rescission or cancellation of any
Contract due to the acts or omissions of the Trust Depositor.

 

(e)           The Servicer may grant to the Obligor on any Contract an extension
of payments due under such Contract; provided that (i) the extension period is
limited to 45 days, provided that such period may be extended to 62 days on a
case-by-case basis (ii) the Obligor has not received an extension during the
previous twelve-month period, (iii) the evidence supports the Obligor’s
willingness and capability to resume monthly payments, (iv) such extension is
consistent with the Servicer’s customary servicing procedures and is consistent
with Section 5.02, (v) such extension does not extend the maturity date of the
Contract beyond the latest maturity date of any of the Contracts as of the
Initial Cutoff Date (or, if a transfer of Subsequent Contracts to the Trust
occurs, beyond the latest maturity date of such Subsequent Contracts) and (vi)
the aggregate Principal Balances of Contracts which have had extensions granted
does not exceed more than 3.00% of the aggregate of the Initial Class A-1 Note
Balance, the Initial Class A-2 Note Balance and the Initial Class B Note
Balance.  Exceptions to any of clauses (i) through (iv) above may be authorized
by the Servicer’s management on a case-by-case basis consistent with the
Servicer’s prudent business practices.

 

36

--------------------------------------------------------------------------------


 

(f)            The Servicer will not add to the outstanding Principal Balance of
any Contract the premium of any physical damage or other individual insurance on
a Motorcycle securing such Contract it obtains on behalf of the Obligor under
the terms of such Contract, but may create a separate Obligor obligation with
respect to such premium if and as provided by the Contract.

 

(g)           If the Servicer shall have repossessed a Motorcycle on behalf of
the Trust, the Servicer shall either (i) maintain at its expense physical damage
insurance with respect to such Motorcycle, or (ii) indemnify the Trust against
any damage to such Motorcycle prior to resale or other disposition.  The
Servicer shall not allow such repossessed Motorcycles to be used in an active
trade or business, but rather shall dispose of the Motorcycle in a reasonable
time in accordance with the Servicer’s normal business practices.

 


SECTION 5.07.        TRUSTEES TO COOPERATE.  UPON PAYMENT IN FULL ON ANY
CONTRACT, THE SERVICER SHALL (IF THE SERVICER IS NOT THEN IN POSSESSION OF THE
CONTRACTS AND CONTRACT FILES) NOTIFY THE TRUSTEES AND REQUEST DELIVERY OF THE
CONTRACT AND CONTRACT FILE TO THE SERVICER.  UPON RECEIPT OF SUCH NOTICE AND
REQUEST, THE TRUSTEES SHALL PROMPTLY RELEASE OR CAUSE TO BE RELEASED SUCH
CONTRACT AND CONTRACT FILE TO THE SERVICER.  UPON RECEIPT OF SUCH CONTRACT AND
CONTRACT FILE, EACH OF THE TRUST DEPOSITOR AND THE SERVICER IS AUTHORIZED TO
EXECUTE AN INSTRUMENT IN SATISFACTION OF SUCH CONTRACT AND TO DO SUCH OTHER ACTS
AND EXECUTE SUCH OTHER DOCUMENTS AS THE SERVICER DEEMS NECESSARY TO DISCHARGE
THE OBLIGOR THEREUNDER AND ELIMINATE THE SECURITY INTEREST IN THE MOTORCYCLE
RELATED THERETO.  THE SERVICER SHALL DETERMINE WHEN A CONTRACT HAS BEEN PAID IN
FULL; TO THE EXTENT THAT INSUFFICIENT PAYMENTS ARE RECEIVED ON A CONTRACT
CREDITED BY THE SERVICER AS PREPAID OR PAID IN FULL AND SATISFIED, THE SHORTFALL
SHALL BE PAID BY THE SERVICER OUT OF ITS OWN FUNDS.  FROM TIME TO TIME AS
APPROPRIATE FOR SERVICING AND REPOSSESSION IN CONNECTION WITH ANY CONTRACT, IF
THE SERVICER IS NOT THEN IN POSSESSION OF THE CONTRACTS AND CONTRACT FILES, THE
INDENTURE TRUSTEE SHALL, UPON WRITTEN REQUEST OF A SERVICING OFFICER AND
DELIVERY TO THE INDENTURE TRUSTEE OF A RECEIPT SIGNED BY SUCH SERVICING OFFICER,
CAUSE THE ORIGINAL CONTRACT AND THE RELATED CONTRACT FILE TO BE RELEASED TO THE
SERVICER AND SHALL EXECUTE SUCH DOCUMENTS AS THE SERVICER SHALL DEEM REASONABLY
NECESSARY TO THE PROSECUTION OF ANY SUCH PROCEEDINGS.  SUCH RECEIPT SHALL
OBLIGATE THE SERVICER TO RETURN THE ORIGINAL CONTRACT AND THE RELATED CONTRACT
FILE TO THE INDENTURE TRUSTEE WHEN THE NEED BY THE SERVICER HAS CEASED UNLESS
THE CONTRACT SHALL BE REACQUIRED AS DESCRIBED IN SECTION 7.10.  UPON REQUEST OF
A SERVICING OFFICER, THE INDENTURE TRUSTEE SHALL PERFORM SUCH OTHER ACTS AS
REASONABLY REQUESTED BY THE SERVICER AND OTHERWISE COOPERATE WITH THE SERVICER
IN THE ENFORCEMENT OF THE CERTIFICATEHOLDER’S RIGHTS AND REMEDIES WITH RESPECT
TO CONTRACTS.


 


SECTION 5.08.        COSTS AND EXPENSES.  ALL COSTS AND EXPENSES INCURRED BY THE
SERVICER IN CARRYING OUT ITS DUTIES HEREUNDER, FEES AND EXPENSES OF ACCOUNTANTS
AND PAYMENTS OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
ENFORCEMENT OF CONTRACTS (INCLUDING ENFORCEMENT OF DEFAULTED CONTRACTS AND
REPOSSESSIONS OF MOTORCYCLES SECURING SUCH CONTRACTS WHEN SUCH CONTRACTS ARE NOT
REACQUIRED PURSUANT TO SECTION 7.08) AND ALL OTHER FEES AND EXPENSES NOT
EXPRESSLY STATED HEREUNDER TO BE FOR THE ACCOUNT OF THE TRUST SHALL BE PAID BY
THE SERVICER AND THE SERVICER SHALL NOT BE ENTITLED TO REIMBURSEMENT HEREUNDER.


 

37

--------------------------------------------------------------------------------


 


SECTION 5.09.        MAINTENANCE OF SECURITY INTERESTS IN MOTORCYCLES.  THE
SERVICER SHALL TAKE SUCH STEPS AS ARE NECESSARY TO MAINTAIN CONTINUOUS
PERFECTION AND THE FIRST PRIORITY OF THE SECURITY INTEREST CREATED BY EACH
CONTRACT IN THE RELATED MOTORCYCLE.  THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
HEREBY AUTHORIZE THE SERVICER TO TAKE SUCH STEPS AS ARE NECESSARY TO PERFECT
SUCH SECURITY INTEREST AND TO MAINTAIN THE FIRST PRIORITY THEREOF IN THE EVENT
OF A RELOCATION OF A MOTORCYCLE OR FOR ANY OTHER REASON.


 


SECTION 5.10.        SUCCESSOR SERVICER/LOCKBOX AGREEMENTS.  THE SERVICER SHALL
USE ITS BEST EFFORTS TO CAUSE OBLIGORS TO MAKE ALL PAYMENTS ON THE CONTRACTS TO
ONE OR MORE LOCKBOX BANKS, ACTING AS AGENT FOR THE TRUST PURSUANT TO A LOCKBOX
AGREEMENT.  IN THE EVENT THE SERVICER SHALL FOR ANY REASON NO LONGER BE ACTING
AS SUCH, THE SUCCESSOR SERVICER SHALL THEREUPON ASSUME ALL OF THE RIGHTS AND
OBLIGATIONS OF THE OUTGOING SERVICER UNDER THE LOCKBOX AGREEMENT; PROVIDED,
HOWEVER, THAT THE SUCCESSOR SERVICER SHALL NOT BE LIABLE FOR ANY ACTS OR
OBLIGATIONS OF THE SERVICER PRIOR TO SUCH SUCCESSION.  IN SUCH EVENT, THE
SUCCESSOR SERVICER SHALL BE DEEMED TO HAVE ASSUMED ALL OF THE OUTGOING
SERVICER’S INTEREST THEREIN AND TO HAVE REPLACED THE OUTGOING SERVICER AS A
PARTY TO EACH SUCH LOCKBOX AGREEMENT TO THE SAME EXTENT AS IF SUCH LOCKBOX
AGREEMENT HAD BEEN ASSIGNED TO THE SUCCESSOR SERVICER, EXCEPT THAT THE OUTGOING
SERVICER SHALL NOT THEREBY BE RELIEVED OF ANY LIABILITY OR OBLIGATIONS ON THE
PART OF THE OUTGOING SERVICER TO THE LOCKBOX BANK UNDER SUCH LOCKBOX AGREEMENT. 
THE OUTGOING SERVICER SHALL, UPON THE REQUEST OF THE OWNER TRUSTEE, BUT AT THE
EXPENSE OF THE OUTGOING SERVICER, DELIVER TO THE SUCCESSOR SERVICER ALL
DOCUMENTS AND RECORDS RELATING TO EACH SUCH LOCKBOX AGREEMENT AND AN ACCOUNTING
OF AMOUNTS COLLECTED AND HELD BY THE LOCKBOX BANK AND OTHERWISE USE ITS BEST
EFFORTS TO EFFECT THE ORDERLY AND EFFICIENT TRANSFER OF ANY LOCKBOX AGREEMENT TO
THE SUCCESSOR SERVICER.


 


SECTION 5.11.        SEPARATE ENTITY EXISTENCE.  THE SERVICER AGREES TO TAKE OR
REFRAIN FROM TAKING OR ENGAGING IN WITH RESPECT TO THE TRUST DEPOSITOR, AS
APPLICABLE, EACH OF THE ACTIONS OR ACTIVITIES SPECIFIED IN THE “SUBSTANTIVE
CONSOLIDATION” OPINION OF WINSTON & STRAWN LLP (OR IN ANY RELATED CERTIFICATE OF
THE SERVICER) DELIVERED ON THE CLOSING DATE, UPON WHICH THE CONCLUSIONS
EXPRESSED THEREIN ARE BASED.


 


ARTICLE SIX

THE TRUST DEPOSITOR


 


SECTION 6.01.        COVENANTS OF THE TRUST DEPOSITOR. 


 


(A)           DURING THE TERM OF THIS AGREEMENT, THE TRUST DEPOSITOR WILL KEEP
IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS AND FRANCHISES AS A CORPORATION
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION AND WILL OBTAIN AND
PRESERVE ITS QUALIFICATION TO DO BUSINESS IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS OR SHALL BE NECESSARY TO PROTECT THE VALIDITY AND
ENFORCEABILITY OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND EACH OTHER
INSTRUMENT OR AGREEMENT NECESSARY OR APPROPRIATE TO THE PROPER ADMINISTRATION OF
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 

38

--------------------------------------------------------------------------------


 

(b)           Arm’s Length Transactions.  During the term of this Agreement, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

 

(c)           No Other Business.  The Trust Depositor shall not engage in any
business other than financing, purchasing, owning, selling and managing the
Contracts in the manner contemplated by this Agreement and the other Transaction
Documents and activities incidental thereto; provided, however, that the Trust
Depositor may purchase and transfer (or grant Liens in respect of) contracts
and/or other related assets similar to the Contracts to other Persons in
securitization or other non-recourse financing transactions involving the Seller
or any of its Affiliates (or with respect to the Contract Assets themselves,
following a release and reconveyance thereof from the Trust), on terms and
conditions (with respect to the liabilities imposed upon the Trust Depositor by
virtue of such transactions, as well as in respect of agreements or restrictions
concerning activities of the Trust Depositor and its relations or interactions
with the Seller or the Servicer or other applicable Affiliate relevant to
“bankruptcy remoteness” or “substantive consolidation” analysis), in each case
substantially similar to such terms and conditions applicable to the Trust
Depositor hereunder and under the other Transaction Documents.

 

(d)           No Borrowing.  The Trust Depositor shall not issue, incur, assume,
guarantee or otherwise become liable, directly or indirectly, for (i) any
Indebtedness except for any Indebtedness permitted by or arising under the
Transaction Documents or (ii) obligations in connection with transactions
described in the proviso of Section 6.01(c), as limited thereby.  The proceeds
of the Notes shall be used exclusively to fund the Trust Depositor’s purchase of
the Contracts and the other assets specified in this Agreement and to pay the
transactional expenses of the Trust Depositor.

 

(e)           Guarantees, Loans Advances and Other Liabilities.  Except as
otherwise contemplated by the Transaction Documents or in connection with
transactions described in Section 6.01(c), as limited thereby, the Trust
Depositor shall not make any loan or advance or credit to, or guarantee
(directly or indirectly or by an instrument having the effect of assuming
another’s payment or performance on any obligation or capability of so doing or
otherwise), endorse or otherwise become contingently liable, directly or
indirectly, in connection with the obligations, stocks or dividends of, or own,
purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, any other interest in, or make any capital
contribution to, any other Person.

 

(f)            Capital Expenditures.  The Trust Depositor shall not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(either realty or personalty).

 

(g)           Restricted Payments.  Except as permitted or contemplated by the
Transaction Documents, the Trust Depositor shall not, directly or indirectly,
(i) pay any dividend or make any distribution (by reduction of capital or
otherwise), whether in cash, property,

 

39

--------------------------------------------------------------------------------


 

securities or a combination thereof, to any owner of an equity interest in the
Trust Depositor, (ii) redeem, purchase, retire or otherwise acquire for value
any such equity interest or (iii) set aside or otherwise segregate any amounts
for any such purpose; it being understood that the Trust Depositor shall at all
times have the right to distribute funds received pursuant to the Transaction
Documents to its equity owner.

 

(h)           Separate Entity Existence.   The Trust Depositor shall:

 

(i)            Maintain its own deposit account or accounts, separate from those
of any Affiliate, with commercial banking institutions.  The funds of the Trust
Depositor will not be diverted to any other Person or for other than authorized
uses of the Trust Depositor.

 

(ii)           Ensure that, to the extent that it shares the same officers or
other employees as any of its members or Affiliates, the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.

 

(iii)   Ensure that, to the extent that it jointly contracts with any of its
members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Trust Depositor contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs.  All material transactions between Trust Depositor and any of its
Affiliates shall be only on an arm’s length basis.

 

(iv)          To the extent that the Trust Depositor and any of its members or
Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

 

(v)           Conduct its affairs strictly in accordance with its By-laws and
Articles of Incorporation, and observe all necessary, appropriate and customary
limited liability company formalities, including, but not limited to, holding
all regular and special members’ and directors’ meetings appropriate to
authorize all entity action, keeping separate and accurate records of such
meetings and its actions, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

 

40

--------------------------------------------------------------------------------


 

(vi)          Take or refrain from taking or engaging in, as applicable, each of
the actions or activities specified in the “true sale” and “substantive
consolidation” opinions of Winston & Strawn LLP delivered on the Closing Date
(or in any related certificate delivered in connection therewith), upon which
the conclusions expressed therein are based.

 


SECTION 6.02.        LIABILITY OF TRUST DEPOSITOR; INDEMNITIES.  THE TRUST
DEPOSITOR SHALL BE LIABLE IN ACCORDANCE HEREWITH ONLY TO THE EXTENT OF THE
OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE TRUST DEPOSITOR UNDER THIS AGREEMENT.


 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC, the Indenture Trustee and the Servicer from and against any
taxes that may at any time be asserted against any such Person with respect to
the transactions contemplated herein and in the other Transaction Documents,
including any sales, gross receipts, general corporation, tangible personal
property, Illinois personal property replacement privilege or license taxes
(but, in the case of the Issuer, not including any taxes asserted with respect
to, and as of the date of, the transfer of the Contracts to the Issuer or the
issuance and original sale of the Securities, or asserted with respect to
ownership of the Contracts, or federal or other income taxes arising out of
distributions on the Certificate or the Notes) and costs and expenses in
defending against the same.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC, the Indenture Trustee and the Securityholders from and
against any loss, liability or expense incurred by reason of the Trust
Depositor’s willful misfeasance, bad faith or negligence (other than errors in
judgment) in the performance of its duties under this Agreement, or by reason of
reckless disregard of its obligations and duties under this Agreement.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTC and the Indenture Trustee from and against all costs,
expenses, losses, claims, damages and liabilities arising out of or incurred in
connection with the acceptance or performance of the trusts and duties herein
and, in the case of the Owner Trustee, in the Trust Agreement and, in the case
of the Indenture Trustee, in the Indenture, except to the extent that such cost,
expense, loss, claim, damage or liability in the case of (i) the Owner Trustee
or WTC, as the case may be, shall be due to the willful misfeasance, bad faith
or negligence of the Owner Trustee or WTC, as the case may be, or shall arise
from the breach by the Owner Trustee or WTC, as the case may be, of any of its
representations or warranties set forth in Section 7.03 of the Trust Agreement,
or (ii) the Indenture Trustee, shall be due to the willful misfeasance, bad
faith or negligence of the Indenture Trustee.

 

The Trust Depositor shall be liable directly to and will indemnify any injured
party or any other creditor of the Trust for all losses, claims, damages,
liabilities and expenses of the Trust to the extent that Trust Depositor would
be liable if the Trust were a partnership under the Delaware Revised Uniform
Limited Partnership Act in which Trust Depositor were a general partner;
provided, however, that Trust Depositor shall not be liable for any losses
incurred by a

 

41

--------------------------------------------------------------------------------


 

Certificateholder in the capacity of an investor in the Trust Certificate or a
Noteholder in the capacity of an investor in the Notes.  In addition, any third
party creditors of the Trust (other than in connection with the obligations
described in the immediately preceding sentence for which Trust Depositor shall
not be liable) shall be deemed third party beneficiaries of this paragraph.  The
obligations of Trust Depositor under this paragraph shall be evidenced by the
Trust Certificate described in the Trust Agreement.

 

Indemnification under this Section shall include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation and shall survive the
termination of the Trust and the resignation or removal of the Trustees.  If the
Trust Depositor shall have made any indemnity payments pursuant to this Section
and the Person to or on behalf of whom such payments are made thereafter shall
collect any of such amounts from others, such Person shall promptly repay such
amounts to the Trust Depositor, without interest.

 

Notwithstanding anything to the contrary herein, the obligations of the Trust
Depositor under this Section are solely the corporate obligations of the Trust
Depositor and shall be payable by it solely as provided in this Section.  The
Trust Depositor shall only be required to make such contributions required under
this Section, (y) from funds available to it pursuant to, and in accordance with
the payment priorities set forth in Section 7.05 and (z) only to the extent that
it receives additional funds designated for such purposes or to the extent that
it has additional funds available (other than funds described in the preceding
clause (y)) that would be in excess of amounts that would be necessary to pay
the debt and other obligations of such entity incurred in accordance with its
certificate of incorporation and all financing documents to which it is a party
as they come due.  In addition , no amount owing by the Trust Depositor
hereunder in excess of the liabilities that it is required to pay in accordance
with the preceding sentence shall constitute a “claim” (as defined in Section
101(5) of the Bankruptcy Code) against it.  No recourse shall be had for the
payment of any amount owing hereunder or any other obligation of, or claim
against the Trust Depositor arising out of or based up on this Section against
any stockholder, employee, officer, agent, director or authorized person of the
Trust Depositor or Affiliate thereof; provided, however, that the foregoing
shall not relieve any such person or entity of any liability they might
otherwise have as a result of fraudulent actions or omissions taken by them.

 


SECTION 6.03.        MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE
OBLIGATIONS OF, TRUST DEPOSITOR; CERTAIN LIMITATIONS.  NOTWITHSTANDING ANY OTHER
PROVISION IN THIS SECTION AND ANY PROVISION OF LAW, THE TRUST DEPOSITOR SHALL
NOT DO ANY OF THE FOLLOWING:


 

(a)           engage in any business or activity other than as set forth in its
Articles of Incorporation;

 

(b)           without the affirmative vote of a majority of the members of the
Board of Directors of the Trust Depositor (which must include the affirmative
vote of at least two duly appointed Independent directors) (i) dissolve or
liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (ii) consent to the

 

42

--------------------------------------------------------------------------------


 

institution of bankruptcy or insolvency proceedings against it, (iii) file a
petition seeking or consent to reorganization or relief under any applicable
federal or state law relating to bankruptcy, (iv) consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the corporation or a substantial part of its property, (v) make a
general assignment for the benefit of creditors, (vi) admit in writing its
inability to pay its debts generally as they become due, or (vii) take any
corporate action in furtherance of the actions set forth in clauses (i) through
(vi) above; provided, however, that no director may be required by any
shareholder of the Trust Depositor to consent to the institution of bankruptcy
or insolvency proceedings against the Trust Depositor so long as it is solvent;
or

 

(c)           merge or consolidate with any other corporation, company or entity
or sell all or substantially all of its assets or acquire all or substantially
all of the assets or capital stock or other ownership interest of any other
corporation, company or entity unless the Person formed by such consolidation or
into which the Trust Depositor has merged or the Person which acquires by
conveyance, transfer or lease substantially all the assets of the Trust
Depositor as an entirety, can lawfully perform the obligations of the Trust
Depositor hereunder and executes and delivers to the Owner Trustee and the
Indenture Trustee an agreement in form and substance reasonably satisfactory to
the Owner Trustee and the Indenture Trustee which contains an assumption by such
successor entity of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Trust Depositor under
this Agreement; provided that the Trust Depositor shall provide notice of any
merger, consolidation or succession pursuant to this Section to each Rating
Agency and shall receive from each Rating Agency a letter to the effect that
such merger, consolidation or succession will not result in a qualification,
downgrading or withdrawal of the then-current ratings of each Class of Notes.

 


SECTION 6.04.        LIMITATION ON LIABILITY OF TRUST DEPOSITOR AND OTHERS.  THE
TRUST DEPOSITOR AND ANY DIRECTOR OR OFFICER OR EMPLOYEE OR AGENT OF THE TRUST
DEPOSITOR MAY RELY IN GOOD FAITH ON ANY DOCUMENT OF ANY KIND, PRIMA FACIE
PROPERLY EXECUTED AND SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS ARISING
HEREUNDER.  THE TRUST DEPOSITOR AND ANY DIRECTOR OR OFFICER OR EMPLOYEE OR AGENT
OF THE TRUST DEPOSITOR SHALL BE REIMBURSED BY THE OWNER TRUSTEE OR THE INDENTURE
TRUSTEE, AS THE CASE MAY BE, FOR ANY CONTRACTUAL DAMAGES, LIABILITY OR EXPENSE
INCURRED BY REASON OF THE OWNER TRUSTEE’S OR THE INDENTURE TRUSTEE’S WILLFUL
MISFEASANCE, BAD FAITH OR NEGLIGENCE (EXCEPT ERRORS IN JUDGMENT) IN THE
PERFORMANCE OF THEIR RESPECTIVE DUTIES HEREUNDER, OR BY REASON OF RECKLESS
DISREGARD OF THEIR RESPECTIVE OBLIGATIONS AND DUTIES HEREUNDER.  THE TRUST
DEPOSITOR SHALL NOT BE UNDER ANY OBLIGATION TO APPEAR IN, PROSECUTE OR DEFEND
ANY LEGAL ACTION THAT SHALL NOT BE INCIDENTAL TO ITS OBLIGATIONS UNDER THIS
AGREEMENT, AND THAT IN ITS OPINION MAY INVOLVE IT IN ANY EXPENSE OR LIABILITY.


 


SECTION 6.05.        TRUST DEPOSITOR NOT TO RESIGN.  SUBJECT TO THE PROVISIONS
OF SECTION 6.03, THE TRUST DEPOSITOR SHALL NOT RESIGN FROM THE OBLIGATIONS AND
DUTIES HEREBY IMPOSED ON IT AS TRUST DEPOSITOR HEREUNDER.


 

43

--------------------------------------------------------------------------------


 


ARTICLE SEVEN

DISTRIBUTIONS; RESERVE FUND


 


SECTION 7.01.        MONTHLY DISTRIBUTIONS.  (A)  EACH NOTEHOLDER AND
CERTIFICATEHOLDER AS OF THE RELATED RECORD DATE SHALL BE PAID ON THE NEXT
SUCCEEDING DISTRIBUTION DATE BY CHECK MAILED TO SUCH NOTEHOLDER OR
CERTIFICATEHOLDER AT THE ADDRESS FOR SUCH NOTEHOLDER OR CERTIFICATEHOLDER
APPEARING ON THE NOTE REGISTER OR CERTIFICATE REGISTER OR BY WIRE TRANSFER IF
SUCH NOTEHOLDER OR CERTIFICATEHOLDER PROVIDES WRITTEN INSTRUCTIONS TO THE
INDENTURE TRUSTEE OR THE OWNER TRUSTEE, RESPECTIVELY, AT LEAST TEN DAYS PRIOR TO
SUCH DISTRIBUTION DATE.


 

(b)           The Indenture Trustee shall serve as the paying agent hereunder
(the “Paying Agent”) and shall make the payments to or on behalf of the
Noteholders and the Certificateholder required hereunder.  The Indenture Trustee
hereby agrees that all amounts held by it for payment hereunder will be held in
trust for the benefit of the Noteholders and the Certificateholder.

 


SECTION 7.02.        FEES.  THE INDENTURE TRUSTEE SHALL BE PAID THE INDENTURE
TRUSTEE FEE AND THE SERVICER SHALL BE PAID THE MONTHLY SERVICING FEE, EACH OF
WHICH SHALL BE PAID SOLELY FROM THE MONIES AND IN ACCORDANCE WITH THE PRIORITIES
DESCRIBED IN SECTION 7.05(A).  NO RECOURSE MAY BE HAD TO THE SELLER, TRUST
DEPOSITOR, TRUSTEES, SERVICER, OR ANY OF THEIR RESPECTIVE AFFILIATES IN THE
EVENT THAT AMOUNTS AVAILABLE UNDER SECTION 7.05(A) ARE INSUFFICIENT FOR PAYMENT
OF THE INDENTURE TRUSTEE’S FEE AND THE MONTHLY SERVICING FEE.


 


SECTION 7.03.        ADVANCES; REALIZATION OF CARRYING CHARGE.  (A) ON EACH
DETERMINATION DATE, THE SERVICER SHALL COMPUTE THE AMOUNT OF DELINQUENT
INTEREST, IF ANY, ON THE CONTRACTS FOR THE IMMEDIATELY PRECEDING DUE PERIOD. 
NOT LATER THAN EACH DISTRIBUTION DATE, THE SERVICER SHALL ADVANCE (EACH, AN
“ADVANCE”) AN AMOUNT EQUAL TO THE DELINQUENT INTEREST FOR SUCH DETERMINATION
DATE BY DEPOSITING SUCH AMOUNT IN THE COLLECTION ACCOUNT; PROVIDED, HOWEVER,
THAT THE SERVICER SHALL BE OBLIGATED TO ADVANCE DELINQUENT INTEREST ONLY TO THE
EXTENT THAT THE SERVICER, IN ITS SOLE DISCRETION, EXPECTS THAT SUCH ADVANCE WILL
NOT BECOME AN UNCOLLECTIBLE ADVANCE.  THE SERVICER SHALL INDICATE ON EACH
MONTHLY REPORT (I) THE AMOUNT OF DELINQUENT INTEREST, IF ANY, ON THE CONTRACTS
FOR THE RELATED DUE PERIOD AND (II) THE AMOUNT OF THE ADVANCE, IF ANY, MADE BY
THE SERVICER IN RESPECT OF THE DELINQUENT INTEREST PURSUANT TO THIS SECTION
7.03.  IF THE AMOUNT OF SUCH ADVANCE IS LESS THAN THE AMOUNT OF THE DELINQUENT
INTEREST, THE RELEVANT MONTHLY REPORT SHALL BE ACCOMPANIED BY A CERTIFICATE OF A
SERVICING OFFICER SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR THE
DETERMINATION BY THE SERVICER THAT THE PORTION OF THE DELINQUENT INTEREST NOT
ADVANCED WOULD BECOME AN UNCOLLECTIBLE ADVANCE.  BY EACH DETERMINATION DATE, THE
SERVICER SHALL DETERMINE THE AMOUNT OF PRIOR UNREIMBURSED ADVANCES FOR WHICH IT
SHALL BE ENTITLED TO BE REIMBURSED PURSUANT TO THE PROVISIONS OF THIS SECTION
(SUCH AMOUNT, THE “REIMBURSEMENT AMOUNT”).  THE SERVICER SHALL BE ENTITLED TO BE
REIMBURSED FOR ANY OUTSTANDING ADVANCE WITH RESPECT TO A CONTRACT BY MEANS OF A
FIRST PRIORITY WITHDRAWAL FROM THE COLLECTION ACCOUNT OF SUCH REIMBURSEMENT
AMOUNT AS PROVIDED IN SECTION 7.05(A)(II).


 

44

--------------------------------------------------------------------------------


 

(b)           The Servicer shall determine no later than 11:00 a.m., Chicago,
Illinois time, on the second Business Day prior to a Distribution Date the
Carrying Charges in respect of the upcoming Distribution Date.  To the extent of
such amount, the Indenture Trustee shall transfer an amount equal to the
Carrying Charges from the Interest Reserve Account (solely to the extent of the
amount then on deposit in such account) into the Collection Account as
contemplated in Section 5.05(b)(vi) hereof.

 


SECTION 7.04.        INTEREST RESERVE ACCOUNT.


 

(a)           On or prior to the Closing Date, the Trust Depositor shall
establish with and in the name of the Indenture Trustee on behalf of the
Securityholders, an Eligible Account designated “Harley-Davidson Customer
Funding Corp. Interest Reserve Account - Harley Davidson Motorcycle Trust 2004-1
– BNY Midwest Trust Company, as Indenture Trustee” (such account being the
“Interest Reserve Account”).

 

(b)           No withdrawals may be made of funds in the Interest Reserve
Account except as provided in (c) below.  Except as specifically provided, funds
in the Interest Reserve Account shall not be commingled with funds in any other
account established with respect to the Notes, the Certificate or with any other
monies.

 

(c)           All investment earnings realized in respect of amounts in the
Pre-Funding Account shall be deposited when and as received in the Interest
Reserve Account, such that the Pre-Funded Amount shall never exceed the amount
initially deposited into the Pre-Funding Account on the Closing Date.  With
respect to amounts on deposit in the Interest Reserve Account, the Indenture
Trustee shall disburse from such funds the amount specified in respect of
Carrying Charges in accordance with Section 7.03 herein.  In the event that (i)
the Funding Period has terminated, (ii) all amounts on deposit in the
Pre-Funding Account have been disbursed, (iii) a Distribution Date has elapsed
following the occurrence of both (i) and (ii), and (iv) all amounts referred to
in clause (ii) have been applied, then any amounts remaining in the Interest
Reserve Account shall be allocated and distributed to the Trust Depositor.

 


SECTION 7.05.        DISTRIBUTIONS; PRIORITIES.


 

(a)           Except as provided in Section 7.05(b) or (c), on each Distribution
Date, the Indenture Trustee, at the Servicer’s direction, will make the
following allocations and distributions of Available Monies in the following
order of priority:

 

(i)            to the Mandatory Redemption Subaccount in the Note Distribution
Account to the Noteholders, the amount of any Mandatory Redemption, pro rata
(based on the outstanding principal amount of each Class of Notes), calculated
on the then current principal balance of the Notes with the amounts derived from
draws on the Pre-Funding Account (which amounts are available for payment of
such Mandatory Redemptions and not for any other purpose); provided, however, in
the event the amount in the Mandatory Redemption subaccount is less than
$150,000 such amount shall be distributed solely to the Class A-1 Noteholders;

 

45

--------------------------------------------------------------------------------


 

(ii)           to the Servicer, the Reimbursement Amount to the Servicer for
Advances previously made;

 

(iii)          to the Servicer, the Servicing Fee, including any unpaid
Servicing Fee with respect to one or more prior Due Periods;

 

(iv)          to the Indenture Trustee, any accrued and unpaid Indenture Trustee
Fee with respect to one or more prior Due Periods;

 

(v)           to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Note Interest Distributable
Amount with respect to such Distribution Date for each Class of Notes allocated
in the following order of priority:

 

(1)           to the Class A-1 Noteholders and to the Class A-2 Noteholders, the
Note Interest Distributable Amount for each such Class of Notes; provided,
however, that if there are insufficient funds on deposit in the Note
Distribution Account to pay the entire amount of the Note Interest Distributable
Amount for each such Class of Notes, then the amount in the Note Distribution
Account shall be applied to the Class A-1 Notes and the Class A-2 Notes pro rata
on the basis of the Note Interest Distributable Amount for each such Class of
Notes; and

 

(2)           to the Class B Noteholders, the Note Interest Distributable Amount
for such Class of Notes;

 

(vi)          to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Class A Note Principal
Distributable Amount with respect to such Distribution Date, first, to the Class
A-1 Notes until the Class A-1 Notes have been paid in full, and second, to the
Class A-2 Notes until the Class A-2 Notes have been paid in full;

 

(vii)         to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Class B Note Principal
Distributable Amount to the Class B Notes until the Class B Notes have been paid
in full;

 

(viii)        any Excess Amounts to the Reserve Fund up to the Specified Reserve
Fund Balance; and

 

(ix)           to the Holder of the Certificate.

 

(b)           If the Notes have been declared immediately due and payable as
provided in Section 5.02 of the Indenture following the occurrence of an Event
of Default under Section 5.01(iii) of the Indenture, then, until such time as
the Notes have been paid in full, Available Monies shall be allocated and
distributed in the following order of priority after payment of the amounts set
forth in Section 7.05(a)(i), (ii), (iii) and (iv):

 

46

--------------------------------------------------------------------------------


 

(i)            to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Note Interest Distributable
Amount with respect to such Distribution Date for each Class of Notes allocated
in the following order of priority:

 

(1)           to the Class A-1 Noteholders and to the Class A-2 Noteholders, the
Note Interest Distributable Amount for each such Class of Notes; provided,
however, that if there are insufficient funds on deposit in the Note
Distribution Account to pay the entire amount of the Note Interest Distributable
Amount for each such Class of Notes, then the amount in the Note Distribution
Account shall be applied to the Class A-1 Notes and the Class A-2 Notes pro rata
on the basis of the Note Interest Distributable Amount for each such Class; and

 

(2)           to the Class B Noteholders, the Note Interest Distributable Amount
for such Class of Notes;

 

(ii)           to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, all amounts remaining after
distribution of interest to each Class of Notes shall be allocated in the
following order of priority:

 

(1)           to the Class A Notes, pro rata (based on outstanding principal
amount), until the outstanding principal balance of each Class of the Class A
Notes has been reduced to zero; and

 

(2)           to the Class B Notes, until the outstanding principal balance of
the Class B Notes has been reduced to zero; and

 

(iii)          to the Holder of the Certificate.

 

(c)           If the Notes have been declared immediately due and payable as
provided in Section 5.02 of the Indenture following the occurrence of an Event
of Default under Section 5.01(i), (ii), (iv) or (v) of the Indenture, then,
until such time as the Notes have been paid in full, Available Monies shall be
allocated and distributed in the following order of priority after payment of
amounts set forth in Section 7.05(a)(i), (ii), (iii) and (iv):

 

(i)            to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Note Interest Distributable
Amount with respect to such Distribution Date for distribution to the Class A-1
Noteholders and to the Class A-2 Noteholders, as applicable; provided, however,
that if there are insufficient funds on deposit in the Note Distribution Account
to pay the entire amount of the Note Interest Distributable Amount for each such
Class of Notes, then the amount in the Note Distribution Account shall be
applied to the Class A-1 Notes and the Class A-2 Notes pro rata (on the basis of
the Note Interest Distributable Amount for each such Class);

 

47

--------------------------------------------------------------------------------


 

(ii)           to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Class A Note Principal
Distributable Amount for distribution to the Class A-1 Noteholders and the Class
A-2 Noteholders in reduction of the outstanding principal amount of the Class
A-1 Notes and Class A-2 Notes, as applicable, until the outstanding principal
balance of the Class A-1 Notes and the Class A-2 Notes has been reduced to zero;
provided, however, that if there are insufficient funds on deposit in the Note
Distribution Account to reduce the outstanding principal balance of the Class
A-1 Notes and the Class A-2 Notes to zero, the amount in the Note Distribution
Account shall be applied to the payment of principal on the Class A-1 Notes and
the Class A-2 Notes pro rata (based on outstanding principal amount);

 

(iii)          to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Note Interest Distributable
Amount with respect to such Distribution Date for distribution to the Class B
Noteholders;

 

(iv)          to the Note Distribution Account, together with any amounts
deposited therein pursuant to Section 7.06, the Class B Note Principal
Distributable Amount with respect to such Distribution Date for distribution to
the Class B Noteholders in reduction of the outstanding principal amount of the
Class B Notes until the outstanding principal balance of the Class B Notes has
been reduced to zero; and

 

(v)           to the Holder of the Certificate.

 


SECTION 7.06.        RESERVE FUND.


 

(a)           On or prior to the Closing Date, the Indenture Trustee, on behalf
of the Trust Depositor shall deposit the Reserve Fund Initial Deposit into the
Reserve Fund from the net proceeds of the Securities.

 

(b)           The Indenture Trustee shall determine no later than 10:00 a.m.,
Chicago, Illinois time, on the Distribution Date (but after making, and taking
into account, the determination, demand and transfer of funds contemplated in
Section 7.05 above) whether there exists a Shortfall with respect to the
upcoming Distribution Date.  In the event that the Indenture Trustee determines
that there exists a Shortfall, the Indenture Trustee shall no later than 12:00
noon, Chicago, Illinois time, on such Distribution Date remit monies from the
Reserve Fund in the following order of priority:  first, to the Note
Distribution Account, the amount of such Shortfall relating to the Note Interest
Distributable Amount and second, to the Note Distribution Account, the amount of
such Shortfall relating to the Note Principal Distributable Amount.

 

(c)           The Indenture Trustee shall at the written direction of the
Servicer invest the funds in the Reserve Fund in Qualified Eligible
Investments.  Funds in the Reserve Fund shall be invested in investments that
are payable on demand or mature on or before the Business Day prior to each
Distribution Date.  Once such funds are invested, the Indenture Trustee shall
not change the investment of such funds prior to maturity.  Upon any such
investment, the Indenture Trustee shall, consistent with the definition of
Qualified Eligible Investment herein, make an

 

48

--------------------------------------------------------------------------------


 

appropriate notation of the security interest in such Qualified Eligible
Investment on the Indenture Trustee’s records, by book entry or otherwise.  All
income and gain realized from any such investments as well as any interest
earned on Reserve Fund Deposits shall be deposited and retained in the Reserve
Fund (subject to Section 7.06(e)).  Losses, if any, realized on amounts in the
Reserve Fund invested pursuant to this paragraph shall first be credited against
undistributed investment earnings on amounts in the Reserve Fund invested
pursuant to this paragraph, and shall thereafter be deemed to reduce the amount
on deposit in the Reserve Fund.  Neither the Trust Depositor nor the Indenture
Trustee shall be liable for the amount of any loss incurred in respect of any
investment, or lack of investment, of funds held in the Reserve Fund.  All
income or loss on funds held in the Reserve Fund shall be taxable to the Trust
Depositor.

 

(d)           Any Excess Amounts will be applied to the Specified Reserve Fund
Balance.

 

(e)           On each Distribution Date on which the amount on deposit in the
Reserve Fund (after giving effect to all deposits thereto and withdrawals
therefrom on such Distribution Date) is greater than the Specified Reserve Fund
Balance, the Indenture Trustee shall release its lien on any remaining amounts
to the Trust Depositor.

 


SECTION 7.07.        ESTABLISHMENT OF PRE-FUNDING ACCOUNT.


 

(a)           On or prior to the Closing Date, the Trust Depositor shall
establish with and in the name of the Indenture Trustee on behalf of the
Securityholders, an Eligible Account designated “Harley-Davidson Customer
Funding Corp. Pre-Funding Account - Harley Davidson Motorcycle Trust 2004-1 –
BNY Midwest Trust Company, as Indenture Trustee” (such account being the
“Pre-Funding Account”).

 

(b)           During the Funding Period, following receipt from the Trust
Depositor of an Addition Notice, and upon further receipt of a written demand
from the Trust Depositor for a disbursement of funds from the Pre-Funding
Account to be made on or before the date on which the Funding Period terminates
(which written demand must be delivered not later than one Business Day prior to
the requested date of funding and must be accompanied by the written consent of
the Indenture Trustee), the Indenture Trustee will disburse the amount demanded
from the Pre-Funding Account to the Seller upon the order of the Trust Depositor
for the purpose of purchasing Subsequent Contracts from the Seller pursuant to a
Subsequent Purchase Agreement.  With respect to amounts still remaining on
deposit in the Pre-Funding Account on the date upon which the Funding Period
ends (and provided a timely written demand for funding as described above has
not been received requesting funding on such date) the Indenture Trustee shall
immediately transfer all funds remaining in the Pre-Funding Account to the Note
Distribution Account.

 

(c)           If (x) the Pre-Funded Amount has not been reduced to zero on the
Distribution Date on which the Funding Period ends (or, if the Funding Period
does not end on a Distribution Date, on the first Distribution Date following
the end of the Funding Period) or (y) the Pre-Funded Amount has been reduced to
$150,000 or less on any Determination Date, in either case

 

49

--------------------------------------------------------------------------------


 

after giving effect to any reductions in the Pre-Funded Amount on such
Distribution Date or Determination Date pursuant to paragraph (a) above, the
Trust Depositor shall instruct the Indenture Trustee to withdraw from the
Pre-Funding Account the Pre-Funded Amount and, in the case of (x), on such
Distribution Date or, on the Determination Date (i) if the Pre-Funded Amount is
less than $150,000, deposit the Pre-Funded Amount in the Note Distribution
Account for payment as principal of the Class A-1 Notes up to the Outstanding
Amount thereof and then for payment of principal of the Class A-2 Notes and
Class B Notes and (ii) if the Pre-Funded Amount is equal to or greater than
$150,000, deposit the Pre-Funded Amount in the Note Distribution Account for
payment as principal of the Notes, pro rata, calculated on the then current
principal balance of each Class of Notes.

 


SECTION 7.08.        REACQUISITION OF CONTRACTS FOR BREACH OF REPRESENTATIONS
AND WARRANTIES.


 

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Seller as set forth in Exhibit J
hereto or as made in any Subsequent Purchase Agreement relating to Subsequent
Contracts that materially adversely affects the Trust’s interest in such
Contract (without regard to the benefits of the Reserve Fund), the party
discovering the breach shall give prompt written notice to the other parties;
provided, that the Trustees shall have no duty or obligation to inquire or to
investigate the breach by the Seller of any of such representations or
warranties.  The Seller, as provided in the Transfer and Sale Agreement and in
accordance with this Section 7.08, shall reacquire a Contract at its
Reacquisition Price, two Business Days prior to the first Determination Date
after the Seller becomes aware, or should have become aware, or receives written
notice from the Trustees, the Servicer or the Trust Depositor of any breach of a
representation or warranty of the Seller set forth in Article III of the
Transfer and Sale Agreement that materially and adversely affects such Contract
or the Trust’s interest in such Contract and which breach has not been cured;
provided, however, that with respect to any Contract described on the List of
Contracts with respect to an incorrect unpaid Principal Balance which the Seller
would otherwise be required to reacquire under the Transfer and Sale Agreement,
the Seller may, in lieu of reacquiring such Contract, deposit in the Collection
Account not later than one Business Day after such Determination Date cash in an
amount sufficient to cure any deficiency or discrepancy; and provided further
that with respect to a breach of representation or warranty relating to the
Contracts in the aggregate and not to any particular Contract the Seller may
select Contracts (without adverse selection) to reacquire such that had such
Contracts not been included as part of the Trust Corpus there would have been no
breach of such representation or warranty; provided further that the failure to
maintain perfection of the security interest in the Motorcycle securing a
Contract in accordance with Section 5.09, shall be deemed to be a breach
materially and adversely affecting the Trust’s interest in the Contract or in
the related Contracts.  Notwithstanding any other provision of this Agreement,
the obligation of the Seller under the Transfer and Sale Agreement and described
in this Section 7.08 shall not terminate or be deemed released by any party
hereto upon a Service Transfer pursuant to Article VIII.  The reacquisition
obligation described in this Section 7.08 is in no way to be satisfied with
monies in the Reserve Fund.

 

50

--------------------------------------------------------------------------------

 


SECTION 7.09.        REASSIGNMENT OF REACQUIRED CONTRACTS.  UPON RECEIPT BY THE
INDENTURE TRUSTEE FOR DEPOSIT IN THE COLLECTION ACCOUNT OF THE REACQUISITION
PRICE AS DESCRIBED IN SECTION 7.08 OR SECTION 7.10, AND UPON RECEIPT OF A
CERTIFICATE OF A SERVICING OFFICER IN THE FORM ATTACHED HERETO AS EXHIBIT G, THE
INDENTURE TRUSTEE SHALL RELEASE ITS LIEN ON AND THE TRUST SHALL ASSIGN TO THE
SELLER ALL OF THE TRUST’S RIGHT, TITLE AND INTEREST IN THE REACQUIRED CONTRACT
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, EXCEPT AS TO THE ABSENCE OF LIENS,
CHARGES OR ENCUMBRANCES CREATED BY OR ARISING AS A RESULT OF ACTIONS OF THE
TRUSTEES.


 


SECTION 7.10.        SELLER’S REACQUISITION OPTION.  AS PROVIDED IN THE TRANSFER
AND SALE AGREEMENT, ON WRITTEN NOTICE TO THE OWNER TRUSTEE AND INDENTURE TRUSTEE
AT LEAST 20 DAYS PRIOR TO A DISTRIBUTION DATE, AND PROVIDED THAT THE POOL
BALANCE IS THEN LESS THAN 10% OF THE AGGREGATE PRINCIPAL BALANCE AS OF THE
INITIAL CUTOFF DATE, THE SELLER MAY (BUT IS NOT REQUIRED TO) PURCHASE ON THAT
DISTRIBUTION DATE ALL OUTSTANDING CONTRACTS (AND RELATED CONTRACT ASSETS) AT A
PRICE EQUAL TO THE AGGREGATE UNPAID PRINCIPAL BALANCE OF THE NOTES ON THE
PREVIOUS DISTRIBUTION DATE PLUS THE AGGREGATE OF THE NOTE INTEREST DISTRIBUTABLE
AMOUNT FOR THE CURRENT DISTRIBUTION DATE, THE REIMBURSEMENT AMOUNT (IF ANY) AS
WELL AS ACCRUED AND UNPAID MONTHLY SERVICING FEES AND THE INDENTURE TRUSTEE FEE
TO THE DATE OF SUCH REACQUISITION.  SUCH PRICE SHALL BE DEPOSITED IN THE
COLLECTION ACCOUNT NOT LATER THAN ONE (1) BUSINESS DAY BEFORE SUCH DISTRIBUTION
DATE, AGAINST THE OWNER TRUSTEE’S AND INDENTURE TRUSTEE’S RELEASE OF THE
CONTRACTS AND THE CONTRACT FILES TO THE SELLER.


 


ARTICLE EIGHT


 


EVENTS OF TERMINATION; SERVICE TRANSFER


 


SECTION 8.01.        EVENTS OF TERMINATION.  “EVENT OF TERMINATION” MEANS THE
OCCURRENCE OF ANY OF THE FOLLOWING:


 

(a)           Any failure by the Servicer or the Seller to make any payment or
deposit required to be made hereunder or in the Transfer and Sale Agreement (or
in any Subsequent Purchase Agreement or Subsequent Transfer Agreement) and the
continuance of such failure for a period of four Business Days after the date on
which such payment or deposit was due;

 

(b)           Failure on the Servicer’s or the Seller’s part to observe or
perform in any material respect any covenant or agreement in this Agreement or
in the Transfer and Sale Agreement (or in any Subsequent Purchase Agreement or
Subsequent Transfer Agreement) (other than a covenant or agreement, the breach
of which is specifically addressed elsewhere in this Section) which continues
unremedied for 30 days after the date on which such failure commences;

 

(c)           Any assignment by the Servicer or the Seller of its duties or
rights hereunder or under the Transfer and Sale Agreement (or under any
Subsequent Purchase Agreement or Subsequent Transfer Agreement), except as
specifically permitted hereunder or thereunder, or any attempt to make such an
assignment;

 

51

--------------------------------------------------------------------------------


 

(d)           An involuntary case under any applicable bankruptcy, insolvency or
other similar law shall have been commenced in respect of the Servicer or Trust
Depositor and shall not have been dismissed within 90 days, or a court having
jurisdiction in the premises shall have entered a decree or order for relief in
respect of either the Servicer or Trust Depositor in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of either the Servicer or Trust Depositor, or
for any substantial liquidation or winding up of their respective affairs;

 

(e)           The Servicer or Trust Depositor shall have commenced a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall have consented to the entry of an order for relief
in an involuntary case under any such law, or shall have consented to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian or sequestrator (or other similar official) of the Servicer
or Trust Depositor, as the case may be, or for any substantial part of their
respective property, or shall have made any general assignment for the benefit
of their respective creditors, or shall have failed to, or admitted in writing
its inability to, pay its debts as they become due, or shall have taken any
corporate action in furtherance of the foregoing;

 

(f)            Any failure by the Servicer to deliver to the Trustees the
Monthly Report pursuant to the terms of this Agreement which remains uncured for
five Business Days after the date which such failure commences;

 

(g)           Any representation, warranty or statement of the Servicer made in
this Agreement, in any Subsequent Transfer Agreement or any certificate, report
or other writing delivered pursuant hereto shall prove to be incorrect in any
material respect as of the time when the same shall have been made and the
incorrectness of such representation, warranty or statement has a material
adverse effect on the Trust and, within 30 days after written notice thereof
shall have been given to the Servicer or the Trust Depositor by the Indenture
Trustee, the circumstances or condition in respect of which such representation,
warranty or statement was incorrect shall not have been eliminated or otherwise
cured.

 


SECTION 8.02.        WAIVER OF EVENT OF TERMINATION.  THE REQUIRED NOTEHOLDERS
MAY, BY WRITTEN NOTICE DELIVERED TO THE PARTIES HERETO, WAIVE ANY EVENT OF
TERMINATION OTHER THAN AN EVENT OF TERMINATION DESCRIBED IN SECTION 8.01(A).


 


SECTION 8.03.        SERVICE TRANSFER.  (A)  IF AN EVENT OF TERMINATION HAS
OCCURRED AND IS CONTINUING AND HAS NOT BEEN WAIVED PURSUANT TO SECTION 8.02, (X)
THE REQUIRED HOLDERS OR (Y) THE INDENTURE TRUSTEE MAY, BY WRITTEN NOTICE
DELIVERED TO THE PARTIES HERETO, TERMINATE ALL (BUT NOT LESS THAN ALL) OF THE
SERVICER’S MANAGEMENT, ADMINISTRATIVE, SERVICING, CUSTODIAL AND COLLECTION
FUNCTIONS HEREUNDER (SUCH TERMINATION BEING HEREIN CALLED A “SERVICE TRANSFER”).


 

(b)           Upon receipt of the notice required by Section 8.03(a) (or, if
later, on a date designated therein), all rights, benefits, fees, indemnities,
authority and power of the Servicer

 

52

--------------------------------------------------------------------------------


 

under this Agreement, whether with respect to the Contracts, the Contract Files
or otherwise, shall pass to and be vested in the Indenture Trustee (the
“Successor Servicer”) pursuant to and under this Section 8.03; and, without
limitation, the Successor Servicer is authorized and empowered to execute and
deliver on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do any and all acts or things necessary
or appropriate to effect the purposes of such notice of termination.  The
Servicer agrees to cooperate with the Successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts which shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, in the Collection
Account, or for its own account in connection with its services hereafter or
thereafter received with respect to the Contracts.  The Servicer shall transfer
to the Successor Servicer all records held by the Servicer relating to the
Contracts in such electronic form as the Successor Servicer may reasonably
request and (ii) any Contract Files in the Servicer’s possession.  In addition,
the Servicer shall permit access to its premises (including all computer records
and programs) to the Successor Servicer or its designee, and shall pay the
reasonable transition expenses of the Successor Servicer.  Upon a Service
Transfer, the Successor Servicer shall also be entitled to receive the Monthly
Servicing Fee for performing the obligations of the Servicer.

 


SECTION 8.04.        SUCCESSOR SERVICER TO ACT; APPOINTMENT OF SUCCESSOR
SERVICER.  ON OR AFTER A SERVICE TRANSFER PURSUANT TO SECTION 8.03, THE
SUCCESSOR SERVICER SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER IN ITS
CAPACITY AS SERVICER UNDER THIS AGREEMENT AND THE TRANSACTIONS SET FORTH OR
PROVIDED FOR HEREIN AND SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES, DUTIES AND
LIABILITIES RELATING THERETO PLACED ON THE SERVICER BY THE TERMS AND PROVISIONS
HEREOF, AND THE TERMINATED SERVICER SHALL BE RELIEVED OF SUCH RESPONSIBILITIES,
DUTIES AND LIABILITIES ARISING AFTER SUCH SERVICE TRANSFER; PROVIDED, HOWEVER,
THAT (I) THE SUCCESSOR SERVICER WILL NOT ASSUME ANY OBLIGATIONS OF THE SERVICER
DESCRIBED IN SECTION 8.08 AND (II) THE SUCCESSOR SERVICER SHALL NOT BE LIABLE
FOR ANY ACTS OR OMISSIONS OF THE SERVICER OCCURRING PRIOR TO SUCH SERVICE
TRANSFER OR FOR ANY BREACH BY THE SERVICER OF ANY OF ITS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN OR IN ANY RELATED DOCUMENT OR AGREEMENT.
NOTWITHSTANDING THE ABOVE, IF THE SUCCESSOR SERVICER IS LEGALLY UNABLE OR
UNWILLING TO ACT AS SERVICER, THE REQUIRED HOLDERS MAY APPOINT A SUCCESSOR
SERVICER (OTHER THAN THE ORIGINAL SERVICER OR AN AFFILIATE OF THE ORIGINAL
SERVICER) TO ACT AS SERVICER.  AS COMPENSATION THEREFOR, THE SUCCESSOR SERVICER
SHALL BE ENTITLED TO RECEIVE REASONABLE COMPENSATION EQUAL TO THE MONTHLY
SERVICING FEE.  THE OWNER TRUSTEE, NOTEHOLDERS AND THE INDENTURE TRUSTEE AND
SUCH SUCCESSOR SHALL TAKE SUCH ACTION, CONSISTENT WITH THIS AGREEMENT, AS SHALL
BE NECESSARY TO EFFECTUATE ANY SUCH SUCCESSION.  TO THE EXTENT THE TERMINATED
SERVICER HAS MADE ADVANCES, IT SHALL BE ENTITLED TO REIMBURSEMENT OF THE SAME
NOTWITHSTANDING ITS TERMINATION HEREUNDER, TO THE SAME EXTENT AS IF IT HAD
CONTINUED TO SERVICE THE CONTRACTS HEREUNDER.


 


SECTION 8.05.        NOTIFICATION TO SECURITYHOLDERS.  (A)  PROMPTLY FOLLOWING
THE OCCURRENCE OF ANY EVENT OF TERMINATION, THE SERVICER SHALL GIVE WRITTEN
NOTICE THEREOF TO THE TRUSTEES, THE TRUST DEPOSITOR AND EACH RATING AGENCY AT
THE ADDRESSES DESCRIBED IN SECTION 11.04 HEREOF AND TO THE NOTEHOLDERS AT THEIR
RESPECTIVE ADDRESSES APPEARING ON THE NOTE REGISTER.


 

53

--------------------------------------------------------------------------------


 

(b)           Within 10 days following any termination or appointment of a
Successor Servicer pursuant to this Article VIII, the Indenture Trustee shall
give written notice thereof to each Rating Agency and the Trust Depositor at the
addresses described in Section 11.04 hereof, and to the Noteholders at their
addresses appearing on the Note Register.

 


SECTION 8.06.        EFFECT OF TRANSFER.  (A)   AFTER A SERVICE TRANSFER, THE
TERMINATED SERVICER SHALL HAVE NO FURTHER OBLIGATIONS WITH RESPECT TO THE
MANAGEMENT, ADMINISTRATION, SERVICING, CUSTODY OR COLLECTION OF THE CONTRACTS
AND THE SUCCESSOR SERVICER APPOINTED PURSUANT TO SECTION 8.04 SHALL HAVE ALL OF
SUCH OBLIGATIONS, EXCEPT THAT THE TERMINATED SERVICER WILL TRANSMIT OR CAUSE TO
BE TRANSMITTED DIRECTLY TO THE SUCCESSOR SERVICER FOR ITS OWN ACCOUNT, PROMPTLY
ON RECEIPT AND IN THE SAME FORM IN WHICH RECEIVED, ANY AMOUNTS (PROPERLY
ENDORSED WHERE REQUIRED FOR THE SUCCESSOR SERVICER TO COLLECT THEM) RECEIVED AS
PAYMENTS UPON OR OTHERWISE IN CONNECTION WITH THE CONTRACTS.


 

(b)           A Service Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the indemnities of the
Servicer)  other than those relating to the management, administration,
servicing, custody or collection of the Contracts.

 


SECTION 8.07.        DATABASE FILE.  THE SERVICER WILL PROVIDE THE SUCCESSOR
SERVICER WITH A MAGNETIC TAPE (IN A FORMAT REASONABLY ACCEPTABLE TO THE
INDENTURE TRUSTEE AND THE SERVICER) CONTAINING THE DATABASE FILE FOR EACH
CONTRACT (I) AS OF THE INITIAL CUTOFF DATE, (II) THE SUBSEQUENT CUTOFF DATE,
(III) THEREAFTER, AS OF THE LAST DAY OF THE PRECEDING DUE PERIOD ON EACH
DETERMINATION DATE PRIOR TO A SERVICE TRANSFER AND (IV) ON AND AS OF THE
BUSINESS DAY BEFORE THE ACTUAL COMMENCEMENT OF SERVICING FUNCTIONS BY THE
SUCCESSOR SERVICER FOLLOWING THE OCCURRENCE OF A SERVICE TRANSFER.


 


SECTION 8.08.        SUCCESSOR SERVICER INDEMNIFICATION.  THE SERVICER SHALL
DEFEND, INDEMNIFY AND HOLD THE SUCCESSOR SERVICER AND ANY OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS OF THE SUCCESSOR SERVICER HARMLESS AGAINST ANY AND ALL
CLAIMS, LOSSES, PENALTIES, FINES, FORFEITURES, LEGAL FEES AND RELATED COSTS,
JUDGMENTS AND ANY OTHER COSTS, FEES, AND EXPENSES THAT THE SUCCESSOR SERVICER
MAY SUSTAIN IN CONNECTION WITH THE CLAIMS ASSERTED AT ANY TIME BY THIRD PARTIES
AGAINST THE SUCCESSOR SERVICER WHICH RESULT FROM (I) ANY WILLFUL OR GROSSLY
NEGLIGENT ACT TAKEN OR OMISSION BY THE SERVICER OR (II) A BREACH OF ANY
REPRESENTATIONS OF THE SERVICER IN SECTION 3.02 HEREOF.  THE INDEMNIFICATION
PROVIDED BY THIS SECTION 8.08 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


SECTION 8.09.        RESPONSIBILITIES OF THE SUCCESSOR SERVICER.  THE SUCCESSOR
SERVICER WILL NOT BE RESPONSIBLE FOR DELAYS ATTRIBUTABLE TO THE SERVICER’S
FAILURE TO DELIVER INFORMATION, DEFECTS IN THE INFORMATION SUPPLIED BY THE
SERVICER OR OTHER CIRCUMSTANCES BEYOND THE CONTROL OF THE SUCCESSOR SERVICER.


 

The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as deemed necessary by the
Successor Servicer at such time): (i)

 

54

--------------------------------------------------------------------------------


 

microfiche loan documentation, (ii) servicing system tapes, (iii) Contract
payment history, (iv) collections history and (v) the trial balances, as of the
close of business on the day immediately preceding conversion to the Successor
Servicer, reflecting all applicable loan information.

 

The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information.  The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor or the Trustees or for any
inaccuracy or omission in a notice or communication received by the Successor
Servicer from any third party or (ii) which is due to or results from the
invalidity, unenforceability of any Contract with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Contract.

 


SECTION 8.10.        LIMITATION OF LIABILITY OF SERVICER.  (A)  NEITHER THE
SERVICER NOR ANY OF THE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OF THE SERVICER
SHALL BE UNDER ANY LIABILITY TO THE TRUST, THE OWNER TRUSTEE, THE INDENTURE
TRUSTEE OR THE NOTEHOLDERS, EXCEPT AS PROVIDED UNDER THIS AGREEMENT, FOR ANY
ACTION TAKEN OR FOR REFRAINING FROM THE TAKING OF ANY ACTION PURSUANT TO THIS
AGREEMENT OR FOR ERRORS IN JUDGMENT; PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT PROTECT THE SERVICER OR ANY SUCH PERSON AGAINST ANY LIABILITY THAT
WOULD OTHERWISE BE IMPOSED BY REASON OF WILLFUL MISFEASANCE, BAD FAITH OR
NEGLIGENCE IN THE PERFORMANCE OF DUTIES OR BY REASON OF RECKLESS DISREGARD OF
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT.  THE SERVICER AND ANY DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE SERVICER MAY RELY IN GOOD FAITH ON THE ADVICE
OF COUNSEL OR ON ANY DOCUMENT OF ANY KIND, PRIMA FACIE PROPERLY EXECUTED AND
SUBMITTED BY ANY PERSON RESPECTING ANY MATTERS ARISING UNDER THIS AGREEMENT.


 

(b)           Except as provided in this Agreement, the Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action that
shall not be incidental to its duties to service the Contracts in accordance
with this Agreement, and that in its opinion may cause it to incur any expense
or liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of the Transaction
Documents and the rights and duties of the parties to the Transaction Documents
and the interests of the Noteholders under the Indenture.  In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Servicer and the Servicer will
not be entitled to be reimbursed therefor.

 


SECTION 8.11.        MERGER OR CONSOLIDATION OF SERVICER.  ANY PERSON INTO WHICH
THE SERVICER MAY BE MERGED OR CONSOLIDATED, OR ANY CORPORATION, OR OTHER ENTITY
RESULTING FROM ANY MERGER CONVERSION OR CONSOLIDATION TO WHICH THE SERVICER
SHALL BE A PARTY, OR ANY PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OF THE SERVICER (WHICH PERSON ASSUMES THE OBLIGATIONS OF THE SERVICER),
SHALL BE THE SUCCESSOR OF THE SERVICER HEREUNDER, WITHOUT THE EXECUTION OR
FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO,


 

55

--------------------------------------------------------------------------------


 


ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING.  THE SERVICER SHALL GIVE PRIOR
WRITTEN NOTICE OF ANY SUCH MERGER OR CONSOLIDATION TO WHICH IT IS A PARTY TO THE
ISSUER, THE OWNER TRUSTEE, THE INDENTURE TRUSTEE AND THE RATING AGENCIES.


 


SECTION 8.12.        SERVICER NOT TO RESIGN.  SUBJECT TO THE PROVISIONS OF
SECTION 8.03, SERVICER SHALL NOT RESIGN FROM THE OBLIGATIONS AND DUTIES HEREBY
IMPOSED ON IT AS SERVICER UNDER THIS AGREEMENT EXCEPT UPON DETERMINATION THAT
THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT SHALL NO LONGER BE
PERMISSIBLE UNDER APPLICABLE LAW.  NOTICE OF ANY SUCH DETERMINATION PERMITTING
THE RESIGNATION OF SERVICER SHALL BE COMMUNICATED TO THE OWNER TRUSTEE AND THE
INDENTURE TRUSTEE AT THE EARLIEST PRACTICABLE TIME (AND, IF SUCH COMMUNICATION
IS NOT IN WRITING, SHALL BE CONFIRMED IN WRITING AT THE EARLIEST PRACTICABLE
TIME) AND ANY SUCH DETERMINATION SHALL BE EVIDENCED BY AN OPINION OF COUNSEL TO
SUCH EFFECT DELIVERED TO THE OWNER TRUSTEE AND THE INDENTURE TRUSTEE
CONCURRENTLY WITH OR PROMPTLY AFTER SUCH NOTICE. NO SUCH RESIGNATION SHALL
BECOME EFFECTIVE UNTIL THE INDENTURE TRUSTEE SHALL HAVE ASSUMED THE
RESPONSIBILITIES AND RIGHTS OF THE PREDECESSOR SERVICER IN ACCORDANCE WITH
SECTION 8.04.


 


SECTION 8.13.        APPOINTMENT OF SUBSERVICER.  SO LONG AS HARLEY-DAVIDSON
CREDIT CORP. ACTS AS THE SERVICER, THE SERVICER MAY AT ANY TIME WITHOUT NOTICE
OR CONSENT PERFORM SPECIFIC DUTIES AS SERVICER UNDER THIS AGREEMENT THROUGH
OTHER SUBCONTRACTORS; PROVIDED, HOWEVER, THAT, IN EACH CASE, NO SUCH DELEGATION
OR SUBCONTRACTING SHALL RELIEVE THE SERVICER OF ITS RESPONSIBILITIES WITH
RESPECT TO SUCH DUTIES AS TO WHICH THE SERVICER SHALL REMAIN PRIMARILY
RESPONSIBLE WITH RESPECT THERETO.


 


ARTICLE NINE


 


REPORTS


 


SECTION 9.01.        MONTHLY REPORTS.  NO LATER THAN 10:00 A.M., CHICAGO,
ILLINOIS TIME, TWO BUSINESS DAYS PRIOR TO EACH DISTRIBUTION DATE, THE SERVICER
SHALL CAUSE THE TRUSTEES AND EACH RATING AGENCY TO RECEIVE A MONTHLY REPORT.


 


SECTION 9.02.        OFFICER’S CERTIFICATE.  EACH MONTHLY REPORT DELIVERED
PURSUANT TO SECTION 9.01 SHALL BE ACCOMPANIED BY A CERTIFICATE OF A SERVICING
OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT C, CERTIFYING THE ACCURACY OF THE
MONTHLY REPORT AND THAT NO EVENT OF TERMINATION OR EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME AN EVENT OF TERMINATION HAS OCCURRED, OR IF
SUCH EVENT HAS OCCURRED AND IS CONTINUING, SPECIFYING THE EVENT AND ITS STATUS.


 


SECTION 9.03.        OTHER DATA.  IN ADDITION, THE TRUST DEPOSITOR AND THE
SERVICER SHALL, UPON THE REQUEST OF THE TRUSTEES, MOODY’S OR STANDARD & POOR’S,
FURNISH THE TRUSTEES, MOODY’S OR STANDARD & POOR’S, AS THE CASE MAY BE, SUCH
UNDERLYING DATA AS MAY BE REASONABLY REQUESTED.


 

56

--------------------------------------------------------------------------------


 

Section 9.04.        Annual Report of Accountants.

 

(a)           The Servicer shall cause a firm of nationally recognized
independent certified public accountants (the “Independent Accountants”), who
may also render other services to the Servicer, Harley-Davidson Financial or to
the Trust Depositor, to deliver to the Trustees, the Underwriters and each
Rating Agency, on or before March 31 (or 90 days after the end of the Servicer’s
fiscal year, if other than December 31) of each year, beginning on March 31,
2005, with respect to the twelve months ended the immediately preceding December
31 (or other applicable date), a statement (the “Accountant’s Report”) addressed
to the Board of Directors of the Servicer and to the Trustees to the effect that
such firm has audited the financial statements of Harley-Davidson Financial and
issued its report thereon and that such audit:

 

(1)           was made in accordance with generally accepted auditing standards,
and accordingly included such tests of the accounting records and such other
auditing procedures as such firm considered necessary in the circumstances;

 

(2)           included an examination of documents and records relating to the
servicing of motorcycle conditional sales contracts and promissory note and
security agreements under pooling and servicing agreements substantially similar
to one another (such statement to have attached thereto a schedule setting forth
the pooling and servicing agreements covered thereby, including this Agreement);

 

(3)           included an examination of the delinquency and loss statistics
relating to Harley-Davidson Financial’s portfolio of motorcycle conditional
sales contracts and promissory notes and security agreements; and

 

(4)           except as described in the statement, disclosed no exceptions or
errors in the records relating to motorcycle loans serviced for others that, in
the firm’s opinion, generally accepted auditing standards requires such firm to
report.

 

The Accountant’s Report shall further state that:

 

(1)           a review in accordance with agreed upon procedures was made of one
randomly selected Monthly Report; and

 

(2)           except as disclosed in the Report, no exceptions or errors in the
Monthly Report so examined were found.

 

(b)           The Accountant’s Report shall also indicate that the firm is
independent of Harley-Davidson Financial within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants.

 

(c)           In the event the Independent Accountants require the Indenture
Trustee to agree to the procedures performed by such firm, the Servicer shall
direct the Indenture Trustee in writing to so agree; it being understood and
agreed that the Indenture Trustee will deliver such letter of agreement in
conclusive reliance upon the direction of the Servicer, and the Indenture
Trustee

 

57

--------------------------------------------------------------------------------


 

shall not make any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.

 


SECTION 9.05.        ANNUAL STATEMENT OF COMPLIANCE FROM SERVICER.  THE SERVICER
WILL DELIVER TO THE TRUSTEES, THE UNDERWRITERS AND EACH OF THE RATING AGENCIES,
ON OR BEFORE JANUARY 31 OF EACH YEAR COMMENCING JANUARY 31, 2005, AN OFFICER’S
CERTIFICATE STATING THAT (A) A REVIEW OF THE ACTIVITIES OF THE SERVICER DURING
THE PRIOR CALENDAR YEAR AND OF ITS PERFORMANCE UNDER THIS AGREEMENT WAS MADE
UNDER THE SUPERVISION OF THE OFFICER SIGNING SUCH CERTIFICATE AND (B) TO SUCH
OFFICER’S KNOWLEDGE, BASED ON SUCH REVIEW, THE SERVICER HAS FULLY PERFORMED ALL
ITS OBLIGATIONS UNDER THIS AGREEMENT, OR, IF THERE HAS BEEN A DEFAULT IN THE
PERFORMANCE OF ANY SUCH OBLIGATION, SPECIFYING EACH SUCH DEFAULT KNOWN TO SUCH
OFFICER AND THE NATURE AND STATUS THEREOF.  A COPY OF SUCH CERTIFICATE MAY BE
OBTAINED (I) BY ANY NOTEHOLDER BY A REQUEST IN WRITING TO THE INDENTURE TRUSTEE
AND (II) BY ANY CERTIFICATEHOLDER BY A REQUEST IN WRITING TO THE OWNER TRUSTEE.


 


SECTION 9.06.        MONTHLY REPORTS TO NOTEHOLDERS.  (A)  ON OR BEFORE TWO
BUSINESS DAYS PRIOR TO EACH DISTRIBUTION DATE, THE SERVICER SHALL PREPARE AND,
CONCURRENTLY WITH EACH DISTRIBUTION TO NOTEHOLDERS PURSUANT TO ARTICLE VII,
DELIVER TO THE INDENTURE TRUSTEE, IN ITS CAPACITY AS NOTE REGISTRAR AND PAYING
AGENT, SHALL CAUSE TO BE DELIVERED AND MAILED TO EACH NOTEHOLDER AT THE
ADDRESSES APPEARING ON THE NOTE REGISTER A STATEMENT AS OF THE RELATED
DISTRIBUTION DATE SUBSTANTIALLY IN THE FORM OF EXHIBIT I HERETO (THE “MONTHLY
REPORT”) SETTING FORTH:


 

(i)            the amount of Noteholder’s principal distribution;

 

(ii)           the amount of Noteholder’s interest distribution;

 

(iii)          the amount of fees payable out of the Trust, separately
identifying the Monthly Servicing Fee and the Indenture Trustee Fee;

 

(iv)          the amount of any Note Interest Carryover Shortfall and Note
Principal Carryover Shortfall on such Distribution Date and the change in such
amounts from those with respect to the immediately preceding Distribution Date;

 

(v)           the Note Pool Factor for each Class of Notes, in each case of such
Distribution Date;

 

(vi)          the amount of the distributions described in (i) or (ii) above
payable pursuant to a claim on the Reserve Fund or from any other source not
constituting Available Monies and the amount remaining in the Reserve Fund after
giving effect to all deposits and withdrawals from the Reserve Fund on such
date;

 

(vii)         the amount of any Mandatory Redemption to be made on such
Distribution Date;

 

58

--------------------------------------------------------------------------------


 

(viii)        for each Distribution Date during the Funding Period, the
remaining Pre-Funded Amount;

 

(ix)           for each Distribution Date during the Funding Period to and
including the Distribution Date immediately following the end of the Funding
Period, the Principal Balance and number of Subsequent Contracts conveyed to the
Trust during the related Due Period;

 

(x)            the remaining Principal Balance after giving effect to the
distribution of principal (and Mandatory Redemption, if any) to each class of
Notes to be made on such Distribution Date;

 

(xi)           the number and aggregate principal balance of Contracts
delinquent 30-59 days, 60-89 days and 90 or more days, computed as of the end of
the related Due Period;

 

(xii)          the number and aggregate principal balance of Contracts that
became Liquidated Contracts during the immediately preceding Due Period, the
amount of liquidation proceeds for such Due Period, the amount of liquidation
expenses being deducted from liquidation proceeds for such Due Period, the Net
Liquidation Proceeds and the Net Liquidation Losses for such Due Period;

 

(xiii)         the Loss Ratio, Average Loss Ratio, Cumulative Loss Ratio, the
Delinquency Ratio and the Average Delinquency Ratio as of such Distribution
Date;

 

(xiv)        the number of Contracts and the aggregate Principal Balance of such
Contracts, as of the first day of the Due Period relating to such Distribution
Date (after giving effect to payments received during such Due Period and to any
transfers of Subsequent Contracts to the Trust occurring on or prior to such
Distribution Date);

 

(xv)         the aggregate Principal Balance and number of Contracts that were
reacquired by the Seller pursuant to the Agreement with respect to the related
Due Period, identifying such Contracts and the Reacquisition Price for such
Contracts;

 

(xvi)        the amount otherwise distributable on the Class B Notes that has
instead been distributed to one or more senior Classes of Notes on such
Distribution Date;

 

(xvii)       the amount of Advances made by the Servicer in respect of the
related Contracts and the related Due Period and the amount of unreimbursed
Advances in respect of the related Contracts determined by the Servicer to be
Defaulted Contracts; and

 

(xviii)      such other customary factual information as is available to the
Servicer as the Servicer deems necessary and can reasonably obtain from its
existing data base to enable the Noteholders and the Certificateholder to
prepare their tax returns.

 

59

--------------------------------------------------------------------------------


 

(b)           Within the prescribed period of time for tax reporting purposes
after the end of each calendar year, the Servicer shall prepare and the Note
Registrar shall mail to each Noteholder of record at any time during such year a
report as to the aggregate amounts reported pursuant to subsections (i), (ii),
(iii) and (iv) of this Section, attributable to such Noteholder.

 

(c)           The Indenture Trustee shall send the Monthly Report to (i) the
initial Clearing Agency under the Note Depository Agreement or any qualified
successor appointed pursuant to Section 2.11 of the Indenture and (ii) each
Securityholder or party to this Agreement.

 


ARTICLE TEN


 


TERMINATION


 


SECTION 10.01.      SALE OF TRUST ASSETS.


 

(a)           [Intentionally Omitted].

 

(b)           As described in Article Nine of the Trust Agreement, notice of any
termination of the Trust shall be given by the Servicer to the Owner Trustee and
the Indenture Trustee as soon as practicable after the Servicer has received
notice thereof.

 

(c)           Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholder will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligations of,
the Indenture Trustee pursuant to this Agreement.

 


ARTICLE ELEVEN


 


MISCELLANEOUS


 


SECTION 11.01.      AMENDMENT.


 

(a)           This Agreement may be amended by the Trust Depositor, the
Servicer, the Indenture Trustee and the Owner Trustee on behalf of the Issuer,
collectively, without the consent of any Securityholders, (i) to cure any
ambiguity, to correct or supplement any provisions in this Agreement which are
inconsistent with the provisions herein or in the Prospectus, or to add any
other provisions with respect to matters or questions arising under this
Agreement that shall not be inconsistent with the provisions of this Agreement
or the Prospectus, (ii) to add or provide any credit enhancement for any Class
of Notes and (iii) to change any provision applicable for determining the
Specified Reserve Fund Balance or the manner in which the Reserve Fund is
funded; provided, however that any such action shall not, as evidenced by an
Opinion of Counsel, adversely affect in any material respect the interests of
any Securityholder and provided, further, that in connection with any amendment
pursuant to clause (iii) above, the

 

60

--------------------------------------------------------------------------------


 

Servicer shall deliver to the Owner Trustee and the Indenture Trustee a letter
from Standard & Poor’s (so long as Standard & Poor’s is a Rating Agency) and
Moody’s (so long as Moody’s is a Rating Agency) to the effect that such
amendment will not cause its then-current rating on any Class of Notes to be
qualified, reduced or withdrawn.

 

(b)           This Agreement may also be amended from time to time by the Trust
Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on behalf
of the Issuer, with the consent of the Required Holders, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholder; provided, however, that no such amendment
shall increase or reduce in any manner the amount of, or accelerate or delay the
timing of (i)(a) collections of payments on the Contracts or distributions that
shall be required to be made on any Note or any Interest Rate, (b) except as
otherwise provided in Section 11.01(a), the Specified Reserve Fund Balance or
the manner in which the Reserve Fund is funded or (ii) reduce the aforesaid
percentage of the Outstanding Amount of the Notes, the Holders of which are
required to consent to any such amendment, without the consent of the Holders of
all Notes of the relevant Class then outstanding and the Certificate.

 

(c)           Prior to the execution of any such amendment or consent, the
Indenture Trustee shall furnish written notification of the substance of such
amendment or consent, together with a copy thereof, to each Rating Agency.

 

(d)           Promptly after the execution of any such amendment or consent, the
Owner Trustee and the Indenture Trustee, as the case may be, shall furnish
written notification of the substance of such amendment or consent to each
Noteholder.  It shall not be necessary for the consent of Noteholders pursuant
to Section 11.01(b) to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.  The manner of obtaining such consents and of evidencing the
authorization by Noteholders of the execution thereof shall be subject to such
reasonable requirements as the Owner Trustee or the Indenture Trustee may
prescribe.

 

(e)           Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement.  The Owner Trustee and the Indenture
Trustee may, but shall not be obligated to, enter into any such amendment which
affects the Owner Trustee’s or the Indenture Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

 

(f)            Notwithstanding anything to the contrary in this Section 11.01,
the Trust Depositor or the Servicer, acting on behalf of the Trust Depositor,
may request each Rating Agency to approve a formula for determining the
Specified Reserve Fund Balance that is different from the formula or result
determined from the current definition thereof contained herein so as to result
in a decrease in the amount of the Specified Reserve Fund Balance or the manner
by which such Reserve Fund is funded.  If each Rating Agency delivers to the
Indenture

 

61

--------------------------------------------------------------------------------


 

Trustee and Owner Trustee a written notice or letter stating that such action
will not result in a reduction or withdrawal of the rating of any outstanding
Class with respect to which a Rating Agency has previously issued a rating as a
result or such action, then the Specified Reserve Fund Balance will be
theretofore determined in accordance with such changed formula or manner of
funding, and an amendment to this Agreement effecting such change may be
executed without the consent of any Securityholder.

 


SECTION 11.02.      PROTECTION OF TITLE TO TRUST.


 

(a)           The Servicer shall file such financing statements and cause to be
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of the
Issuer, the Securityholders and the Indenture Trustee in the Contracts and in
the proceeds thereof.  The Servicer shall deliver (or cause to be delivered) to
the Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.  The Trust Depositor authorizes the Trust to file
financing statements describing the Trust Corpus as collateral.

 

(b)           Neither the Seller, the Trust Depositor nor the Servicer shall
change its name, identity or corporate structure in any manner that would, could
or might make any financing statement or continuation statement filed in
accordance with Section 4.02 seriously misleading within the meaning of § 9-507
of the UCC, unless it shall have given the Issuer, the Owner Trustee and the
Indenture Trustee at least 30 days’ prior written notice thereof and shall have
promptly filed appropriate amendments to all previously filed financing
statements or continuation statements.

 

(c)           The Seller and the Trust Depositor shall give the Issuer, the
Owner Trustee and the Indenture Trustee at least 30 days’ prior written notice
of any change in its state of incorporation.  The Servicer shall at all times
maintain each office from which it shall service Contracts, and its principal
executive office, within the United States.

 

(d)           The Servicer shall maintain or cause to be maintained accounts and
records as to each Contract accurately and in sufficient detail to permit (i)
the reader thereof to know at any time the status of such Contract, including
payments and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Contract and the amounts from time to time deposited in or credited to the
Collection Account in respect of each Contract.

 

(e)           The Servicer shall maintain or cause to be maintained its computer
systems so that, from and after the time of transfer under this Agreement of the
Contracts, the Servicer’s master computer records (including any backup
archives) that shall refer to a Contract indicate clearly the interest of the
Issuer and the Indenture Trustee in such Contract and that such Contract is
owned by the Issuer and has been pledged to the Indenture Trustee.  Indication
of the Issuer’s ownership of and the Indenture Trustee’s interest in a Contract
shall be deleted from or

 

62

--------------------------------------------------------------------------------


 

modified on the Servicer’s computer systems when, and only when, the related
Contract shall have been paid in full or reacquired or shall have become a
Liquidated Contract.

 

(f)            If at any time the Trust Depositor or the Servicer shall propose
to sell, grant a security interest in, or otherwise transfer any interest in
motorcycle conditional sales contracts or promissory note and security
agreements to any prospective purchaser, lender or other transferee, the
Servicer shall give or cause to be given to such prospective purchaser, lender
or other transferee computer tapes, records or print-outs (including any
restored from back-up archives) that, if they shall refer in any manner
whatsoever to any Contract, shall indicate clearly that such Contract has been
transferred and is owned by the Issuer and has been pledged to the Indenture
Trustee.

 

(g)           The Servicer shall permit the Owner Trustee and its agents, at any
time during normal business hours, to inspect, audit and make copies of and
abstracts from the Servicer’s records regarding any Contract.

 

(h)           Upon request, the Servicer shall furnish to the Owner Trustee and
the Indenture Trustee, within five Business Days, a list of all Contracts then
held as part of the Trust Estate, together with a reconciliation of such list to
the List of Contracts and to each of the Monthly Reports furnished before such
request indicating removal of Contracts from the Trust.

 

(i)            The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee and each Rating Agency promptly after the execution and delivery of this
Agreement and of each amendment hereto, an Opinion of Counsel either (A) stating
that, in the opinion of such counsel, all financing statements and continuation
statements have been executed and filed that are necessary fully to preserve and
protect the interest of the Owner Trustee and the Indenture Trustee and reciting
the details of each filings or referring to prior Opinions of Counsel in which
such details are given, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interest.

 


SECTION 11.03.      GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES UNDER THE AGREEMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS, EXCEPT THAT THE DUTIES OF THE OWNER TRUSTEE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


 


SECTION 11.04.      NOTICES.  ALL NOTICES, DEMANDS, CERTIFICATES, REQUESTS AND
COMMUNICATIONS HEREUNDER (“NOTICES”) SHALL BE IN WRITING AND SHALL BE EFFECTIVE
(A) UPON RECEIPT WHEN SENT THROUGH THE U.S. MAILS, REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, WITH SUCH RECEIPT TO BE EFFECTIVE THE
DATE OF DELIVERY INDICATED ON THE RETURN RECEIPT, OR (B) ONE BUSINESS DAY AFTER
DELIVERY TO AN OVERNIGHT COURIER, OR (C) ON THE DATE PERSONALLY DELIVERED TO AN
AUTHORIZED OFFICER OF THE PARTY TO WHICH SENT, OR (D) ON THE DATE TRANSMITTED BY
LEGIBLE TELECOPIER TRANSMISSION WITH A CONFIRMATION OF RECEIPT, IN ALL CASES
ADDRESSED TO THE RECIPIENT AS FOLLOWS:


 

(i)            If to the Servicer or Seller:

 

63

--------------------------------------------------------------------------------


 

Harley-Davidson Credit Corp.
150 South Wacker Drive, Suite 3100
Chicago, Illinois 60606
Attention: Perry A. Glassgow

 

Telecopier No.: (312) 368-4372

 

(ii)           If to the Trust Depositor:

 

Harley-Davidson Customer Funding Corp.
4150 Technology Way
Carson City, Nevada 89706
Attention:  Perry A. Glassgow

 

Telecopier No.: (775) 886-3490

 

with a copy to:

 

Harley-Davidson Credit Corp.
150 South Wacker Drive, Suite 3100
Chicago, Illinois  60606
Attention:  Perry A. Glassgow
Telecopier No.:   (312) 368-4372

 

(iii)          If to the Indenture Trustee:

 

BNY Midwest Trust Company
2 North LaSalle Street
Suite 1020
Chicago, Illinois 60602
Attention:  Corporate Trust Administration

 

Telecopier No.:  (312) 827-8562

 

(iv)          If to the Owner Trustee:

 

Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration

 

Telecopier No.: (302) 651-8882

 

64

--------------------------------------------------------------------------------


 

(v)           If to Moody’s:

 

Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Attention: ABS Monitoring Department

 

Telecopier No.: (212) 553-1350

 

(vi)          If to Standard & Poor’s:

 

Standard & Poor’s Ratings Services, a
division of The McGraw Hill Companies

55 Water Street
New York, New York 10004

 

Telecopier No.: (212) 438-2657

 

(vii)         If to the Underwriters:

 

J.P. Morgan Securities, Inc.
270 Park Avenue
10th Floor
New York, New York 10017
Attention:  General Counsel

 

Telecopier No.:  (212) 834-6562

 

ABN AMRO Incorporated
135 South LaSalle Street, Suite 725
Chicago, Illinois  60603
Attention:  Erik Ford

 

Telephone No.:  (312) 904-4028

 

BNP Paribas Securities Corp.
787 Seventh Avenue
New York, New York  10019
Attention:  Michael Gonik

 

Telecopier No.:  (212) 841-2689

 

Citigroup Global Markets Inc.
390 Greenwich Street
6th Floor

 

65

--------------------------------------------------------------------------------


 

New York, New York  10013
Attention:  Asset Backed Finance Division

 

Telecopier No.:  (212) 723-8591

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 


SECTION 11.05.      SEVERABILITY OF PROVISIONS.  IF ONE OR MORE OF THE
COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT SHALL BE FOR ANY
REASON WHATSOEVER HELD INVALID, THEN SUCH COVENANTS, AGREEMENTS, PROVISIONS OR
TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING COVENANTS, AGREEMENTS,
PROVISIONS OR TERMS OF THIS AGREEMENT AND SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT OR OF THE NOTES OR THE
CERTIFICATE OR THE RIGHTS OF THE HOLDERS THEREOF.


 


SECTION 11.06.      ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, AS PROVIDED IN SECTIONS 6.03 AND 8.03, THIS AGREEMENT MAY NOT
BE ASSIGNED BY THE TRUST DEPOSITOR OR THE SERVICER WITHOUT THE PRIOR WRITTEN
CONSENT OF SECURITYHOLDERS AGGREGATING NOT LESS THAN 66-2/3% OF EACH CLASS.


 


SECTION 11.07.      THIRD PARTY BENEFICIARIES.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, THE PARTIES HERETO HEREBY MANIFEST THEIR INTENT THAT NO THIRD
PARTY SHALL BE DEEMED A THIRD PARTY BENEFICIARY OF THIS AGREEMENT, AND
SPECIFICALLY THAT THE OBLIGORS ARE NOT THIRD PARTY BENEFICIARIES OF THIS
AGREEMENT.


 


SECTION 11.08.      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL TOGETHER
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 11.09.      HEADINGS.  THE HEADINGS OF THE VARIOUS ARTICLES AND SECTIONS
HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT ANY
OF THE TERMS OR PROVISIONS HEREOF.


 


SECTION 11.10.      NO BANKRUPTCY PETITION; DISCLAIMER AND SUBORDINATION.  (A)
EACH OF THE SELLER, THE INDENTURE TRUSTEE, THE SERVICER, THE OWNER TRUSTEE AND
EACH HOLDER (BY ACCEPTANCE OF THE APPLICABLE SECURITIES) COVENANTS AND AGREES
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL AMOUNTS OWING IN RESPECT OF ALL OUTSTANDING SECURITIES, IT WILL NOT
INSTITUTE AGAINST THE TRUST DEPOSITOR, OR THE TRUST, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST THE TRUST DEPOSITOR OR THE TRUST, ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER
SIMILAR PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE
UNITED STATES.  THIS SECTION 11.10 WILL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


 

(b)           The Trust acknowledges and agrees that the Certificate represents
a beneficial interest in the Trust and Trust Corpus only and the Securities do
not represent an interest in any

 

66

--------------------------------------------------------------------------------


 

assets (other than the Trust Corpus) of the Trust Depositor (including by virtue
of any deficiency claim in respect of obligations not paid or otherwise
satisfied from the Trust Assets and proceeds thereof).  In furtherance of and
not in derogation of the foregoing, to the extent that the Trust Depositor
enters into other securitization transactions, the Trust acknowledges and agrees
that it shall have no right, title or interest in or to any assets (or interests
therein) other than the Trust Assets conveyed or purported to be conveyed
(whether by way of a sale, capital contribution or by the granting of a Lien) by
the Trust Depositor to any Person other than the Trust (the “Other Assets”).

 

To the extent that notwithstanding the agreements contained in this Section, the
Trust or any Securityholder, either (i) asserts an interest in or claim to, or
benefit from any Other Assets, whether asserted against or through the Trust
Depositor or any other Person owned by the Trust Depositor, or (ii) is deemed to
have any interest, claim or benefit in or from any Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of Insolvency
Laws or otherwise (including without limitation pursuant to Section 1111(b) of
the federal Bankruptcy Code, as amended) and whether deemed asserted against or
through the Trust Depositor or any other Person owned by the Trust Depositor,
then the Trust and each Securityholder by accepting a Note or Certificate
further acknowledges and agrees that any such interest, claim or benefit in or
from the Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Trust Depositor which,
under the terms of the documents relating to the securitization of the Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution under applicable law, including Insolvency Laws, and whether
asserted against the Trust Depositor or any other Person owned by the Trust
Depositor) including, without limitation, the payment of post-petition interest
on such other obligations and liabilities.  This subordination agreement shall
be deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code.  Each Securityholder is deemed to have acknowledged and agreed
that no adequate remedy at law exists for a breach of this Section 11.10 and
that the terms and provisions of this Section 11.10 may be enforced by an action
for specific performance.

 

(c)           The provisions of this Section 11.10 shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
this Agreement.

 


SECTION 11.11.      LIMITATION OF LIABILITY OF OWNER TRUSTEE AND INDENTURE
TRUSTEE.


 

(a)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by Wilmington Trust Company, not in its individual
capacity but solely in its capacity as Owner Trustee of the Issuer, and in no
event shall Wilmington Trust Company in its individual capacity or any
beneficial owner of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the Issuer. 
For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner

 

67

--------------------------------------------------------------------------------


 

Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles Six, Seven and Eight of the Trust Agreement.

 

(b)           Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by BNY Midwest Trust Company, not in its individual
capacity but solely as Indenture Trustee, and in no event shall BNY Midwest
Trust Company have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

[signature page follows]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2004-1

 

 

 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee on behalf of the Trust

 

 

 

 

 

 

 

 

By:

/s/  Patricia A. Evans

 

 

 

 

Printed Name: Patricia A. Evans
Title: Assistant Vice President

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,
as Trust Depositor

 

 

 

 

 

 

By:

 

/s/  Perry A. Glassgow

 

 

 

 

Printed Name: Perry A. Glassgow
Title: Treasurer

 

 

 

HARLEY-DAVIDSON CREDIT CORP., as Servicer

 

 

 

 

 

 

By:

 

/s/  Perry A. Glassgow

 

 

 

 

Printed Name: Perry A. Glassgow

 

 

 

 

Title: Treasurer

 

 

 

BNY MIDWEST TRUST COMPANY, not in its
individual capacity but solely as Indenture Trustee

 

 

 

 

By:

 

/s/  Cynthia Davis

 

 

 

 

Printed Name: Cynthia Davis
Title: Assistant Vice President

 

Signature Page to Sale and Servicing Agreement

 

69

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Assignment]

 

In accordance with the Sale and Servicing Agreement (the “Sale and Servicing
Agreement”) dated as of February 1, 2004 made by and between the undersigned, as
Trust Depositor (“Trust Depositor”), Harley-Davidson Credit Corp., as Servicer
(“HDCC”), BNY Midwest Trust Company, as Indenture Trustee and Harley-Davidson
Motorcycle Trust 2004-1 (the “Trust”), as assignee thereunder, the undersigned
does hereby sell, transfer, convey and assign, set over and otherwise convey to
the Trust (i) all the right, title and interest of the Trust Depositor in and to
the Initial Contracts listed on the initial List of Contracts delivered on the
Closing Date (including, without limitation, all security interests and all
rights to receive payments which are collected pursuant thereto after the
Initial Cutoff Date, including any liquidation proceeds therefrom, but excluding
any rights to receive payments which were collected pursuant thereto on or prior
to the Initial Cutoff Date), (ii) all rights of the Trust Depositor under any
physical damage or other individual insurance policy (and rights under a “forced
placed” policy, if any) or any debt cancellation agreement relating to any such
Contract, an Obligor or a Motorcycle securing such Contract, (iii) all security
interests in each such Motorcycle, (iv) all documents contained in the related
Contract Files, (v) all rights (but not the obligations) of the Trust Depositor
under any related motorcycle dealer agreements between dealers (i.e., the
originators of certain Contracts) and HDCC, (vi) all rights of the Trust
Depositor in the Lockbox, the Lockbox Account and related Lockbox Agreement to
the extent they relate to such Contracts, (vii) all rights (but not the
obligations) of the Trust Depositor under the Transfer and Sale Agreement,
including but not limited to the Trust Depositor’s rights under Article V
thereof, (viii) the remittances, deposits and payments made into the Trust
Accounts from time to time and amounts in the Trust Accounts from time to time
(and any investments of such amounts), (ix) all rights of the Trust Depositor to
certain rebates of premiums and other amounts relating to insurance policies,
debt cancellation agreements, extended service contracts or other repair
agreements and other items financed under such Contracts, and (x) all proceeds
and products of the foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this            day of February, 2004.

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

By:

 

 

Printed Name:  Perry A. Glassgow

 

Title:   Treasurer

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

[Form of Closing Certificate of Trust Depositor]

 

Harley-Davidson Customer Funding Corp.

 

Officer’s Certificate

 

The undersigned certifies that he is Vice President, Treasurer and Assistant
Secretary of Harley-Davidson Customer Funding Corp., a Nevada corporation (the
“Trust Depositor”), and that as such is duly authorized to execute and deliver
this certificate on behalf of the Trust Depositor in connection with the Sale
and Servicing Agreement (the “Agreement”) dated as of February 1, 2004 (the
“Effective Date”) by and among the Trust Depositor, BNY Midwest Trust Company
(the “Indenture Trustee”), as Indenture Trustee,  Harley-Davidson Credit Corp.
(“Harley-Davidson Credit”), as Servicer, and Harley-Davidson Motorcycle Trust
2004-1 (“Issuer”) (all capitalized terms used herein without definition have the
respective meanings set forth in the Agreement), and further certifies as
follows:

 

(1)           Attached hereto as Exhibit I is a true and correct copy of the
Articles of Incorporation of the Trust Depositor, together with all amendments
thereto as in effect on the date hereof.

 

(2)           There has been no other amendment or other document filed
affecting the Articles of Incorporation of the Trust Depositor since May 12,
2000, and no such amendment has been authorized by the Board of Directors or
shareholders of the Trust Depositor.

 

(3)           Attached hereto as Exhibit II is a Certificate of the Secretary of
State of the State of Nevada dated February 2, 2004 stating that the Trust
Depositor is duly incorporated under the laws of the State of Nevada and is in
good standing.

 

(4)           Attached hereto as Exhibit III is a true and correct copy of the
By-laws of the Trust Depositor, which are in full force and effect on the date
hereof.

 

(5)           Attached hereto as Exhibit IV is a true and correct copy of
resolutions adopted pursuant to the unanimous written consent of the Board of
Directors of the Trust Depositor relating to the execution, delivery and
performance of the Agreement; the Transfer and Sale Agreement dated as of the
Effective Date between the Trust Depositor and Harley-Davidson Credit; the Trust
Agreement dated as of January 30, 2004 between the Trust Depositor and
Wilmington Trust Company (the “Owner Trustee”), as Owner Trustee; the
Administration Agreement dated as of the Effective Date between the Trust
Depositor, the Issuer, the Indenture Trustee, Harley-Davidson Credit, as
Administrator; the Underwriting Agreement dated February 17, 2004 among the
Trust Depositor,

 

B-1

--------------------------------------------------------------------------------


 

Harley-Davidson Credit and the Underwriters (collectively, the “Program
Agreements”).  Said resolutions have not been amended, modified, annulled or
revoked, and are on the date hereof in full force and effect and are the only
resolutions relating to these matters which have been adopted by the Board of
Directors.

 

(6)           No event with respect to the Trust Depositor has occurred and is
continuing which would constitute an Event of Termination or an event that, with
notice or the passage of time or both, would become an Event of Termination
under the Agreement.  To the best of my knowledge after reasonable
investigation, there has been no material adverse change in the condition,
financial or otherwise, or the earnings, business affairs or business prospects
of the Trust Depositor, whether or not arising in the ordinary course of
business since the respective dates as of which information is given in the
Prospectus and except as set forth therein.

 

(7)           All federal, state and local taxes of the Trust Depositor due and
owing as of the date hereof have been paid.

 

(8)           All representations and warranties of the Trust Depositor
contained in the Program Agreements or any other related documents, or in any
document, certificate or financial or other statement delivered in connection
therewith are true and correct as of the date hereof.

 

(9)           There is no action, investigation or proceeding pending or, to our
knowledge, threatened against the Trust Depositor before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Program Agreements; (b) seeking to prevent the consummation of any of the
transactions contemplated by the Program Agreements; or (c) which is likely
materially and adversely to affect the Trust Depositor’s performance of its
obligations under, or the validity or enforceability of, the Program Agreements.

 

(10)         No consent, approval, authorization or order of, and no notice to
or filing with, any governmental agency or body or state or federal court is
required to be obtained by the Trust Depositor for the Trust Depositor’s
consummation of the transactions contemplated by the Program Agreements, except
such as have been obtained or made and such as may be required under the blue
sky laws of any jurisdiction in connection with the issuance and sale of the
Certificate.

 

(11)         The Trust Depositor is not a party to any agreements or instruments
evidencing or governing indebtedness for money borrowed or by which the Trust
Depositor or its property is bound (other than the Program Agreements).  Neither
Harley-Davidson Credit’s transfer and assignment of the Contract Assets to the
Trust Depositor, the Trust Depositor’s concurrent transfer and assignment of the
Trust Corpus to the Trust, nor the concurrent pledge of the Collateral by the
Trust to the Indenture Trustee nor the issuance and sale of the Certificate and
the Notes, nor the execution and delivery of the

 

B-2

--------------------------------------------------------------------------------


 

Program Agreements, nor the consummation of any other of the transactions
contemplated therein, will violate or conflict with any agreement or instrument
to which the Trust Depositor is a party or by which it is otherwise bound.

 

(12)         In connection with the transfer of Contracts and related collateral
contemplated in the Agreement, (a) the Trust Depositor has not made such
transfer with actual intent to hinder, delay or defraud any creditor of the
Trust Depositor, and (b) the Trust Depositor has not received less than a
reasonably equivalent value in exchange for such transfer, is not on the date
thereof insolvent (nor will become insolvent as a result thereof), is not
engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

(13)         Each of the agreements and conditions of the Trust Depositor to be
performed on or before the Closing Date pursuant to the Program Agreements have
been performed in all material respects.

 

*    *    *    *

 

B-3

--------------------------------------------------------------------------------


 

In Witness Whereof, I have affixed my signature hereto this       day of
February, 2004.

 

 

By:

 

 

Printed Name:  Perry A. Glassgow

 

Title: Vice President, Treasurer and
Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit C

 

[Form of Closing Certificate of Servicer/Seller]

 

HARLEY-DAVIDSON CREDIT CORP.

 

Officer’s Certificate

 

The undersigned certifies that he is Vice President, Treasurer and Assistant
Secretary of Harley-Davidson Credit Corp. (“Harley-Davidson Credit”), and that
as such is duly authorized to execute and deliver this certificate on behalf of
Harley-Davidson Credit, as Servicer, in connection with the Sale and Servicing
Agreement (the “Sale and Servicing Agreement”) dated as of February 1, 2004 (the
“Effective Date”) by and among Harley-Davidson Credit, as Servicer,
Harley-Davidson Customer Funding Corp. (“CFC”), BNY Midwest Trust Company, as
Indenture Trustee and Harley-Davidson Motorcycle Trust 2004-1 (“Issuer”), in
connection with the Transfer and Sale Agreement dated as of the Effective Date
(the “Transfer and Sale Agreement”) by and between Harley-Davidson Credit and
CFC (all capitalized terms used herein without definition having the respective
meanings set forth in the Sale and Servicing Agreement), and further certifies
as follows:

 

(1)           Attached hereto as Exhibit I is a true and correct copy of the
Articles of Incorporation of Harley-Davidson Credit, together with all
amendments thereto as in effect on the date hereof.

 

(2)           There has been no other amendment or other document filed
affecting the Articles of Incorporation of Harley-Davidson Credit since August
9, 1999, and no such amendment has been authorized by the Board of Directors or
shareholders of Harley-Davidson Credit.

 

(3)           Attached hereto as Exhibit II is a Certificate of the Secretary of
State of the State of Nevada dated February 2, 2004 stating that Harley-Davidson
Credit is duly incorporated under the laws of the State of Nevada and is in good
standing.

 

(4)           Attached hereto as Exhibit III is a true and correct copy of the
By-laws of Harley-Davidson Credit which were in full force and effect as of
August 1999 and at all times subsequent thereto.

 

(5)           Attached hereto as Exhibit IV is a true and correct copy of
resolutions adopted pursuant to a unanimous written consent of the Board of
Directors of Harley-Davidson Credit and relating to the authorization,
execution, delivery and performance of the Transfer and Sale Agreement; the Sale
and Servicing Agreement; the Underwriting Agreement dated February 17, 2004
among Harley-Davidson Credit, CFC and the Underwriters (the “Underwriting
Agreement”); and the Administration Agreement dated

 

C-1

--------------------------------------------------------------------------------


 

as of the Effective Date among Harley-Davidson Credit, CFC, the Issuer and BNY
Midwest Trust Company, as Indenture Trustee (the “Indenture Trustee”) (the
“Administration Agreement”).  Said resolutions have not been amended, modified,
annulled or revoked, and are on the date hereof in full force and effect and are
the only resolutions relating to these matters which have been adopted by the
Board of Directors.

 

(6)           No event with respect to Harley-Davidson Credit has occurred and
is continuing which would constitute an Event of Termination or an event that,
with notice or the passage of time, would constitute an Event of Termination
under the Sale and Servicing Agreement.  To the best of my knowledge after
reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of Harley-Davidson Credit, whether or not arising in the ordinary
course of business, since the respective dates as of which information is given
in the Prospectus and except as set forth therein.

 

(7)           All federal, state and local taxes of Harley-Davidson Credit due
and owing as of the date hereof have been paid.

 

(8)           All representations and warranties of Harley-Davidson Credit
contained in the Transfer and Sale Agreement, the Sale and Servicing Agreement,
the Underwriting Agreement and the Administration Agreement (collectively, the
“Program Agreements”) or in any document, certificate or financial or other
statement delivered in connection therewith are true and correct as of the date
hereof.

 

(9)           There is no action, investigation or proceeding pending or, to my
knowledge, threatened against Harley-Davidson Credit before any court,
administrative agency or other tribunal (a) asserting the invalidity of any
Program Agreement to which Harley-Davidson Credit is a party; or (b) which is
likely materially and adversely to affect Harley-Davidson Credit’s performance
of its obligations under, or the validity or enforceability of, the Program
Agreements.

 

(10)         No consent, approval, authorization or order of, and no notice to
or filing with, any governmental agency or body or state or federal court is
required to be obtained by Harley-Davidson Credit for Harley-Davidson Credit’s
consummation of the transactions contemplated by the Program Agreements, except
such as have been obtained or made and such as may be required under the blue
sky laws of any jurisdiction in connection with the issuance and sale of the
Notes or the Certificate.

 

(11)         Schedule A hereto contains a complete list of all material
agreements (other than the Transfer and Sale Agreement) or instruments
evidencing or governing indebtedness for money borrowed to which Harley-Davidson
Credit is a party or by which Harley-Davidson Credit or its property is bound. 
Neither Harley-Davidson Credit’s transfer and assignment of the Contract Assets
to CFC, CFC’s concurrent transfer and assignment of the Trust Corpus to the
Trust, nor the concurrent pledge by the

 

C-2

--------------------------------------------------------------------------------


 

Trust of the Collateral to the Indenture Trustee, nor the issuance and sale of
the Notes or the Certificate or the entering into of the Program Agreements, nor
the consummation of any other of the transactions contemplated therein, will
violate or conflict with any agreement or instrument to which Harley-Davidson
Credit is a party or by which it is otherwise bound.

 

(12)         In connection with the transfers of Contracts and related assets
contemplated in the Transfer and Sale Agreement, (a) Harley-Davidson Credit has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of Harley-Davidson Credit, and (b) Harley-Davidson Credit has not
received less than a reasonably equivalent value in exchange for such transfer,
is not on the date hereof insolvent (nor will Harley-Davidson Credit become
insolvent as a result thereof), is not engaged (or about to engage) in a
business or transaction for which it has unreasonably small capital, and does
not intend to incur or believe it will incur debts beyond its ability to pay
when matured.

 

(13)         The sole shareholder of Harley-Davidson Credit is Harley-Davidson
Financial Services, Inc., a Delaware corporation, which has its chief executive
office and only office in Chicago, Illinois, and has no other offices in any
other state.

 

(14)         Each of the agreements and conditions of Harley-Davidson Credit to
be performed or satisfied on or before the Closing Date under the Program
Agreements has been performed or satisfied in all material respects.

 

(15)         Each Contract being transferred pursuant to the Transfer and Sale
Agreement is evidenced by a written agreement providing for a repayment
obligation as well as a security interest in the related Motorcycle securing
such obligation, and conforms as to these matters in all material respects with
the form of written Contract provided as Exhibit A hereto (with such minor
variations as to specific terms as may be required or deemed desirable in
respect of the laws or requirements of particular states).

 

(16)         Harley-Davidson Credit has not executed for filing any UCC
financing statements listing the Contract Assets as collateral other than
financing statements relating to the transactions contemplated in the Transfer
and Sale Agreement and in the agreements listed on Schedule A hereto.

 

*   *   *   *   *   *

 

C-3

--------------------------------------------------------------------------------


 

In Witness Whereof, I have affixed my signature hereto this        day of
February, 2004.

 

 

By:

 

 

Printed Name:  Perry A. Glassgow

 

Title: Vice President, Treasurer and
Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit D

 

[Form of Opinion of Counsel for Trust Depositor
Regarding General Corporate Matters
(Including Perfection Opinion)]

 

See Tab 23

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

[Form of Opinion of Counsel for Trust
Depositor Regarding the “True Sale” Nature
of the Transaction]

 

See Tab 24

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

[Form of Opinion of Counsel for Trust
Depositor Regarding Non-consolidation]

 

See Tab 25

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

[Form of Certificate Regarding Reacquired Contracts]

 

Harley-Davidson Credit Corp.

 

Certificate Regarding Reacquired Contracts

 

The undersigned certifies that he is the Treasurer of Harley-Davidson Credit
Corp., a Nevada corporation (the “Servicer”), and that as such is duly
authorized to execute and deliver this certificate on behalf of the Servicer
pursuant to Section 7.08 of the Sale and Servicing Agreement (the “Agreement”)
dated as of February 1, 2004 by and among Harley-Davidson Customer Funding
Corp., as Trust Depositor, the Servicer, BNY Midwest Trust Company, as Indenture
Trustee, and Harley-Davidson Motorcycle Trust 2004-1 (all capitalized terms used
herein without definition having the respective meanings specified in the
Agreement), and further certifies that:

 

1.                                       The Contracts on the attached schedule
are to be reacquired by the Seller on the date hereof pursuant to Section 7.08
of the Agreement and Section 5.01 of the Transfer and Sale Agreement.

 

2.                                       Upon deposit of the Reacquisition Price
for such Contracts, such Contracts may, pursuant to Section 7.08 of the
Agreement, be assigned by the Trustee to the Seller.

 

IN WITNESS WHEREOF, I have affixed hereunto my signature this           day of
                        .

 

 

Harley-Davidson Credit Corp.

 

 

 

By:

 

 

Printed Name: Perry A. Glassgow

 

Title: Treasurer

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

[List of Contracts]

 

See Tab 6

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

[Form of Monthly Report to Noteholders and the Certificateholder]

 

Harley-Davidson Motorcycle Trust 2004-1
$379,000,000     1.40% Harley-Davidson Motorcycle Contract Backed Notes, Class
A–1
$214,750,000     2.53% Harley-Davidson Motorcycle Contract Backed Notes, Class
A–2
$31,250,000     2.00% Harley-Davidson Motorcycle Contract Backed Notes, Class B

 

Monthly Report
For the [        ] Distribution Date

 

 

A.

 

Calculation of Available Monies

 

 

 

 

 

 

 

 

 

 

 

1.

 

Available Principal (as defined in Article I of the Sale and Servicing
Agreement)

 

$

 

 

 

 

 

 

 

 

 

 

 

2.

 

Available Interest (as defined in Article I of the Sale and Servicing Agreement)

 

$

 

 

 

 

 

 

 

 

 

 

 

3.

 

Available Monies (l. plus 2.)

 

$

 

 

 

 

 

 

 

 

 

B.

 

Calculation of Principal Distributable Amount (as defined in Article I of the
Sale and Servicing Agreement)

 

$

 

 

 

 

 

 

 

C.

 

Calculation of Available Interest (as defined in Article I of the Sale and
Servicing Agreement).

 

$

 

 

 

 

 

 

 

D.

 

Calculation of Note Monthly Principal Distributable Amount

 

$

 

 

 

 

 

 

 

 

 

1A.

 

Class A Note Percentage for such Distribution Date

 

95.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)     for each Distribution Date to but excluding the Distribution Date on
which the principal amount of the Class A-1 Notes is reduced to zero

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)     on the Distribution Date on which the principal amount of the Class A-1
Notes is reduced to zero, 95.0% until the principal amount of the Class A-2
Notes has been reduced to zero

 

95.0

%

 

 

I-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

(c)     on the Distribution Date on which the principal amount of the Class A-2
Notes is reduced to zero,     %

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)     after the principal amount of the Class A-2 Notes have been reduced to
zero

 

0.00

%

 

 

 

 

 

 

 

 

 

 

 

1B.

 

Class B Note Percentage for such Distribution Date

 

5.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)     for each Distribution Date to but excluding the Distribution Date on
which the principal amount of the Class A-2 Notes is reduced to zero

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)on the Distribution Date on which the principal amount of the Class A-2 Notes
is reduced to zero,      %

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)after the principal amount of the Class A-2 Notes have been reduced to zero

 

100.00

%

 

 

 

 

 

 

 

 

 

 

 

2.

 

Principal Distributable Amount (from B)

 

$

 

 

I-2

--------------------------------------------------------------------------------


 

 

 

3.

 

 

Note Monthly Principal Distributable Amount for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)     Class A-1 Notes (D.1(a)  multiplied by D.2 until Principal Balance of
Class A-1 Notes Principal Balance is zero)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)     Class A-2 Notes (D.1(b) multiplied by D.2 until Class A-2 Notes
Principal Balance is zero)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)     Class B Notes (D.1(c) multiplied by D.2 until Class B Notes Principal
Balance is zero)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)     Note Principal Carryover Shortfall

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)     Mandatory Redemption Amounts (from Pre-Funding Account as defined in
Article I of the Sale and Servicing Agreement)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(f)     Class A Note Monthly Principal Distributable Amount (the sum of items
3(a), 3(b), 3(d) and 3(e))

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)      Class B Note Monthly Principal Distributable Amount (the sum of items
3(c), 3(d) and 3(e))

 

$

 

 

I-3

--------------------------------------------------------------------------------


 

E.

 

Calculation of Note Monthly Interest Distributable Amount. 

 

 

%

 

 

 

 

 

 

 

 

1.

 

 

Class A-l Interest Rate

 

 

%

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Class A-2 Interest Rate

 

 

%

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Class B Interest Rate

 

 

%

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

One-twelfth of the Class A-1 Interest Rate times the Class A-1 Note Balance from
and including the fifteenth day of the month based on a 360-day year of 12
months of 30 days each (or from and including the Closing Date with respect to
the first Distribution Date) to but excluding the fifteenth day of the month of
the current Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

One-twelfth of the Class A-2 Note Interest Rate times the Class A-2 Note Balance
from and including the fifteenth day of the month based on a 360-day year of 12
months of 30 days each (or from and including the Closing Date with respect to
the first Distribution Date) to but excluding the fifteenth day of the month of
the current Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

One-twelfth of the Class B Note Interest Rate times the Class B Note Balance
from and including the fifteenth day of the month based on a 360-day year of 12
months of 30 days each (or from and including the Closing Date with respect to
the first Distribution Date) to but excluding the fifteenth day of the month of
the current Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

 

Interest Carryover Shortfall for such Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

 

Note Monthly Interest Distributable Amount (the sum of items 3,  4 and 5)

 

$

 

 

 

 

 

 

 

 

 

 

F.

 

Calculation of Note Distributable Amount (sum of D.3(e) plus E.6.)

 

$

 

 

I-4

--------------------------------------------------------------------------------


 

G.

 

Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

The Monthly Servicing Fee for such Distribution Date (1/12 of the product of
1.00% and the Principal Balance of the Contracts as of the beginning of the
related Due Period)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Indenture Trustee Fee for such Distribution Date excluding expense component
(1/12 of the product of .002% and the sum of (i) the Principal Balance of the
Contracts as of the beginning of the related Due Period and (ii) the Pre-Funded
Amount as of the beginning of such Period; provided, however, in no event shall
such fee be less than $200.00 per month)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.

 

CALCULATION OF THE AVAILABLE MONIES FOR SUCH DISTRIBUTION DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

The amount of funds deposited into the Collection Account pursuant to Section
5.05(b) of the Sale and Servicing Agreement with respect to the related Due
Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.     All amounts received by the Indenture Trustee or the Servicer with
respect to principal and interest on the Contracts, as well as Late Payment
Penalty Fees and Extensions Fees for the related Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.     All Net Liquidation Proceeds

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.     The aggregate of the Reacquisition Prices for Contracts required to be
reacquired by the Seller as described in Section 7.08 of the Sale and Servicing
Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.     All Advances made by Servicer pursuant to Section 7.03(a) of the Sale and
Servicing Agreement

 

$

 

 

I-5

--------------------------------------------------------------------------------


 

 

 

 

 

 

e.     All amounts paid by the Seller in connection with an optional
reacquisition of the Contracts described in Section 7.10 of the Sale and
Servicing Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f.     All amounts obtained from the Indenture Trustee in respect of Carrying
Charges to be deposited into the Collection Account for the upcoming
Distribution Date as contemplated in Section 7.03(b) of the Sale and Servicing
Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

g.     All amounts received in respect of interest, dividends, gains, income and
earnings on investments of funds in the Trust Accounts as contemplated in
Section 5.05(b)(viii) of the Sale and Servicing Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h.     Total amount of funds deposited into the Collection Account pursuant to
Section 5.05(b) (the sum of a. through g.)

 

$

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

The amount of funds permitted to be withdrawn from the Collection Account
pursuant to clauses (ii) through (iv) of Section 7.05(a) of the Sale and
Servicing Agreement with respect to the related Due Period

$

 

 

 

 

 

 

 

 

 

 

 

 

 

a.     Amounts to be paid to the Servicer as the Reimbursement Amount in
accordance with Section 7.03(a) of the Sale and Servicing Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.     Amounts to be paid to the Servicer in respect to the Servicing Fee for
the related Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.     Amounts to be paid to the Indenture Trustee in respect of the Indenture
Trustee’s Fee for the related Due Period

 

$

 

 

I-6

--------------------------------------------------------------------------------


 

 

 

 

 

 

d.     Other amounts required or authorized to be withdrawn from the Collection
Account pursuant to the Sale and Servicing Agreement.  Specify

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e.     Total amount of funds permitted to be withdrawn from the Collection
Account pursuant to clauses (ii) through (iv) Section 7.05(a) of the Sale and
Servicing Agreement with respect to the related Due Period (sum of a. through
d.)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

The Available Monies (not including amounts from Reserve Fund Account) for such
Distribution Date available to pay Note Distributable Amounts and Certificate
Distributable Amounts (1(h) minus 2(e))

$

 

 

 

 

 

 

 

 

 

 

4.

 

The Available Monies otherwise distributable to the Certificateholders that will
be distributed to the Noteholders on such Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

I.

 

The shortfall of Available Monies for such Distribution Date to pay either the
Note Distributable Amount (the Available Monies for such Distribution Date minus
the sum of the Note Distributable Amount as set forth in F.)

 

$

 

 

 

 

 

 

 

J.

 

The amount to be withdrawn from the Reserve Fund on such Distribution Date to
cover the Note Interest Distributable Amount

 

$

 

 

 

 

 

 

 

K.

 

The amount to be withdrawn from the Reserve Fund on such Distribution Date to
cover the Note Principal Distributable Amount

 

$

 

 

 

 

 

 

 

L.

 

Interest Earnings on the Reserve Fund.

 

$

 

 

 

 

 

 

 

M.

 

The amount on deposit in the Reserve Fund after giving effect to deposits and
withdrawals therefrom on such Distribution Date

 

$

 

 

I-7

--------------------------------------------------------------------------------


 

N.

 

The Specified Reserve Fund Amount for such Distribution Date will be an amount
equal to the greater of (a) 2.00% of the Principal Balance of the Contracts in
the Trust as of the last day of the immediately preceding Due Period; provided,
however, in the event a Reserve Fund Trigger Event occurs with respect to a
Distribution Date and has not terminated for three (3) consecutive Distribution
Dates (inclusive) such amount shall be equal to 6.00% of the Principal Balance
of the Contracts in the Trust as of the last day of the immediately preceding
Due Period) and (b) 1.00% of the aggregate of the Initial Class A-1 Note
Balance, Initial Class A-2 Note Balance and Initial Class B Note Balance;
provided, however, in no event shall the Specified Reserve Fund Balance be
greater than the aggregate outstanding principal balance of the Securities.

 

$

 

 

 

 

 

 

 

O.

 

The Pool Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

The Class A-1 Note Pool Factor immediately before such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

The Class A-2 Note Pool Factor immediately after such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

The Class B Note Pool Factor immediately after such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

The Class A-1 Note Pool Factor immediately before such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

The Class A-2 Note Pool Factor immediately after such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

The Class B Note Pool Factor immediately after such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

P.

 

Delinquent Contracts

 

 

 

 

 

1.

 

 

31-59 Days

#

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

60-89 Days

#

 

$

 

 

I-8

--------------------------------------------------------------------------------


 

 

 

3.

 

 

90 or More Days

#

 

$

 

 

 

 

 

 

 

 

 

 

Q.

 

Liquidated Contracts

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

Total Liquidated Contracts               

#

 

$

 

 

 

 

 

 

 

 

$

 

 

 

2.

 

 

Liquidation proceeds for the Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Liquidation expenses for the Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

Net Liquidation Proceeds for the Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

Net Liquidation Losses for the Due Period

 

$

 

 

 

 

 

 

 

 

 

 

R.

 

Advances

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

Unreimbursed Advances prior to such Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Amount paid to Servicer on such Distribution Date to reimburse Servicer for such
unreimbursed Advances

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Amount of Delinquent Interest for such Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

Amount of new Advances on such Distribution Date (if such amount is less than
the amount of Delinquent Interest, attach the certificate required by Section
7.03 of the Sale and Servicing Agreement)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

Total of unreimbursed Advances after new Advances on such Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

S.

 

Reacquired Contracts

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

Number of Contracts to be reacquired by the Seller pursuant to Section 7.08 of
the Sale and Servicing Agreement

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Principal Amount of such Contracts

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Related Reacquisition Price of such Contracts

 

$

 

 

I-9

--------------------------------------------------------------------------------


 

T.

 

Contracts

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

Number of Contracts as of beginning of Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Principal Balance of Contracts as of beginning of Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

The weighted average Contract Rate of the Contracts as of the beginning of the
Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

Number of Contracts as of end of Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

Principal Balance of Contracts as of end of Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

 

The weighted average Contract Rate of the Contracts as of the end of the Due
Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

 

The weighted average remaining term to maturity of the Contracts as of the end
of the Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

 

Pre-Funded Amount as of beginning of Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

 

Pre-Funded Amount as of end of Due Period

 

$

 

 

 

 

 

 

 

 

 

 

U.

 

Interest Reserve Account

 

 

 

 

 

 

 

$

 

 

 

1.

 

 

Interest Reserve Amount as of previous Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

Interest received into Interest Reserve Account

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Carrying Charges (if any) to be paid on upcoming Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

Excess Funds remitted to Trust Depositor

 

$

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

 

Interest Reserve Amount as of upcoming Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

V.

 

Ratios

 

 

 

 

 

I-10

--------------------------------------------------------------------------------


 

1.

 

Cumulative Loss Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.             The aggregate Net Liquidation Losses for all Contracts since the
Initial Cutoff Date through the end of the related Due Period

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.             The sum of the Principal Balance of the Contracts as of the
Initial Cutoff Date plus the Principal Balance of any Subsequent Contracts as of
the related Subsequent Cutoff Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.             The Cumulative Loss Ratio for such Distribution Date (the
quotient of a. divided by b., expressed as a percentage)

 

$

 

 

 

 

 

 

 

 

 

 

2.

 

Average Delinquency Ratio for such Distribution Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)           The Delinquency Amount (the Principal Balance of all Contracts
that were delinquent 60 days or more as of the end of the Due Period)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)           The Delinquency Ratio (the fraction (expressed as a percentage)
computed by dividing (a) the Delinquency Amount during the immediately preceding
Due Period by (b) the Principal Balance of the Contracts as of the beginning of
the related Due Period) for such Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)           The Delinquency Ratio for the prior Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)           The Delinquency Ratio for the second prior Distribution Date

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)           The Average Delinquency Ratio (the arithmetic average of a.
through c.)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

Average Loss Ratio for such Distribution Date

 

 

 

 

I-11

--------------------------------------------------------------------------------


 

 

 

 

 

 

(a)           Net Liquidation Losses

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)           The Loss Ratio for (the fraction (expressed as a percentage)
derived by dividing (x) Net Liquidation Losses for all Contracts that became
Liquidated Contracts during the immediately preceding Due Period multiplied by
twelve by (y) the outstanding Principal Balances of all Contracts as of the
beginning of the Due Period) such Distribution Date

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)           The Loss Ratio for the prior Distribution Date

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)           The Loss Ratio for the second prior Distribution Date

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e)           The Average Loss Ratio (the arithmetic average of a. through c.)

 

 

%

 

 

 

 

 

 

 

 

 

 

 

4.

 

 

Computation of Specified Reserve Fund Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserve Fund Trigger Events

 

 

 

 

I-12

--------------------------------------------------------------------------------


 

 

 

 

 

 

(1)           Average Delinquency Ratio (if (a) (i) Average Delinquency Ratio
2.50% with respect to any Distribution Date which occurs within the period from
the Closing Date to, and inclusive of, the first anniversary of the Closing
Date, (ii) 3.00% with respect to any Distribution Date which occurs within the
period from the day after the first anniversary of the Closing Date to, and
inclusive of, the second anniversary of the Closing Date or (iii) 3.50% for any
Distribution Date which occurs within the period from the day after the second
anniversary of the Closing Date to, and inclusive of, the third anniversary of
the Closing Date or (iv) 4.00% for any Distribution Date following the third
anniversary of the Closing Date, then a Reserve Fund Trigger Event has occurred)

 

 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)           Average Loss Ratio (if Average Loss Ratio is equal to or greater
than (i) 3.00% with respect to any Distribution Date which occurs within the
period from the Closing Date to, and inclusive of, the second anniversary of the
Closing Date or (ii)  2.75% with respect to any Distribution Date which occurs
following the second anniversary of the Closing Date, then a Reserve Fund
Trigger Event has occurred)

 

 

%

 

I-13

--------------------------------------------------------------------------------


 

 

 

 

 

 

(3)           Cumulative Loss Ratio (if Cumulative Loss Ratio is equal to or
greater than (i) 1.25% with respect to any Distribution Date which occurs within
the period from the Closing Date to, and inclusive of, the first anniversary of
the Closing Date, (ii) 2.00% with respect to any Distribution Date which occurs
within the period from the day after the first anniversary of the Closing Date
to, and inclusive of, the second anniversary of the Closing Date, (iii) 2.50%
for any Distribution Date while occurs within the period from the day after the
second anniversary of the Closing Date to, and inclusive of the third
anniversary of the Closing Date, or (iv) 2.75% following the third anniversary
of the Closing Date, then a Reserve Fund Trigger Event has occurred)

 

 

%

 

I-14

--------------------------------------------------------------------------------


 

Exhibit J

 

[Seller’s Representations and Warranties]

 

(1)           Representations and Warranties Regarding Seller.  Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, in the case of the Initial Contracts, and as of the
applicable Subsequent Transfer Date, in the case of Subsequent Contracts, that:

 

(a)           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.  Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

 

(b)           Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.   This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligation of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

(c)           No Consent Required.  Seller is not required to obtain the consent
of any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)           No Violations.  Seller’s execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party will not violate any provision of any existing law or regulation or any
order or decree of any court or the Articles of Incorporation or Bylaws of
Seller, or constitute a material breach of any mortgage, indenture, contract or
other agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

J-1

--------------------------------------------------------------------------------


 

(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

(f)            State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by reorganization or
otherwise, and has not changed its state of incorporation within the four months
preceding the Closing Date.

 

(g)           Buell.  Approximately 5.0% of the aggregate principal balance of
contracts financed from time to time by the Seller are secured by motorcycles
manufactured by Buell.

 

(h)           Solvency.  The Seller, after giving effect to the conveyances made
by it hereunder, is Solvent.

 

(2)           Representations and Warranties Regarding Each Contract.  Seller
represents and warrants as to each Contract as of the execution and delivery of
this Agreement and as of the Closing Date, in the case of the Initial Contracts,
and as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

 

(a)           List of Contracts.  The information set forth in the List of
Contracts (or Subsequent List of Contracts, in the case of Subsequent Contracts)
is true, complete and correct in all material respects as of the Initial Cutoff
Date or applicable Subsequent Cutoff Date, as the case may be.

 

(b)           Payments.  As of the Initial Cutoff Date or applicable Subsequent
Cutoff Date, as the case may be, the most recent scheduled payment with respect
to any Contract either had been made or was not delinquent for more than 30
days.  To the best of Seller’s knowledge, all payments made on each Contract
were made by the respective Obligor.

 

(c)           No Waivers.  As of the Closing Date (or the applicable Subsequent
Transfer Date, in the case of Subsequent Contracts), the terms of the Contracts
have not been waived, altered or modified in any respect, except by instruments
or documents included in the related Contract File.

 

(d)           Binding Obligation.  Each Contract is a legal, valid and binding
payment obligation of the Obligor thereunder and is enforceable in accordance
with its terms,

 

J-2

--------------------------------------------------------------------------------


 

except as such enforceability may be limited by insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally.

 

(e)           No Defenses.  No Contract is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of such Contract or the exercise of any right
thereunder will not render the Contract unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and no such right of rescission, setoff, counterclaim or
defense has been asserted with respect thereto.

 

(f)            Insurance.  As of the origination date of each Contract (or the
applicable Subsequent Transfer Date in the case of Subsequent Contracts), the
related Motorcycle securing each Contract is covered by physical damage
insurance (i) in an amount not less than the value of the Motorcycle at the time
of origination of the Contract, (ii) naming Seller as a loss payee and (iii)
insuring against loss and damage due to fire, theft, transportation, collision
and other risks covered by comprehensive coverage, and all premiums due on such
insurance have been paid in full from the date of the Contract’s origination.

 

(g)           Origination.  Either (i) Contracts were originated by a
Harley-Davidson motorcycle dealer in the regular course of its business which
dealer had all necessary licenses and permits to originate the Contracts in the
state where such dealer was located, was fully and properly executed by the
parties thereto, and has been purchased by Seller in the regular course of its
business, or (ii) Contracts were originated by Eaglemark Savings Bank in the
regular course of its business which had all necessary licenses and permits to
originate the Contracts in the state where it was located, was fully and
properly executed by the parties thereto, and has been purchased by Seller in
the regular course of its business.  Each Contract was sold by such motorcycle
dealer or Eaglemark Savings Bank, as the case may be, to the Seller without any
fraud or misrepresentation on the part of such motorcycle dealer or Eaglemark
Savings Bank.

 

(h)           Lawful Assignment.  No Contract was originated in or is subject to
the laws of any jurisdiction whose laws would make the transfer and assignment
of the Contract under this Agreement or under the Sale and Servicing Agreement
or the pledge of the Contract under the Indenture unlawful, void or voidable.

 

(i)            Compliance with Law.  None of the Contracts, the origination of
the Contracts by the dealers or Eaglemark Savings Bank, the purchase of the
Contracts by the Seller, the sale of the Contracts by the Seller to the Trust
Depositor or the transfer of the Contracts by the Trust Depositor to the Trust,
or any combination of the foregoing, violated at the time of origination or as
of the Closing Date or as of any Subsequent Transfer Date, as applicable, any
requirement of any federal, state or local law and regulations thereunder,
including, without limitation, usury, truth in lending, motor

 

J-3

--------------------------------------------------------------------------------


 

vehicle installment loan and equal credit opportunity laws, applicable to the
Contracts and the sale of Motorcycles.  Seller shall, for at least the period of
this Agreement, maintain in its possession, available for the Trust Depositor’s,
and the Trustee’s inspection, and shall deliver to Trust Depositor or the
Trustee upon demand, evidence of compliance with all such requirements.

 

(j)            Contract in Force.  As of the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts), no Contract has
been satisfied or subordinated in whole or in part or rescinded, and the related
Motorcycle securing any Contract has not been released from the lien of the
Contract in whole or in part.

 

(k)           Valid Security Interest.  Each Contract creates a valid,
subsisting and enforceable first priority perfected security interest in favor
of Seller or Eaglemark Savings Bank (as the case may be) in the Motorcycle
covered thereby, and such security interest has been assigned by Eaglemark
Savings Bank to Seller (where applicable) and by Seller to the Trust Depositor. 
The original certificate of title, certificate of lien or other notification or
evidence (the “Lien Certificate”) issued by the body responsible for the
registration of, and the issuance of certificates of title or evidence relating
to, motor vehicles and liens thereon (the “Registrar of Titles”) of the
applicable state shows the Seller or Eaglemark Savings Bank (as the case may be)
as original secured party under each Contract and as the holder of a first
priority security interest in such Motorcycle.  With respect to each Contract
for which a written Lien Certificate is provided and has not yet been returned
from the Registrar of Titles, the Seller has received written evidence that such
Lien Certificate showing the Seller or Eaglemark Savings Bank as lienholder has
been applied for.   Eaglemark Savings Bank’s security interest has been validly
assigned by Eaglemark Savings Bank to Seller.  The Seller’s security interest
has been validly assigned by the Seller to the Trust Depositor pursuant to the
Transfer and Sale Agreement and by the Trust Depositor to the Issuer pursuant to
this Agreement.  Immediately after the transfer, each Contract will be secured
by an enforceable and perfected first priority security interest in the
Motorcycle in favor of the Trust as secured party, which security interest is
prior to all other liens upon and security interests in such Motorcycle which
now exist or may hereafter arise or be created (except, as to priority, for any
lien for taxes, labor, materials or of any state law enforcement agency
affecting a Motorcycle).

 

(1)           Capacity of Parties.  All parties to any Contract had capacity to
execute such Contract and all other documents related thereto and to grant the
security interest purported to be granted thereby.

 

(m)          Good Title.  Each Contract was purchased by Seller for value and
taken into possession prior to the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts) in the ordinary
course of its business, without knowledge that the Contract was subject to a
security interest.  No Contract has been sold, assigned or pledged to any person
other than Trust Depositor and the Issuer as the

 

J-4

--------------------------------------------------------------------------------


 

transferee of Trust Depositor, and prior to the transfer of the Contract to
Trust Depositor, Seller had good and marketable title to each Contract free and
clear of any encumbrance, equity, loan, pledge, charge, claim or security
interest and was the sole owner thereof and had full right to transfer the
Contract to Trust Depositor and to permit Trust Depositor to transfer the same
to the Issuer, and, as of the Closing Date (or the applicable Subsequent
Transfer Date in the case of Subsequent Contracts), the Issuer will have a first
priority perfected security interest therein.

 

(n)           No Defaults.  As of the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), no default, breach,
violation or event permitting acceleration existed with respect to any Contract
and no event had occurred which, with notice and the expiration of any grace or
cure period, would constitute such a default, breach, violation or event
permitting acceleration under such Contract.  Seller has not waived any such
default, breach, violation or event permitting acceleration, and Seller has not
granted any extension of payment terms on any Contract.  As of the Initial
Cutoff Date (or the applicable Subsequent Cutoff Date in the case of Subsequent
Contracts), no Motorcycle had been repossessed.

 

(o)           No Liens.  As of the Closing Date (or the applicable Subsequent
Transfer Date in the case of Subsequent Contracts) there are, to the best of
Seller’s knowledge, no liens or claims which have been filed for work, labor or
materials affecting the Motorcycle securing any Contract which are or may be
liens prior to, or equal with, the lien of such Contract.

 

(p)           Installments.  Each Contract has a fixed Contract Rate and
provides for monthly payments of principal and interest which, if timely made,
would fully amortize the loan on a simple-interest basis over its term.

 

(q)           Enforceability.  Each Contract contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the collateral of the benefits of the
security.

 

(r)            One Original.  Each Contract is evidenced by only one original
executed Contract, which original is being held by the Servicer as custodian.

 

(s)           No Government Contracts.  No Obligor is the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(t)            Lockbox Bank.  The Lockbox Bank is the only institution holding
any Lockbox Account for receipt of payments from Obligors, and all Obligors have
been instructed to make payments to the Lockbox Account (either directly by
remitting payments to the Lockbox, or indirectly by making payments through
direct debit, the telephone or the internet to an account of the Servicer which
payments will be subsequently transferred from such account to one or more
Lockbox Banks), and no

 

J-5

--------------------------------------------------------------------------------


 

person claiming through or under Seller has any claim or interest in the Lockbox
Account other than the Lockbox Bank; provided, however, that other “Trusts” (as
defined in the Lockbox Agreement) shall have an interest in certain other
collections therein not related to the Contracts.

 

(u)           Obligor Bankruptcy.  At the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), no Obligor was
subject to a bankruptcy proceeding within the one year preceding such Cutoff
Date.

 

(v)           Chattel Paper.  The Contracts constitute tangible chattel paper
within the meaning of the UCC.

 

(w)          No Impairment.  Neither the Seller nor the Trust Depositor has done
anything to convey any right to any Person that would result in such Person
having a right to payments due under the Contract or otherwise to impair the
rights of the Trust in any Contract or the proceeds thereof.

 

(x)            Contract Not Assumable.  No Contract is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the Trust Depositor with respect to such Contract.

 

(3)           Representations and Warranties Regarding the Contracts in the
Aggregate.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, in the case of the Initial Contracts,
and as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

 

(a)           Amounts.  The sum of the aggregate Principal Balances payable by
Obligors under the Contracts as of the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), plus the Pre-Funded
Amount as of such date, equals or exceeds the sum of the principal balance of
the Class A-1 Notes, the Class A-2 Notes and the Class B Notes on the Closing
Date or the related Subsequent Transfer Date, as applicable.

 

(b)           Characteristics.  The Initial Contracts have the following
characteristics: (i) all the Contracts are secured by Motorcycles; (ii) no
Initial Contract has a remaining maturity of more than 84 months; and (iii) the
final scheduled payment on the Initial Contract with the latest maturity is due
not later than February 2011.  Approximately 77.29% of the Principal Balance of
the Initial Contracts as of the Initial Cutoff Date is attributable to loans for
purchases of new Motorcycles and approximately 22.71% is attributable to loans
for purchases of used Motorcycles.  No Initial Contract was originated after the
Initial Cutoff Date.  No Initial Contract has a Contract Rate less than 3.98%. 
The first scheduled payment date of the Contracts (including any Subsequent
Contracts) is due no later than August 2004.  Approximately 99.97% of the
Principal Balance of the Initial Contracts as of the Initial Cutoff Date is
attributable to loans for purchases of Motorcycles manufactured by
Harley-Davidson or Buell and approximately

 

J-6

--------------------------------------------------------------------------------


 

0.03% of the Principal Balance of the Initial Contracts as of the Initial Cutoff
Date is attributable to loans to purchase Motorcycles not manufactured by
Harley-Davidson or Buell.

 

(c)           Marking Records.  As of the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts), Seller has caused
the Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust Corpus, are owned by the Trust and
constitute security for the Notes.

 

(d)           No Adverse Selection.  No selection procedures adverse to
Noteholders have been employed in selecting the Contracts.

 

(e)           True Sale.  The transactions contemplated by the Transfer and Sale
Agreement and this Agreement constitute valid sales, transfers and assignments
from Seller to Trust Depositor and from Trust Depositor to the Trust of all of
Seller’s right, title and interest in the Contract Assets as of the Closing Date
and any Subsequent Transfer Date, as applicable.

 

(f)            All Filings Made.  All filings (including, without limitation,
UCC filings) required to be made by any Person and actions required to be taken
or performed by any Person in any jurisdiction to give the Trustee a first
priority perfected lien on, or ownership interest in, the Contracts and the
proceeds thereof and the rest of the Trust Corpus have been made, taken or
performed.

 

(g)           Delta Loans.  No more than 11.00% of the Principal Balance of the
Contracts as of the end of the Funding Period is attributable to Delta Loans.

 

(4)           Representations and Warranties Regarding the Contract Files. 
Seller represents and warrants as of the execution and delivery of this
Agreement and as of the Closing Date, in the case of the Initial Contracts, and
as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

 

(a)           Possession.  Immediately prior to the Closing Date or any
Subsequent Transfer Date, the Servicer, or its custodian, will have possession
of each original Contract and the related complete Contract File.  Each of such
documents which is required to be signed by the Obligor has been signed by the
Obligor in the appropriate spaces.  All blanks on any form have been properly
filled in and each form has otherwise been correctly prepared.  The complete
Contract File for each Contract currently is in the possession of the Servicer,
or its custodian.

 

(b)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contracts and the Contract Files by Seller pursuant to the Transfer and Sale
Agreement or any Subsequent Purchase Agreement and by Trust Depositor pursuant
to the Sale and

 

J-7

--------------------------------------------------------------------------------


 

Servicing Agreement is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

J-8

--------------------------------------------------------------------------------


 

Exhibit K

 

[Lockbox Bank and Lockbox Account]

 

Lockbox

 

Harley-Davidson Credit Corp.

135 South LaSalle Street, Dept. 8529

Chicago, Illinois 60674-8529

 

Lockbox Bank

 

LaSalle Bank National Association

135 South LaSalle Street

Chicago, Illinois 60674

 

K-1

--------------------------------------------------------------------------------


 

Exhibit L

 

[Form of Subsequent Transfer Agreement]

 

[see Exhibit C of the Transfer and Sale Agreement]

 

L-1

--------------------------------------------------------------------------------